Exhibit 10.2

 

EXECUTION VERSION



 

  


SENIOR SECURED CREDIT AGREEMENT

 

dated as of January 8, 2018

 

among

 

LEX ENDURANCE LTD., 

as Borrower,

  

LINDBLAD EXPEDITIONS HOLDINGS, INC., 

as Holdings,

 

CITIBANK, N.A., London Branch
as Mandated Lead Arranger

 

CITIBANK, N.A., London Branch,
as a Lender and EK Guarantor

 

Eksportkreditt Norge AS,
as a Lender

 

CITIBANK, N.A., London Branch,
as Global Co-ordinator

 

CITIBANK, N.A., London Branch,
as ECA Agent

 

CITIBANK, N.A., London Branch,
as Collateral Agent

 

and

 

CITIBANK EUROPE plc, UK Branch 

as Administrative Agent

 

 



 

 

 

 

 



Table of Contents

  

  Page

Article I



      Definitions       Section 1.01.   Defined Terms 2 Section 1.02.   Terms
Generally 34 Section 1.03.   [Intentionally omitted] 35 Section 1.04.   Certain
Calculations 35 Article II       The Credits       Section 2.01.   Commitments
36 Section 2.02.   Loan 36 Section 2.03.   Option Selection and Borrowing
Procedure 37 Section 2.04.   Evidence of Debt; Repayment of Loan 37 Section
2.05.   Fees 38 Section 2.06.   Interest on Loan 38 Section 2.07.   Default
Interest 39 Section 2.08.   [Intentionally omitted] 39 Section
2.09.   Termination and Reduction of Commitments 39 Section
2.10.   [Intentionally omitted] 39 Section 2.11.   Repayment 39 Section
2.12.   Optional Prepayment 40 Section 2.13.   Mandatory Prepayments 41 Section
2.14.   Reserve Requirements; Change in Circumstances 42 Section
2.15.   [Intentionally omitted] 43 Section 2.16.   CIRR and LIBOR Breakage 43
Section 2.17.   Pro Rata Treatment 44 Section 2.18.   Sharing of Setoffs 44
Section 2.19.   Payments 44 Section 2.20.   Taxes 45 Section 2.21.   Assignment
of Commitments Under Certain Circumstances; Duty to Mitigate 48 Section
2.22.   [Intentionally omitted] 49 Section 2.23.   [Intentionally omitted] 49
Section 2.24.   [Intentionally omitted] 49 Section 2.25.   [Intentionally
omitted] 49 Section 2.26.   Defaulting Lenders 49

 



i 

 

 

  Page Article III       Representations and Warranties       Section
3.01.   Organization; Powers 50 Section 3.02.   Authorization 50 Section
3.03.   Enforceability, Admissibility in Evidence, Governing Law and Enforcement
51 Section 3.04.   Approvals 51 Section 3.05.   Financial Statements;
Projections 51 Section 3.06.   No Material Adverse Change 52 Section
3.07.   Title to Properties; Intellectual Property 52 Section
3.08.   Subsidiaries; Ownership of Borrower 53 Section 3.09.   Litigation;
Compliance with Laws 53 Section 3.10.   Agreements 53 Section 3.11.   Federal
Reserve Regulations 53 Section 3.12.   Investment Company Act 54 Section
3.13.   Use of Proceeds 54 Section 3.14.   Taxes 54 Section 3.15.   No Material
Misstatements 54 Section 3.16.   Employee Benefit Plans 54 Section
3.17.   Environmental and Social Matters 55 Section 3.18.   Insurance 55 Section
3.19.   Security Documents 55 Section 3.20.   Labor Matters 56 Section
3.21.   Solvency 56 Section 3.22.   Anti-Money Laundering Laws 56 Section
3.23.   Sanctions Laws 56 Section 3.24.   Anti-Corruption Laws 56 Section
3.25.   No Default 56 Section 3.26.   Pari Passu Ranking 56     Article IV      
Conditions of Lending       Section 4.01.   All Credit Events 57 Section
4.02.   Conditions to Closing Date and Drawdown Date 57     ARTICLE V    
Affirmative Covenants     Section 5.01.   Existence; Compliance with Laws;
Businesses and Properties 62 Section 5.02.   Insurance 63 Section
5.03.   Obligations and Taxes 64 Section 5.04.   Financial Statements, Reports,
etc. 64

 



ii 

 

 

  Page Section 5.05.   Litigation and Other Notices 66 Section
5.06.   Information Regarding Loan Parties 67 Section 5.07.   Maintaining
Records; Access to Properties and Inspections 67 Section 5.08.   Use of Proceeds
68 Section 5.09.   Employee Benefits 68 Section 5.10.   Compliance with
Environmental Laws and Social Laws 68 Section 5.11.   Preparation of
Environmental Reports 68 Section 5.12.   Further Assurances 69 Section
5.13.   [Intentionally Omitted] 69 Section 5.14.   Designation of Group
Companies 69 Section 5.15.   Lender Calls 69 Section 5.16.   Anti-Corruption
Laws 69 Section 5.17.   [Intentionally omitted] 69 Section
5.18.   [Intentionally omitted] 69 Section 5.19.   [Intentionally omitted] 69
Section 5.20.   Vessel 70 Section 5.21.   Ship’s Employment 70 Section
5.22.   Isabella Clause 70 Section 5.23.   Fair Market Value of the Vessel 70
Section 5.24.   Authorizations 71 Section 5.25.   Refinancing of Existing Credit
Facility 71 Section 5.26.   Material Adverse Effect Under Other Financing
Agreement 71 Section 5.27.   Classification Letter 71     Article VI      
Negative Covenants       Section 6.01.   Indebtedness 72 Section 6.02.   Liens
72 Section 6.03.   [Intentionally Omitted] 73 Section 6.04.   Investments, Loan
and Advances 73 Section 6.05.   Mergers, Consolidations and Sales of Assets 73
Section 6.06.   Restricted Payments; Restrictive Agreements 74 Section
6.07.   Transactions with Affiliates 74 Section 6.08.   Business of Holdings,
the Borrower and Group Companies 75 Section 6.09.   Other Indebtedness and
Agreements 75 Section 6.10.   Total Net Leverage Ratio 76 Section 6.11.   Fiscal
Year 76 Section 6.12.   Limitation on Accounting Changes 76 Section
6.13.   Borrower Subsidiaries 76 Section 6.14.   Sanctions 76 Section
6.15.   Anti-Corruption Laws 76 Section 6.16.   Vessel Flag 77 Section
6.17.   Shipbuilding Contract 77 Section 6.18.   Bareboat and Demise Charters 77

 



iii 

 

 

  Page ARTICLE VII     Events of Default     Section 7.01.   Events of Default
77     ARTICLE VIII     Agents     Section 8.01.  The Administrative Agent and
the Collateral Agent 81 Section 8.02.  Administrative Agent May File Proofs of
Claim 87 Section 8.03.  The ECA Agent 88 Section 8.04.   Particular Duties of
the Administrative Agent in relation to EK and GIEK 90     ARTICLE IX
Miscellaneous       Section 9.01.   Notices; Electronic Communications 91
Section 9.02.   Survival of Agreement 94 Section 9.03.   Counterparts;
Effectiveness 94 Section 9.04.   Successors and Assigns 95 Section
9.05.   Expenses; Indemnity 99 Section 9.06.   Right of Setoff 101 Section
9.07.   Applicable Law 101 Section 9.08.   Waivers; Amendment 101 Section
9.09.   Interest Rate Limitation 102 Section 9.10.   Entire Agreement 103
Section 9.11.   WAIVER OF JURY TRIAL 103 Section 9.12.   Severability 103
Section 9.13.   Headings 103 Section 9.14.   Jurisdiction; Consent to Service of
Process 104 Section 9.15.   Confidentiality 105 Section 9.16.   Release of Liens
105 Section 9.17.   USA PATRIOT Act Notice 106 Section 9.18.   Judgment Currency
106 Section 9.19.   Lender Action 106 Section 9.20.   Subrogation for Credit
Support Provider 107 Section 9.21.   No Obligation to Verify Amounts 107 Section
9.22.   ECA Guarantee: Security 107 Section 9.23.   Claims under Credit Support
107 Section 9.24.   Subrogration 108 Section 9.25.   Acknowledgment and Consent
to Bail-In of EEA Financial Institutions 108 Section 9.26.   No Advisory or
Fiduciary Responsibility 109 Section 9.27.   Guarantor Co-ordination 110 Section
9.28.   Lender Co-ordination 111    





iv 

 

 

  Page ARTICLE X     Guarantee and Indemnification     Section 10.01.   Guaranty
and Indemnity. 112 Section 10.02.   Continuing Guaranty and Indemnity. 113
Section 10.03.   Reinstatement 113 Section 10.04.   Waiver of Defenses 113
Section 10.05.   Guarantor Intent 113 Section 10.06.   Immediate Recourse 114
Section 10.07.   [Intentionally Omitted.] 114 Section 10.08.   Deferral of
Guarantor’s Rights 114 Section 10.09.   Additional Security 114 Section
10.10.   Gross-Up 114

  

v 

 

 

SCHEDULES

 



Schedule 1.01(a) - Credit Support Providers Schedule 1.01(b) - Amortization
Schedule Schedule 2.01(a) - Commercial Lender Commitments Schedule 2.01(b) - EK
Commitments Schedule 3.08 - Holdings’ Restricted Group Companies Schedule
3.19(a) - UCC Filing Offices Schedule 4.02(b)(vii) - Vessel documents and
evidence Schedule 6.07 - Transactions with Certain Affiliates Schedule 6.16 -
Permitted Flags

 

EXHIBITS           Exhibit A - Form of Administrative Details Form Exhibit B -
Form of Assignment and Acceptance Exhibit C - Form of Borrowing Request Exhibit
D - Form of Bareboat Charter Exhibit E - Form of Compliance Certificate Exhibit
F - Form of Assignment of Insurances Exhibit G - Form of U.S. Tax Compliance
Certificate Exhibit H - Form of Solvency Certificate Exhibit I - Form of Option
Selection Notification Exhibit J - Form of Classification Letter Exhibit K -
Form of EK Guarantee



  

vi 

 

 

PREAMBLE

 

THIS SENIOR SECURED CREDIT AGREEMENT (the “Agreement”) is dated January 8, 2018
and made among:

  

(1)LEX ENDURANCE LTD., a Cayman Islands exempted company, as borrower (the
“Borrower”);

 

(2)LINDBLAD EXPEDITIONS HOLDINGS, INC., a Delaware corporation, as Holdings
(“Holdings”);

 

(3)CITIBANK, N.A., London Branch, as mandated lead arranger (the “Mandated Lead
Arranger”);

 

(4)CITIBANK, N.A., London Branch, as a Lender and EK Guarantor;

 

(5)Eksportkreditt Norge AS, as a Lender and EK (“EK”)

 

(6)CITIBANK, N.A., London Branch, as Global Co-ordinator (the “Global
Co-ordinator”);

 

(7)CITIBANK, N.A., London Branch, as ECA Agent (the “ECA Agent”);

 

(8)CITIBANK, N.A., London Branch, as Collateral Agent (the “Collateral Agent”);

 

(9)CITIBANK EUROPE plc, UK Branch, as Administrative Agent (the “Administrative
Agent”) and together with the Borrower, Holdings, Mandated Lead Arranger, EK,
Global Co-ordinator, ECA Agent, Collateral Agent and the Lenders party hereto,
the “Parties”).

 

RECITALS

 

(1) The Lenders have agreed to make available to the Borrower a senior secured
Credit Facility in an aggregate principal amount not to exceed $107,694,892.00
for the purpose of providing acquisition financing for up to 80% of the purchase
price of the Vessel, which (i) if Option 1 is selected, shall be supported by a
guarantee issued by GIEK in favor of EK securing the repayment of 70% of the
aggregate principal amount of the Credit Facility, and a guarantee issued by the
EK Guarantors in favor of EK securing the repayment of 30% of the aggregate
principal amount of the Credit Facility, and (ii) if Option 2 is selected, shall
be supported by a guarantee issued by GIEK in favor of EK securing 70% of the
aggregate principal amount of the Credit Facility.

 

(2) As a condition to the obligation of the Lender Parties to make the Credit
Facility available to the Borrower hereunder, Holdings, as guarantor, has agreed
to guarantee, on the terms and conditions set forth herein, the obligations of
the Borrower under this Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Article I

Definitions

 

Section 1.01. Defined Terms. The following terms when used in this Agreement,
including its Preamble, shall have the meanings specified below:

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble to this Agreement.

 

“Administrative Agent Fee Letter” shall mean that certain letter agreement,
dated as of the Closing Date, between the Borrower and the Administrative Agent.

 

“Administrative Details Form” shall mean an Administrative Details Form in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.01.

 

“Agents” shall mean the Collateral Agent, the Administrative Agent, and the ECA
Agent.

 

“Agreed Form” means, in relation to any document, such document in a form agreed
by the Borrower and the Administrative Agent (acting on the instructions of the
Required Lenders).

 

“Agreement” shall have the meaning assigned to such term in the Preamble.

 

“Agreement Currency” shall have the meaning assigned to such term in Section
9.18(b).

 

“Amortization Schedule” shall mean the amortization and reduction schedule set
forth in Schedule 1.01(b), which shall reflect a 12-year repayment profile.

 

“Applicable Calculations” shall have the meaning assigned to such term in
Section 1.04(a).

 

“Applicable Creditor” shall have the meaning assigned to such term in Section
9.18(b).

 



 - 2 - 

 

 

“Applicable Rate” shall mean either the Option 1 Applicable Rate or the Option 2
Applicable Rate, as selected by the Borrower pursuant to the Option Selection
Notification.

 

“Approved Shipbrokers” shall mean Barry Rogliano Salles SA, Clarksons Valuations
Limited and Fearnleys AS and any other as reasonably approved by GIEK and the
Administrative Agent.

 

“Arrangement Fee Letter” shall mean that certain letter agreement, dated as of
the Closing Date, among the Borrower, GIEK, EK, the Administrative Agent, and
the Global Co-ordinator.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent and the Borrower (which approval of the form shall not be unreasonably
withheld or delayed).

 

“Assignment of Insurances” shall mean, in relation to the Vessel, an assignment
of the insurances of the Vessel that may be assigned in accordance with the
Existing Credit Facility in favor of the Collateral Agent in the form of Exhibit
F or any other form approved by the Administrative Agent (acting on the
instructions of the Required Lenders).

 

“Availability Period” shall mean the period from the Closing Date to and
including the earlier of (1) the Drawdown Date or (2) 180 days after the
Scheduled Delivery Date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bareboat Charter” shall mean a bareboat charter between the Borrower, as owner,
and Bareboat Charterer, as charterer, in the form of Exhibit D or any other form
approved by the Administrative Agent (acting on the instructions of the Required
Lenders).

 

“Bareboat Charterer” shall mean Lindblad Maritime Enterprises, Ltd.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the Preamble to this
Agreement.

 



 - 3 - 

 

 

“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.

 

“Borrowing” shall mean a borrowing of the Loan under this Agreement.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent and the Borrower (which
approval shall not be unreasonably withheld or delayed).

 

“Break Costs” Break Costs for CIRR or Break Costs for LIBOR, as applicable.

 

“Break Costs for CIRR” shall mean the net present value of the amount by which:

 

(a) the value of the interest amount which EK would have received by applying
the CIRR rate on the Loan or the applicable part thereof for the period from the
date of receipt of prepayment of the Loan or the applicable part thereof to (and
including) the GIEK-covered Tranche Maturity Date (calculation of such amount to
take into account the agreed repayment schedule of the Loan, as if the Loan had
been repaid on all of the scheduled Repayment Dates to (and including) the
GIEK-covered Tranche Maturity Date);

 

exceeds:

 

(b) the value of the interest amount EK would be able to obtain if placing an
amount equal to the Loan or the applicable part thereof prepaid at the
Prepayment Swap Rate for a period starting on the Business Day following receipt
or recovery of payment of the Loan or the applicable part thereof to (and
including) the GIEK-covered Tranche Maturity Date (calculation of such amount to
take into account the agreed repayment schedule of the Loan, as if the Loan had
been repaid on all of the Repayment Dates to (and including) the GIEK-covered
Tranche Maturity Date).

 

For the purpose of this definition, “Prepayment Swap Rate” shall mean the fixed
interbank interest swap rate quoted by Thomson Reuters or, if a rate quoted by
Thomson Reuters is unavailable, another reputable capital market information
provider subscribed to by EK for a period starting on the Business Day following
receipt or recovery of payment of the Loan or the applicable part thereof and
ending on the applicable GIEK-covered Tranche Maturity Date, such rate to take
into account all of the Repayment Dates to (and including) the GIEK-covered
Tranche Maturity Date.

 

The Prepayment Swap Rate will be used as the discount factor to calculate the
net present value of any positive difference between (a) and (b) above. The
calculation shall be determined by EK.

 



 - 4 - 

 

 

“Break Costs for LIBOR” shall mean the value of the amount (if any) determined
by the Lender by which:

 

(a) the interest which a Lender should have received for the period from the
date of receipt of all or any of its portion of the Loan to the last day of the
current Interest Period in respect thereof, had the amount received been paid on
the last day of that Interest Period;

 

exceeds:

 

(b) the amount which that Lender would be able to obtain if placing an amount
equal to the amount received by it on deposit with a leading bank for a period
starting on the Business Day following receipt and ending on the last day of the
current Interest Period.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Builder” shall mean Ulstein Verft AS.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City, London and Oslo are authorized or required by Law to
close; provided, however, that when used in connection with Option 2, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP as in effect on the Closing
Date, and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the Closing Date.

 

“Cash Equivalents” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least P-2 by Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency);

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any domestic office of any Lender that is a bank, or any domestic
office of any commercial bank organized under the laws of the United States of
America or any state thereof that has combined capital and surplus and undivided
profits of not less than $500,000,000;

 



 - 5 - 

 

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in “money market funds” within the meaning of Rule 2a-7 under
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above;

 

(f) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
the acquisition thereof and having, at the time of the acquisition thereof a
rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

 

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above; and

 

(h) other short-term investments utilized in accordance with normal investment
practices for cash management in investments of a type analogous to the
foregoing.

 

A “Change in Control” shall be deemed to have occurred if: (a) Holdings at any
time ceases to own (directly or indirectly) 100% of the Equity Interests of the
Borrower; (b) at any time a change of control occurs under any Material
Indebtedness; or (c) any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act (excluding any employee benefit plan
of Holdings and the Group Companies and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan)) shall at any time have acquired direct or indirect beneficial ownership
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 50% of the
outstanding voting stock of Holdings. For purposes of this definition, a person
shall not be deemed to have beneficial ownership of Equity Interests subject to
a stock purchase agreement, merger agreement or similar agreement until the
consummation of the transactions contemplated by such agreement.

 

“Change in Law” shall mean (a) the adoption of any Law, rule or regulation after
the Closing Date (or with respect to a person that becomes a Lender Party after
the Closing Date, the date such person becomes a Lender Party), (b) any change
in any Law, rule or regulation or in the interpretation or application thereof
by any Governmental Authority after the Closing Date (or with respect to a
person that becomes a Lender Party after the Closing Date, the date such person
becomes a Lender Party) or (c) compliance by any Lender Party with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date (or with respect to
a person that becomes a Lender Party after the Closing Date, the date such
person becomes a Lender Party); provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 



 - 6 - 

 

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“CIRR” shall mean the Commercial Interest Reference Rate determined by the
Organisation for Economic Co-operation and Development (OECD) according to the
“Arrangement on Officially Supported Export Credit”, and being 3.03% per annum
for all purposes hereunder.

 

“Classification” shall mean, in relation to the Vessel, the highest
classification available to vessels of this type with the relevant
Classification Society or another classification approved by the Administrative
Agent, upon the instruction of the Required Lenders, as its classification, at
the request of the Borrower, such approval not to be unreasonably withheld or
delayed.

 

“Classification Letter” shall mean the instruction letter in the form of Exhibit
J or any other form approved by the Collateral Agent.

 

“Classification Society” shall mean, in relation to the Vessel, DNV GL, American
Bureau of Shipping or Bureau Veritas or such other first-class vessel
classification society that is a member of the International Association of
Classification Societies that the Administrative Agent may, with the prior
written consent of the Required Lenders (such consent not to be unreasonably
withheld or delayed) approve from time to time, but not to include China
Classification Society, Hrvatski Registar Brodova, IR Class, Polish Register of
Shipping, Rina Services and the Russian Maritime Register of Shipping.

 

“Closing Date” shall mean the date hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean, the Vessel and, to the extent permitted by the Existing
Credit Facility, certain insurance related thereto; provided, that “Collateral”
shall also include all assets on which a Lien is granted after the Closing Date
pursuant to Section 5.25.

 

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
to this Agreement.

 



 - 7 - 

 

 

“Collateral Agent Fee Letter” shall mean that certain letter agreement, dated as
of the Closing Date, between the Borrower and the Collateral Agent.

 

“Collateral Agreement” shall mean a customary security agreement entered into by
the Borrower in favor of the Collateral Agent, in Agreed Form.

 

“Commercial Tranche” shall mean (a) if Option 1 is selected by the Borrower, the
portion of the Loan that is guaranteed by the Commercial Lenders and (b) if
Option 2 is selected by the Borrower, the portion of the Loan made by the
Commercial Lenders.

 

“Commercial Lenders” shall mean each of the Lenders listed in Schedule 2.01(a)
as Commercial Lenders.

 

“Commercial Tranche Margin” shall have the meaning set forth in the Arrangement
Fee Letter.

 

“Commercial Tranche Maturity Date” shall mean the date which is five (5) years
from the Drawdown Date.

 

“Commitment” shall mean a Commitment (Credit Support) or Commitment (Loan), as
applicable.

 

“Commitment (Credit Support)” shall mean, with respect to each Credit Support
Provider, the amount set forth opposite its name on Schedule 1.01(a) or in the
applicable assignment agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Commitments
(Credit Support) on the Closing Date under each of Option 1 and Option 2 is the
Facility Amount.

 

“Commitment Fee” shall mean:

 

for any day from and after the Closing Date up to and including the Option
Selection Date, (a) a per annum rate equal to 40% of the Option 2 ECA Premium
multiplied by the daily unused amount of the Commitment (Credit Support) of
GIEK, payable to GIEK, (b) a per annum rate equal to 0.20% multiplied by the
daily unused amount of the Commitment (Credit Support) of the Commercial
Lenders, payable to EK, (c) a per annum rate equal to 40% of the GIEK-covered
Tranche Margin multiplied by the daily unused amount of the Commitment (Credit
Support) of GIEK, payable to EK, and (d) a per annum rate equal to 40% of the
Commercial Tranche Margin multiplied by the daily unused amount of the
Commitment (Credit Support) of the Commercial Lenders, payable to the Commercial
Lenders;

 



 - 8 - 

 

 

after the Option Selection Date, if the Borrower selects Option 1, (a) a per
annum rate equal to 40% of the Option 1 ECA Premium multiplied by the daily
unused amount of the Commitment (Credit Support) of GIEK, payable to GIEK, (b) a
gross up payment on the Option Selection Date of a per annum rate equal to 40%
of the difference between Option 1 ECA Premium and Option 2 ECA Premium
multiplied by the daily unused amount of the Commitment (Credit Support) of GIEK
for the period from the Closing Date until the Option Selection Date, payable to
GIEK (c) a per annum rate equal to 0.20% multiplied by the daily unused amount
of the Commitment (Credit Support) of the Commercial Lenders, payable to EK, (d)
a per annum rate equal to 0.20% multiplied by the daily unused amount of the
Commitment (Credit Support) of GIEK, payable to EK, and (e) a per annum rate
equal to 40% of the EK Guarantee Fee multiplied by the daily unused amount of
the EK Guarantee, payable to the EK Guarantors; and

 

after the Option Selection Date, if the Borrower selects Option 2, (a) a per
annum rate equal to 40% of the Option 2 ECA Premium multiplied by the daily
unused amount of the Commitment (Credit Support) of GIEK, payable to GIEK, (b) a
per annum rate equal to 40% of the GIEK-covered Tranche Margin multiplied by the
daily unused amount of the Commitment (Credit Support) of GIEK, payable to EK,
and (c) a per annum rate equal to 40% of the Commercial Tranche Margin
multiplied by the daily unused amount of the Commitment (Credit Support) of the
Commercial Lenders, payable to the Commercial Lenders;

 

provided, that following the Option Selection Date, “Commitment Fee” shall mean
only the foregoing fees that are payable to the Lenders and Credit Support
Providers who will make the Loan and provide Credit Support pursuant to the
option selected by the Borrower. All Commitment Fees shall be payable quarterly
in arrears.

 

“Commitment (Loan)” shall mean, with respect to each Lender, the amount set
forth opposite its name on Schedule 2.01(a) or Schedule 2.01(b) or in the
applicable assignment agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Commitments
(Loan) on the Closing Date under each of Option 1 and Option 2 is the Facility
Amount.

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Company Intellectual Property Rights” shall have the meaning assigned to such
term in Section 3.07(c).

 



 - 9 - 

 

 

“Consolidated EBITDA” shall mean, for any period, an amount determined for
Holdings, the Borrower and the Restricted Group Companies on a consolidated
basis equal to:

 

(i) Consolidated Net Income, plus, to the extent reducing (and not added back
to) such Consolidated Net Income (other than in the case of clause (f) hereof),
the sum, without duplication, of amounts (calculated on an after tax basis where
appropriate) for (a) provision for taxes based on income or profit or capital,
including state, local and franchise taxes (or the non-U.S. equivalent thereof)
of Holdings, the Restricted Group Companies and the Borrower for such period
(including tax expenses of foreign Subsidiaries and foreign withholding taxes
paid or accrued for such period), (b) Consolidated Interest Expense for such
period and, to the extent not reflected in such Consolidated Interest Expense,
any losses on Hedging Agreements or other derivative instruments entered into
for the purpose of hedging interest rate risk, (c) the total amount of
depreciation and amortization expenses (including amortization of goodwill and
other intangibles, and all expenditures in respect of licensed or purchased
software or internally developed software and software enhancements that are, or
are required to be reflected as, capitalized costs, but excluding amortization
of prepaid cash expenses that were paid in a prior period) for such period, (d)
[Intentionally omitted], (e) any other non-cash charges, expenses or losses
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges, expenses or losses represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated Net Income to such
extent), (f) cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated Net Income pursuant to clause (ii) below for any previous
period, (g) any non-cash impairment charge or asset write-off or write-down,
including impairment charges or asset write-offs or write downs related to
intangible assets, long-lived assets, investments in debt and equity securities
or otherwise as a result of a Change in Law, (h) any net loss from discontinued
operations (so long as such operations remain discontinued) and any net loss on
disposal of discontinued operations and any expenses, charges, accruals or
reserves related to the closure and/or consolidation of offices and facilities
(including in connection with discontinued operations), (i) any losses
attributable to the extinguishment of any (1) Indebtedness or (2) derivative
instruments of Holdings, any of the Restricted Group Companies or the Borrower,
(j) any fees, expenses, costs or charges (including all transaction,
restructuring and transition costs, fees and expenses (including diligence
costs, cash severance costs, retention payments to employees, lease termination
costs and reserves)) or any amortization thereof, related to the Transactions or
any Subject Transaction or any Investment, acquisition, asset disposition,
equity offer, recapitalization, reorganization or incurrence of Indebtedness
permitted hereunder (in each case, including any such transaction undertaken but
not completed) or any amendment or modification hereof, (k) accruals and
reserves (other than fees, expenses, costs or charges relating to the
Transactions) that are established within 12 months after the Closing Date that
are so required to be established in accordance with GAAP, (l) any extraordinary
losses during such period in accordance with GAAP, (m) any non-recurring or
unusual losses, expenses or charges, (n) minority interest expense consisting of
income of all Group Companies attributable to minority equity interests of third
parties or any non-Wholly Owned Subsidiary deducted in such period in
calculating Consolidated Net Income, net of any cash distributions made to such
third parties in such period, (o) any costs or expenses incurred pursuant to any
management equity plan, long term incentive plan or share or unit option plan or
any other management or employee benefit plan or agreement or share or unit
subscription or shareholder or similar agreement; provided that to the extent
such costs or expenses are paid in cash, such costs or expenses shall have been
funded with cash proceeds contributed to the capital of Holdings, the Borrower
or the Net Cash Proceeds of any issuance of Equity Interests (other than
Disqualified Capital Stock) of the Borrower (or Holdings) and (p) the amount of
“run rate” cost savings, operating expense reductions, restructuring charges and
expenses and synergies related to any Subject Transactions, restructurings, cost
savings initiatives and other initiatives after the Closing Date and projected
by the Borrower (or Holdings) in good faith to result from actions taken,
committed to be taken or expected to be taken no later than 12 months after the
end of such period (which “run rate” cost savings, operating expense reductions,
restructuring charges and expenses and synergies shall be calculated on a pro
forma basis as though such “run rate” cost savings, operating expense
reductions, restructuring charges and expenses and synergies had been realized
on the first day of the period for which Consolidated EBITDA is being
determined), net of the amount of actual benefits realized during such period
from such actions; provided that such “run rate” cost savings, operating expense
reductions, restructuring charges and expenses and synergies are reasonably
identifiable and factually supportable (in the good faith determination of the
Borrower (or Holdings)); provided further that the aggregate amount of add backs
made pursuant to this clause (p) shall not exceed an amount equal to 15% of
Consolidated EBITDA for the applicable Test Period (and such determination shall
be made prior to the making of, and without giving effect to, any adjustments
pursuant to this clause (p)); minus

 



 - 10 - 

 

 

(ii) the sum, without duplication, of the following amounts (calculated on an
after tax basis where appropriate) (a) non-cash gains increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expenses in a prior period after the Closing Date (which, for the
avoidance of doubt, shall be deducted from Consolidated Net Income pursuant to
clause (i)(e) above), and (2) the amortization of income and the accrual of
revenue or income, in each case, to the extent cash is not received in the
current period, (b) any net gain from discontinued operations or after-tax net
gains from the disposal of discontinued operations to the extent increasing
Consolidated Net Income, (c) any extraordinary, non-recurring or unusual gain to
the extent increasing Consolidated Net Income and (d) any gains attributable to
the extinguishment of any (1) Indebtedness or (2) derivative instruments of
Holdings, its Restricted Group Companies or the Borrower.

 

In addition, to the extent not already included in the Consolidated Net Income
of Holdings, the Restricted Group Companies and the Borrower, notwithstanding
anything to the contrary in the foregoing, Consolidated EBITDA shall include the
amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any Investment, any
acquisition or any sale of assets (or other disposition). Furthermore,
Consolidated EBITDA shall be calculated without regard to (1) the cumulative
effect of a change in accounting principles and changes as a result of the
adoption or modification of accounting policies during such period, and (2)
effects of adjustments pursuant to GAAP resulting from the application of
purchase accounting in relation to the Acquisition (as defined in the Existing
Credit Facility) or any Permitted Acquisition (as defined in the Existing Credit
Facility).

 



 - 11 - 

 

 

For purposes of determining compliance with Section 6.10 only, Holdings and/or
the Borrower shall have the right to receive a Specified Equity Contribution
after the Closing Date and on or prior to the date 15 Business Days after the
date on which financial statements are required to be delivered pursuant to
Section 5.04(a) or (b), as applicable, for such fiscal quarter which
contribution will be included, at the request of the Holdings and/or Borrower,
in the calculation of Consolidated EBITDA solely for the purposes of determining
compliance with Section 6.10 at the end of such fiscal quarter and applicable
subsequent periods which include such fiscal quarter and not for any other
purpose under this Agreement; provided that notwithstanding anything herein to
the contrary, (a) a Specified Equity Contribution may be made and included in
the calculation of Consolidated EBITDA no more than two times in any four-fiscal
quarter period and no more than five times during the term of this Agreement,
(b) the amount of any Specified Equity Contribution included in the calculation
of Consolidated EBITDA shall be no greater than the amount required to cause
Holdings to be in pro forma compliance with Section 6.10 and (c) the proceeds of
any Specified Equity Contribution (as they affect the amount of unrestricted
cash and Cash Equivalents of Holdings and the Restricted Group Companies for
purposes of “netting”) and any pay-down of the Loan made therefrom shall be
disregarded for purposes of determining compliance with Section 6.10, as of the
end of such fiscal quarter.

 

The provisions of Section 1.04 shall apply to any calculation of Consolidated
EBITDA

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense, whether paid or accrued (including that portion attributable to Capital
Lease Obligations in accordance with GAAP) of Holdings, the Borrower and the
Restricted Group Companies on a consolidated basis for such period with respect
to all outstanding Indebtedness of Holdings, the Borrower and the Restricted
Group Companies, including all amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, imputed interest with respect to commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Hedging Agreements in respect of interest rates.

 

“Consolidated Net Income” shall mean, for any period, the aggregate net income
of Holdings, the Borrower and the Restricted Group Companies for such period, on
a consolidated basis, determined in accordance with GAAP; provided that (a) the
income of any person (other than a Restricted Group Company ) in which any other
person (other than Holdings, the Borrower or any of the Restricted Group
Companies) has a joint interest, except to the extent of the amount of dividends
or other distributions actually paid to Holdings, the Borrower or any of the
Restricted Group Companies by such person during such period shall be excluded,
(b) any gain (loss), together with any related provision for taxes on such gain
(loss), realized in connection with any asset disposition or abandonment (other
than in the ordinary course of business) and reserves relating thereto shall be
excluded, (c) any net unrealized gain (loss) (after any offset) resulting in
such period from obligations under any Hedging Agreement or other derivative
instruments and the application of ASC 815, in each case, shall be excluded, (d)
any net unrealized gain (loss) (after any offset) resulting in such period from
currency translation gains or losses including those related to currency
re-measurements of Indebtedness shall be excluded, (e) any gains (losses)
resulting from the return of surplus assets of any Plan shall be excluded, (f)
the effect of any non-cash gain (loss) in respect of post-retirement benefits as
a result of the application of ASC 715 shall be excluded and (g) the income of
any Restricted Group Company to the extent that the payment thereof to Holdings
or the Borrower, whether by dividends or similar distributions, intercompany
loan repayments or otherwise, is not at the time permitted for any reason shall
be excluded, except to the extent of cash actually distributed; provided that,
for the avoidance of doubt, the sole fact that such a payment would result in
adverse tax consequences shall not cause such income to be excluded pursuant to
this clause (g).

 

 - 12 - 

 

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facility” shall mean the Loan facility provided for by this Agreement.

 

“Credit Support” shall mean the ECA Guarantee and any EK Guarantee.

 

“Credit Support Provider” shall mean, in the case of the ECA Guarantee, GIEK
and, in the case of any EK Guarantee, each EK Guarantor.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that has (a) failed to fund any part
of its portion of the Loan within two Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s good
faith determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund the Loan; provided, that any
Lender that delivers such confirmation shall cease to be deemed a Defaulting
Lender unless such Lender would otherwise qualify as a Defaulting Lender under
clauses (a), (b), (d) or (e) of this definition, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent, (ii) become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian or similar entity appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian or similar entity appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or an action or proceeding
described in paragraph (g) or (h) of Article VII, or (iii) become the subject of
a Bail-In Action, or (f) has, or has a parent company that has, become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any parent company thereof by a Governmental Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (f) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.26(d)) upon delivery of written notice of such
determination to the Borrower and each Lender.

 



 - 13 - 

 

 

“Delivery” shall mean, in relation to the Vessel, the delivery to and acceptance
of the Vessel by the Borrower under the Shipbuilding Contract.

 

“Delivery Date” shall mean, in relation to the Vessel, the date on which its
Delivery occurs.

 

“Designated Jurisdiction” shall mean a country or territory which is itself the
target of comprehensive country-wide or territory-wide Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, or requires the payment of any cash dividend or any other scheduled
payment constituting a return of capital, in each case at any time on or prior
to the date that is 91 days after the Latest Maturity Date (as of the time of
issuance of such Disqualified Capital Stock), other than, in each case, after
payment in full of the Payment Obligations, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i)
Indebtedness or (ii) any Equity Interests referred to in clause (a) above, in
each case at any time on or prior to the date that is 91 days after the Latest
Maturity Date; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a Change in
Control or an asset disposition occurring prior to the date that is 91 days
after the Latest Maturity Date shall not constitute Disqualified Capital Stock
so long as any rights of the holders thereof upon the occurrence of a Change in
Control or asset disposition shall be subject to the prior repayment in full of
the Loan and all other Payment Obligations then outstanding.

 



 - 14 - 

 

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Drawdown” shall mean the making of the Loan.

 

“Drawdown Date” shall mean the date on which a Drawdown is made.

 

“ECA Agent” shall have the meaning assigned to such term in the Preamble to this
Agreement.

 

“ECA Agent Fee Letter” shall mean that certain letter agreement, dated as of the
Closing Date, between the ECA Agent and the Borrower.

 

“ECA Guarantee” shall mean a guarantee governed by Norwegian law issued by GIEK
in the maximum principal amount of 70% of the aggregate amount of the Credit
Facility, plus interest (but excluding default interest and any broken funding
costs) in favor of EK, guaranteeing the payment obligations of the Borrower.

 

“ECA Premium Fee Letter” shall mean that certain letter agreement, dated as of
the Closing Date, among GIEK, the Borrower, and the Administrative Agent.

 

“ECA Put Option” shall mean the option of EK (acting on the instructions of
GIEK), upon delivery of a written exercise notice to the Borrower no later than
sixty (60) days prior to the Commercial Tranche Maturity Date, to require
prepayment of the GIEK-covered Tranche in full on the Commercial Tranche
Maturity Date, if the Commercial Tranche is not committed to be refinanced or
the maturity thereof extended, on terms and with financial institutions
acceptable to EK (acting on the instructions of GIEK), prior to the date that
falls two (2) months before the Commercial Tranche Maturity Date.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 



 - 15 - 

 

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EK” shall have the meaning assigned to such term in the Preamble to this
Agreement.

 

“EK Guarantee” shall mean the absolute, irrevocable and unconditional on-demand
Guarantees in the form set out in Exhibit K (Form of EK Guarantee) issued by
each of the EK Guarantors each in the maximum principal amount of 30% of the
Credit Facility, plus interest, default interest and Break Costs for CIRR in
favor of the Lenders, guaranteeing the payment obligations of the Borrower, in
form and substance satisfactory to the Administrative Agent, provided that the
EK Guarantee shall only be provided by the EK Guarantors if the Borrower chooses
Option 1 in the Option Selection Notification.

 

“EK Guarantee Fee” shall mean 2.75% per annum.

 

“EK Guarantors” shall mean each bank or financial institution as shall be
mutually acceptable to the Administrative Agent, Holdings and EK, being, as of
the Delivery Date, as listed on Schedule 1.01(a).

 

“Eligible Assignee” shall mean (i) any commercial bank, (ii) any Credit Support
Provider, or (iii) EK; provided that, neither the Borrower nor any of its
Affiliates shall be an Eligible Assignee.

 

“Environmental Approval” shall mean any permit, license, consent, approval and
other authorizations and the filing of any notification or assessment required
under any Environmental Law for the operation of the Vessel.

 

“Environmental Claim” shall mean any claim, proceeding or investigation by any
governmental, judicial or regulatory authority or any other party which arises
out of an Environmental Incident or an alleged Environmental Incident or
pursuant to any Environmental Law or Environmental Approval.

 

“Environmental Incident” shall mean:

 

(a) any release, emission, spill or discharge of any Hazardous Material whether
within the Vessel or from the Vessel into any other vessel or into or upon the
air, sea, land or soils (including the seabed) or surface water; or

 

(b) any incident in which a Hazardous Material is released, emitted, spilled or
discharged into or upon the air, sea, land or soils (including the seabed) or
surface water from a vessel other than the Vessel and which involves a collision
between the Vessel and such other vessel or some other incident of navigation or
operation, in either case, in connection with which the Vessel is actually or
potentially liable to be arrested, attached, detained or injuncted and/or the
Vessel and/or the Borrower, Holdings, or any Group Company and/or any operator
or manager of the Vessel is at fault or allegedly at fault or otherwise liable
to any legal or administrative action; or

 



 - 16 - 

 

 

(c) any other incident in which a Hazardous Material is released, emitted,
spilled or discharged into or upon the air, sea, land or soils (including the
seabed) or surface water otherwise than from the Vessel and in connection with
which the Vessel is actually or potentially liable to be arrested and/or where
any of the Borrower, Holdings, or any Group Company and/or any operator or
manager of the Vessel is at fault or allegedly at fault or otherwise liable to
any legal or administrative action.

 

“Environmental Laws” shall mean all Federal, state, local and foreign Laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and final and
enforceable agreements with any Governmental Authority, in each case governing
protection of the environment, natural resources, human health and safety
(insofar as safety pertains to exposure to Hazardous Materials) or the presence,
release of, or exposure to, Hazardous Materials, or the use, treatment, storage,
transport, recycling or disposal of, or the arrangement for such activities with
respect to Hazardous Materials.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right (other than Indebtedness that is convertible into, or exchangeable for,
any such equity interests) entitling the holder thereof to purchase or otherwise
acquire any such equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as determined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan by the PBGC or the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan, (f) the receipt by the Borrower or any of
its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in endangered or critical status, within the meaning of Section 305
of ERISA), (h) the occurrence of a “prohibited transaction” with respect to
which the Borrower or any of the Group Companies is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Borrower or any such Group Company could otherwise be liable or (i) any Foreign
Benefit Event.

 



 - 17 - 

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Events of Default” shall have the meaning assigned to such term in Section
7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to an Agent, any Lender Party, GIEK, or any other recipient or required
to be withheld or deducted from a payment to such Agent, Lender Party, GIEK or
other recipient (collectively, “Recipient”), (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
Laws of, or having its principal office or, in the case of any Lender Party, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender Party, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender Party with respect to an applicable
interest in a Loan or Commitment pursuant to a Law in effect on the date on
which (i) such Lender Party acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.21(a)) or (ii) such Lender Party changes its lending office, except in each
case to the extent that, pursuant to Section 2.20, amounts with respect to such
Taxes were payable either to such Lender Party’s assignor immediately before
such Lender Party became a party hereto or to such Lender Party immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.20(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Existing Credit Facility” shall mean the Second Amended and Restated Credit
Agreement dated March 7, 2016, entered into by and among, Lindblad Expeditions,
LLC, as U.S. Borrower, Lindblad Maritime Enterprises, Ltd., as Cayman Borrower,
Holdings, the lenders party thereto and Credit Suisse AG, as Administrative
Agent and Collateral Agent.

 

“Facility Amount” shall mean the lesser of (i) 80% of the Shipbuilding Contract
Price as of the Delivery Date and (ii) $107,694,892.00.

 



 - 18 - 

 

 

“Fair Market Value” shall mean for any determination of fair market value of any
marine vessel, the fair market value set forth for such marine vessel in the
most recent appraisal delivered or required to be delivered pursuant to Section
5.23.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b) of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York.

 

“Fee Letters” shall mean, collectively, the Administrative Agent Fee Letter, the
Arrangement Fee Letter, the Collateral Agent Fee Letter, the ECA Agent Fee
Letter, and the ECA Premium Fee Letter (and each, individually, a “Fee Letter”).

 

“Fees” shall mean the Commitment Fees and all fees payable pursuant to the Fee
Letters.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer, or controller of such person (or any
person having the same functional responsibility as any of the foregoing).

 

“Flag State” shall mean, in relation to the Vessel, the Commonwealth of the
Bahamas, or such other state or territory as may be approved by the Collateral
Agent (acting on the instructions of the Required Lenders), such approval not to
be unreasonably withheld or delayed, at the request of the Borrower, as being
the “Flag State” of the Vessel for the purposes of the Loan Documents.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable Law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable Law, on or before the
due date or, if later, the expiration of any grace periods, for such
contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan,
(d) the incurrence of any liability in excess of $1,000,000 by the Borrower or
any Group Company under applicable Law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable Law and that would reasonably be
expected to result in the incurrence of any liability by the Borrower or any of
the Group Companies, or the imposition on the Borrower or any of their Group
Companies of any fine, excise Tax or penalty resulting from any noncompliance
with any applicable Law, in each case in excess of $1,000,000.

 



 - 19 - 

 

 

“Foreign Lender” shall mean any Lender Party that is organized under the Laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Pension Plan” shall mean any benefit plan that under applicable Law
(other than the Laws of the United States of America) is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Funding Providers” shall mean (a) in the case of Option 1, EK, or (b) in the
case of Option 2, the Commercial Lenders and EK.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“GIEK” shall mean Garantiinstituttet for eksportkreditt.

 

“GIEK-covered Tranche” shall mean the portion of the Loan that is guaranteed by
GIEK pursuant to the ECA Guarantee.

 

“GIEK-covered Tranche Margin” shall have the meaning set forth in the
Arrangement Fee Letter.

 

“GIEK-covered Tranche Maturity Date” shall mean the date which is twelve (12)
years from the Drawdown Date.

 

“GIEK Discussion Request” shall have the meaning assigned to such term in
Section 9.27(d).

 

“Global Co-ordinator” shall have the meaning set forth in the Preamble.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Group Company” shall mean any Subsidiary of Holdings.

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with an acquisition.

 



 - 20 - 

 

 

“Guarantee Claim” shall have the meaning assigned to such term in Section
9.23(a).

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and similar regulated
ozone-depleting substances, and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by any Environmental Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Holdings” shall have the meaning assigned to such term in the Preamble hereof.

 

“Holdings Guarantee” shall have the meaning assigned to such term in Section
10.01(a).

 

“Holdings Indemnity” shall have the meaning assigned to such term in Section
10.01(c).

 

“Immaterial Group Company” shall mean, on any date of determination, any Group
Company with (i) total assets equal to or less than 2.5% of total assets of
Holdings and the Group Companies on a consolidated basis and (ii) gross revenues
equal to or less than 2.5% of total consolidated gross revenues of Holdings and
the Group Companies, in each case as determined in accordance with GAAP, and
with respect to revenue, for the immediately preceding four fiscal quarter
period for which financial statements have been delivered pursuant to Section
5.04; provided, that at no time shall all Immaterial Group Companies so
designated by Holdings have (i) total assets equal to or greater than 5.0% of
total assets of Holdings and the Group Companies on a consolidated basis and
(ii) gross revenues equal to or greater than 5.0% of total consolidated gross
revenues of Holdings and the Group Companies, in each case as determined in
accordance with GAAP, and with respect to revenue, for the immediately preceding
four fiscal quarter period for which financial statements have been delivered
pursuant to Section 5.04.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments representing
extensions of credit, (c) all obligations of such person under conditional sale
or other title retention agreements relating to property or assets purchased by
such person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such person issued or assumed as the deferred
purchase price of property or services (excluding (i) trade accounts payable,
deferred compensation to employees and directors or former employees or
directors, and accrued obligations incurred in the ordinary course of business
and (ii) earnouts, escrows, holdbacks and similar deferred payment obligations),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such person, whether or not the obligations secured thereby have been
assumed, but limited to the lower of (i) the fair market value of such property
and (ii) the amount of the Indebtedness so secured, (f) all Guarantees by such
person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances and (j) all obligations of such person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Disqualified Capital Stock of such person or any other person. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner to the extent such person is liable
therefor as a result of such person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Indebtedness expressly provide that
such person is not liable therefor.

 



 - 21 - 

 

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.15.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.07(c).

 

“Interest Payment Date” shall have the meaning assigned to such term in Section
2.06(b).

 

“Interest Period” shall mean (i) initially, the period commencing on the date of
the Borrowing and ending on the day that has the same numerical date as the date
of the Borrowing and that falls in the third calendar month following the date
of the Borrowing (or, if there is no numerically corresponding day, the last day
of such calendar month), and (ii) thereafter, the period commencing on the date
that is the last day of the last Interest Period and ending on the date that has
the same numerical date as the date of the last day of the last Interest Period
and that falls in the third calendar month following the last day of the last
Interest Period; provided, however, that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
preceding Business Day, and (b) no Interest Period shall extend beyond the
maturity date of Loan. Interest shall accrue from and including the first day of
an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of the Borrowing shall be the date on which such
Borrowing is made.

 



 - 22 - 

 

 

“Interpolated Rate” shall mean in relation to the “LIBO Rate” for any Loan, the
rate which results from interpolating on a linear basis between: (i) the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service) for the longest period (for which that rate is available) which
is less than the Interest Period and (ii) the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service) for the
shortest period (for which that rate is available) which exceeds the Interest
Period, each as of approximately 11:00 a.m., London, England time, two Business
Days prior to the commencement of such Interest Period, rounded up to the same
number of decimal places as the screen rates described at (i) and (ii) above.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Investors” shall mean those stockholders, option holders and warrant holders
who own, directly or indirectly, Equity Interests of the Borrower.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“ISM Code” shall mean the International Management Code for the Safe Operation
of Ships and for Pollution Prevention constituted pursuant to Resolution
A.741(18) of the International Maritime Organization and incorporated into the
International Convention for the Safety of Life at Sea and includes any
amendments or extensions thereto and any regulation issued pursuant thereto.

 

“ISPS Code” shall mean the International Ship and Port Facility Security Code
adopted by the International Maritime Organization, as the same may be amended
from time to time.

 

“Judgment Currency” shall have the meaning assigned to such term in Section
9.18(b).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment at such time.

 

“Laws” shall mean, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Lender Discussion Request” shall have the meaning assigned to such term in
Section 9.28(b).

 



 - 23 - 

 

 

“Lender Party” or “Lender Parties” shall mean (a) prior to the Drawdown Date,
the Commercial Lenders, the EK Guarantors and EK and (b) on and after the
Drawdown Date, (i) if Option 1 is selected by the Borrower, EK and the EK
Guarantors, or (ii) if Option 2 is selected by the Borrower, the Commercial
Lenders and EK.

 

“Lenders” shall mean the Funding Providers.

 

“LIBOR” shall mean, with respect to any Interest Period, the rate per annum
equal to (i) the ICE Benchmark Administration LIBO Rate or the successor thereto
if the ICE Benchmark Administration is no longer making a LIBO Rate available,
as published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time), before any correction, recalculation or republication by the
administrator, at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for deposits in dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, then the “LIBO Rate” for such Interest Period shall be (A)
the Interpolated Rate, or (B) solely if no Interpolated Rate or other broadly
accepted comparable successor interbank rate exists at such time, a successor or
alternative index rate as the Administrative Agent and the Borrower may
determine with the consent of the Required Lenders, provided that, in all cases,
if the rate determined in accordance herewith is below zero, such rate shall be
deemed to be zero.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, claim, charge, collateral assignment, hypothecation, security
interest or encumbrance of any kind or any arrangement to provide priority or
preference, including any easement, right-of-way or other encumbrance on title
to real property, in each of the foregoing cases whether voluntary or imposed by
Law and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

 

“Loan” shall mean a term loan denominated in dollars made by a Lender to
Borrower pursuant to Section 2.01(a).

 

“Loan Documents” shall mean this Agreement, the Security Documents, and the Fee
Letters, and for the purposes of Article VIII hereof, the EK Guarantee and the
ECA Guarantee.

 

“Loan Parties” shall mean Holdings and the Borrower.

 

“Mandated Lead Arranger” shall have the meaning set forth in the Preamble.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business results of operations or financial condition of Holdings, the Borrower
and the Subsidiaries, taken as a whole, (b) a material impairment of the ability
of the Loan Parties (taken as a whole) to perform, solely for purposes of
Sections 3.17 and 5.10, their obligations or, for all other purposes of the Loan
Documents, their payment obligations, or (c) a material impairment of the rights
and remedies available to the Lender Parties, GIEK or the Collateral Agent under
any Loan Document, the EK Guarantee, or the ECA Guarantee in accordance with the
terms hereof.

 



 - 24 - 

 

 

“Material Group Company” shall mean any Restricted Group Company that is not an
Immaterial Group Company.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loan), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrower and the Group Companies in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any Group
Company in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, the
Borrower or such Group Company would be required to pay if such Hedging
Agreement were terminated at such time.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any asset disposition or any
Recovery Event, the cash proceeds (including cash proceeds subsequently received
(as and when received) in respect of noncash consideration initially received),
net of (i) customary selling expenses (including reasonable broker’s fees or
commissions, investment banking fees, legal fees, transfer and similar Taxes and
the Borrower’s good faith estimate of Taxes paid or payable in connection with
such sale or, in the case of any foreign Subsidiary, repatriation to the
Borrower), (ii) amounts provided in good faith as a reserve against (x) any
liabilities under any indemnification obligations or purchase price adjustment
associated with such asset disposition or Recovery Event or (y) any other
liabilities retained by the Borrower any Subsidiary associated with the
properties sold (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) the Borrower’s good faith estimate of payments required to be
made with respect to unassumed liabilities relating to the properties sold and
(iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness or other contractual obligations which are secured
by the assets sold in such asset disposition or Recovery Event and which is
required to be repaid with such proceeds (other than any such Indebtedness or
other contractual obligation assumed by the purchaser of such asset); and
(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all Taxes and fees, commissions, costs and other
customary expenses incurred in connection therewith.

 



 - 25 - 

 

 

“NOK” means the legal tender of the Kingdom of Norway.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Option 1” shall mean an election by the Borrower pursuant to the Option
Selection Notification for EK to fund the Loan in full, GIEK to provide to EK
the ECA Guarantee, the EK Guarantors to provide to EK the EK Guarantee, and for
the fees and interest payable with respect to the Loan, ECA Guarantee and the EK
Guarantee to be calculated on the basis of the Option 1 Applicable Rate.

 

“Option 1 Applicable Rate” shall mean: (a) with respect to the Loan, the CIRR,
(b) with respect to the ECA Guarantee, the Option 1 ECA Premium, and (c) with
respect to the EK Guarantee, the EK Guarantee Fee.

 

“Option 1 ECA Premium” shall mean the amount set forth in the relevant Fee
Letter.

 

“Option 2” shall mean an election by the Borrower pursuant to the Option
Selection Notification for the Commercial Lenders and EK to fund the Loan in
full, GIEK to provide to EK the ECA Guarantee and for the fees and interest
payable with respect to the Loan and the ECA Guarantee to be calculated on the
basis of the Option 2 Applicable Rate.

 

“Option 2 Applicable Rate” shall mean: (a) with respect to the GIEK-covered
Tranche, the aggregate of (i) LIBOR for a three-month period, (ii) the
GIEK-covered Tranche Margin and (iii) the Option 2 ECA Premium, and (b) with
respect to the Commercial Tranche, (i) LIBOR for a three-month period and (ii)
the Commercial Tranche Margin.

 

“Option 2 ECA Premium” shall mean the amount set forth in the relevant Fee
Letter.

 

“Option Selection Date” shall mean a date that is at least two (2) months prior
to the Drawdown Date.

 

“Option Selection Notification” shall mean a written notification from the
Borrower to the Administrative Agent in the form of Exhibit I, pursuant to which
the Borrower shall choose between Option 1 and Option 2.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, the EK Guarantee, or the ECA Guarantee, or sold or assigned an
interest in the Loan, any Loan Document, the EK Guarantee, or the ECA
Guarantee).

 



 - 26 - 

 

 

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes arising from any
payment made by any Loan Party under any Loan Document or from the execution,
delivery, performance, registration or enforcement of, from the receipt of
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except, with respect to the Administrative Agent, GIEK or any Lender
Party, any such Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.21(a)) as a result of a present or future
connection between such person and the jurisdiction imposing such Tax.

 

“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).

 

“Parties” shall have the meaning assigned to such term in the Preamble.

 

“Payment Obligations” shall mean (a) the obligation of the Borrower to pay (i)
the principal of and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loan, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations in respect of
the Loan of the Borrower to any of the Secured Parties under this Agreement and
each of the other Loan Documents, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), solely as they relate to the Loan and
(b) the due and punctual payment and performance of all the obligations in
respect of the Loan of Holdings under or pursuant to this Agreement and each of
the other Loan Documents solely as they relate to the Loan.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Holdings or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 



 - 27 - 

 

 

“Pledged Collateral” shall mean any stock certificates or other certificated
securities now or hereafter included in the Collateral, including all
certificates, instruments or other documents representing or evidencing any such
Collateral.

 

“Polar Code” shall mean the International Code for Ships Operating in Polar
Waters.

 

“Pro Forma Basis” shall mean on a basis in accordance with Section 1.04.

 

“Pro Forma Calculation Date” shall have the meaning assigned to such term in
Section 1.04(c).

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower is in compliance with the covenant set forth in Section 6.10 as of the
most recently completed Test Period on a Pro Forma Basis.

 

“Pro Forma Effect” shall mean with respect to any Subject Transaction, Permitted
Acquisition (as defined in the Existing Credit Facility) or other event, as
applicable, giving effect to such Subject Transaction, Permitted Acquisition (as
defined in the Existing Credit Facility) or other event on a Pro Forma Basis.

 

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(b).

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Capital Stock.

 

“Recipient” shall have the meaning assigned to such term in the definition of
“Excluded Taxes”.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation, eminent domain or
similar proceeding relating to any asset of Holdings, the Borrower or any
Restricted Group Company.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Registry” shall mean, in relation to the Vessel, such registrar, commissioner
or representative of the relevant Flag State who is duly authorized and
empowered to register the Vessel, the Borrower’s title to the Vessel and the
Vessel Mortgage under the Laws of its Flag State.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 



 - 28 - 

 

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Repayment Date” shall have the meaning assigned to such term in Section
2.11(a).

 

“Replacement EK Guarantee” shall have the meaning assigned to such term in
Section 2.13(e).

 

“Required Lenders” shall mean Lenders having aggregate Commitments (Loan) and
portions of the Loan in excess of 66.67% at such time; provided that the
Required Lenders shall always include, (a) at all times prior to the Option
Selection Date, at least one (1) Commercial Lender, and (b) at all times from
and after the Option Selection Date, if Option 2 is selected, one (1) Commercial
Lender; provided further that Commitments (Loan) and portions of the Loan of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

 

“Requisition” shall mean: (a) any expropriation, confiscation, requisition or
acquisition of the Vessel, whether for full consideration, a consideration less
than its proper value, a nominal consideration or without any consideration,
which is effected by any government or official authority or by any person or
persons claiming to be or to represent a government or official authority
(excluding a requisition for hire for a fixed period not exceeding one year
without any right to an extension) unless it is within 90 days redelivered to
the full control of the Borrower; and (b) any capture or seizure of the Vessel
(including any hijacking or theft) unless it is within 90 days redelivered to
the full control of the Borrower. The Lender Parties agree that if, following
the commencement of any event described in (a) or (b) of the preceding sentence,
the Borrower requests by written notice that a conference call be held with the
Lender Parties regarding such event, the Lender Parties shall make themselves
reasonably available for such a conference call, following which call the
Borrower may request by written notice to the Lender Parties that the period
described in (a) or (b) (as the case may be) of the preceding sentence be
extended to up to 180 days, which request may be granted by consent of the
Required Lenders.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Group Company” shall mean any Group Company other than an
Unrestricted Group Company.

 



 - 29 - 

 

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in Holdings, the Borrower or any Group Company,
or any payment (whether in cash, securities or other property (other than
Qualified Capital Stock)), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, in the Borrower or any Group
Company or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Borrower or any Group Company.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, or any successor
thereto.

 

“Sanctioned Person” shall mean any of the following: (i) an entity or individual
named on the Specially Designated Nationals and Blocked Persons List and the
Foreign Sanctions Evaders List maintained by OFAC and any similar list
maintained by the Department of State; (ii) an entity that is 50-percent or more
owned, directly or indirectly, by an entity or individual, or two or more
entities or individuals, described in (i) above; (iii) an entity or individual
named on the Consolidated List of Financial Sanctions Targets issued by Her
Majesty’s Treasury or on the consolidated list of persons, groups and entities
subject to European Union financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm or on any similar list
administered or published by the United Nations, any European Union member
country or the government of the Kingdom of Norway; (iv) an entity or individual
that is owned or controlled by an entity or individual described in (iii) above;
or (v) (A) the government of a Designated Jurisdiction, or (B) an entity
domiciled or resident in a Designated Jurisdiction.

 

“Sanctions” shall mean any economic sanctions Laws administered or enforced by
the United States government (including, without limitation, OFAC), the United
Nations Security Council, the European Union, any member country of the European
Union, the Kingdom of Norway, the United Kingdom (including Her Majesty’s
Treasury (“HMT”)) or other relevant similar sanctions authority.

 

“Scheduled Delivery Date” shall mean January 21, 2020.

 

“Scheduled Repayment Amount” shall mean the repayment amounts in respect of the
Loan corresponding to each Repayment Date, as identified in the Amortization
Schedule.

 

“Secured Parties” shall mean, collectively, the Agents, the Lenders and the
Credit Support Providers, each co-agent or sub-agent appointed by the Agents
from time to time pursuant to Section 8.01, and the other persons the Payment
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Security Documents.

 

“Security Documents” shall mean the Assignment of Insurances, the Vessel
Mortgage, and any assignment of earnings, charter contracts, share pledges,
account pledges or account control agreements with respect to Holdings and the
Borrower and each of the security agreements, mortgages and other instruments
and documents with respect to Holdings and the Borrower granting any Lien
executed and delivered pursuant thereto or pursuant to Sections 5.12 or 5.25.

 



 - 30 - 

 

 

“Security Interest” shall mean a mortgage, charge, pledge, lien, assignment,
trust, hypothecation or other security interest of any kind securing any
obligation of any person or any other agreement or arrangement having a similar
effect.

 

“Share Security” shall mean, if applicable, a document constituting a first
Security Interest by the direct sole shareholder of the Borrower in favor of the
Collateral Agent in respect of all of the issued shares and/or limited liability
company membership interests in the Borrower, in Agreed Form.

 

“Shipbuilding Contract” shall mean the shipbuilding contract, dated November 1,
2017, as amended from time to time, made between the Builder and Lindblad
Maritime Enterprises Ltd., as buyer, for the design, construction, equipping,
completion and delivery of the Vessel.

 

“Shipbuilding Contract Price” shall mean the “Contract Price” as defined in the
Shipbuilding Contract, which was NOK 1,066,000,000.00 as of execution of the
Shipbuilding Contract and later converted to $134,618,615.00 in accordance with
the Exchange Rate Agreement (as defined in the Shipbuilding Contract).

 

“Social Claim” shall mean any claim proceeding or investigation by any
governmental, judicial or regulatory authority, or by any party in respect of
(a) material labor issues, (b) human rights issues or (c) any other Social
Incidents or material issues under any Social Law.

 

“Social Incident” shall mean in relation to any of the Borrower, Holdings, or
any Group Company, any incident related to fatalities to staff or contractors
and fines or sanctions from labor authorities.

 

“Social Law” shall mean the International Labour Organization Maritime Labour
Convention 2006 and any applicable Law, regulation, convention or treaty in any
jurisdiction in which the Borrower, Holdings, and/or any Group Company conduct
business which relates to labor or human right issues.

 

“Solvent” shall mean (a) the sum of the present debt and liabilities (including
subordinated and contingent liabilities) of Holdings and the Group Companies, on
a consolidated basis, does not exceed the fair value of the present assets of
Holdings and the Group Companies, on a consolidated basis; (b) the present fair
saleable value of the assets of Holdings and the Group Companies, on a
consolidated basis, is greater than the total amount that will be required to
pay the debt and liabilities (including subordinated and contingent liabilities)
of Holdings and the Group Companies as they become absolute and matured; (c) the
capital of Holdings and the Group Companies, on a consolidated basis, is not
unreasonably small in relation to their business (taken as a whole) as
contemplated on the Closing Date and as proposed to be conducted following the
Closing Date; and (d) Holdings and the Group Companies, on a consolidated basis,
have not incurred and do not intend to incur, or believe that they will incur,
debts or other liabilities including current obligations, beyond their ability
to pay such debts or other liabilities as they become due (whether at maturity
or otherwise). For purposes of this definition, the amount of any contingent
liability shall be the amount that, in light of all of the facts and
circumstances existing as of the Closing Date, represents the amount that would
reasonably be expected to become an actual and matured liability.

 



 - 31 - 

 

 

“Specified Equity Contribution” shall mean any contribution to the common equity
of Holdings and/or any other purchase or investment in an Equity Interest of
Holdings (other than Disqualified Capital Stock) the proceeds of which are
contributed to Holdings or the Group Companies as common equity.

 

“Subject Transaction” shall mean any future acquisition, investment,
disposition, issuance, incurrence or repayment of Indebtedness, offering,
issuance or disposition of Equity Interest, recapitalization, merger,
consolidation, disposed or discontinued operation, multi-year strategic
initiative, including through mergers or consolidations, or any person or any of
its Restricted Group Companies acquired by Holdings or any of its Restricted
Group Companies, and including any related financing transactions and including
increases in ownership of Restricted Group Companies. “Subject Transaction” does
not include any of the Transactions.

 

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held.

 

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.01(i).

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease of such
person under GAAP and (b) in respect of which the lessee retains or obtains
ownership of the property so leased for U.S. federal income Tax purposes, other
than any such lease under which such person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholdings), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 



 - 32 - 

 

 

“Termination Date” shall mean the date on which (i) the Commitments have expired
or been terminated, and (ii) the principal amount of and all interest on the
Loan, all fees and all other expenses or amounts payable under any Loan Document
and all other Payment Obligations then due and payable (other than contingent
indemnification obligations for which no claim has been made and obligations)
shall have been paid in full.

 

“Test Period” shall mean, at any time, the period of four consecutive fiscal
quarters of Holdings ended on or prior to such time (taken as one accounting
period) in respect of which consolidated financial statements of Holdings for
each such fiscal quarter have been (or were required to be) delivered pursuant
to Section 5.04(a) or 5.04(b), as applicable.

 

“Total Debt” shall mean, at any time, the total aggregate principal amount of
all Indebtedness for borrowed money, unreimbursed obligations in respect of
drawn letters of credit that have not been reimbursed within two (2) Business
Days after the date of such drawing, Capital Lease Obligations and other
purchase money Indebtedness of Holdings, the Borrower and the Restricted Group
Companies that would appear on a balance sheet at such time, determined on a
consolidated basis in accordance with GAAP.

 

“Total Loss” shall mean: (a) actual, constructive, compromised, agreed or
arranged total loss of the Vessel; or (b) any Requisition of the Vessel.

 

“Total Net Leverage Ratio” shall mean, on any date of determination, with
respect to Holdings, the Borrower and the Restricted Group Companies on a
consolidated basis, the ratio of (a) Total Debt of Holdings, the Borrower and
the Restricted Group Companies on such date less up to $25,000,000 of the
unrestricted cash and Cash Equivalents of Holdings, the Borrower and the
Restricted Group Companies as of such date to (b) Consolidated EBITDA of
Holdings, the Borrower and the Restricted Group Companies for the Test Period
most recently ended.

 

“Tranche” shall mean, with respect to Commitments, Commitments with respect to
Option 1 or Option 2, as applicable.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of this Agreement; and (b) the payment of related fees, commissions
and expenses.

 

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unrestricted Group Company” shall mean any Group Company designated by the
Board of Directors of Holdings as an Unrestricted Group Company pursuant to
Section 5.14 subsequent to the date hereof, until such person ceases to be an
Unrestricted Group Company in accordance with Section 5.14.

 



 - 33 - 

 

 

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.20(f)(ii).

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).

 

“Vessel” shall mean the expedition ice-class cruise vessel with hull number 312
to be designed, constructed, equipped, completed and delivered by the Builder in
accordance with the Shipbuilding Contract.

 

“Vessel Mortgage” shall mean, in relation to the Vessel, a first preferred or
first priority mortgage (and, if applicable, a deed of covenants collateral
thereto) of the Vessel by the Borrower in favor of the Collateral Agent, in
Agreed Form.

 

“Wholly Owned Subsidiary of any person shall mean a Subsidiary of such person of
which securities (except for directors’ or foreign nationals’ qualifying shares)
or other ownership interests representing 100% of the Equity Interests are, at
the time any determination is being made, owned, Controlled or held by such
person or one or more Wholly Owned Subsidiaries of such person or by such person
and one or more Wholly Owned Subsidiaries of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document, the EK Guarantee or the ECA Guarantee shall mean such document as
amended, restated, supplemented or otherwise modified from time to time, (b)
references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law and
(c) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower wishes to amend
any covenant in Article VI or any related definition to eliminate the effect of
any change in GAAP occurring after the date of this Agreement on the operation
of such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.
Notwithstanding any other provision contained herein, (i) all leases of the
Borrower and the Restricted Group Companies that are treated as operating leases
for purposes of GAAP on the Closing Date shall continue to be accounted for as
operating leases for purposes of the defined financial terms, including “Capital
Lease Obligations”, regardless of any change to GAAP following the Closing Date
which would otherwise require such leases to be treated as capital leases,
provided that financial reporting shall not be affected hereby and (ii) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825 (or
any other Financial Accounting Standard or Accounting Standards Codification
having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings, the Borrower or any Subsidiary at “fair value”, as
defined therein.

 



 - 34 - 

 

 

Section 1.03. [Intentionally omitted]

  

Section 1.04. Certain Calculations. (a) For purposes of (i) determining
compliance with the financial covenant set forth in Section 6.10 or Pro Forma
Compliance at any time or (ii) the calculation of any financial ratios or tests
(including the Total Net Leverage Ratio) (collectively, the “Applicable
Calculations”), the following shall apply except to the extent duplicative of
any other adjustments pursuant to this Section 1.04 or to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period, event or
circumstance, as applicable, and except that when calculating actual compliance
(and not Pro Forma Compliance) with the financial covenant set forth in Section
6.10 and calculating the Total Net Leverage Ratio for purposes of the definition
of “Applicable Rate” the events described in this Section 1.04 that occurred
subsequent to the end of the applicable Test Period shall not be given Pro Forma
Effect.

 

(b) If any Subject Transaction (other than Subject Transactions covered by
Section 1.04(c)) shall have occurred during the applicable Test Period or (other
than with respect to determining compliance with the financial covenant set
forth in Section 6.10) subsequent to such Test Period (as hereinafter defined),
the Applicable Calculations shall be calculated with respect to such period
giving Pro Forma Effect to such Subject Transaction, as if they had occurred on
the first day of the Test Period.

 

(c) In the event that Holdings or any of the Restricted Group Companies incurs,
assumes, guarantees, repays, repurchases, redeems, defeases, retires,
extinguishes or otherwise discharges any Indebtedness subsequent to the
commencement of the Test Period for which the Applicable Calculations are being
calculated and on or prior to the date on which the event for which the
Applicable Calculations are being calculated occurs or as of which the
calculation is otherwise made (the “Pro Forma Calculation Date”), then the
Applicable Calculations will be calculated giving Pro Forma Effect to such
incurrence, assumption, guarantee, repayment, repurchase, redemption,
defeasance, retirement, extinguishment or other discharge of Indebtedness, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable Test Period, provided that in calculating the Total Net
Leverage Ratio as of the Pro Forma Calculation Date or the last day of the Test
Period, the amount of outstanding Indebtedness shall be calculated based upon
the amount outstanding as of the Pro Forma Calculation Date or such last day of
the Test Period, as the case may be, giving Pro Forma Effect to the incurrence
or repayment of any such Indebtedness on such date.

 

(d) If since the beginning of the Test Period any person (that subsequently
became a Restricted Group Company or was merged with or into Holdings or any
Restricted Group Company since the beginning of such period) shall have made any
transaction that would have required adjustment pursuant to this Section 1.04,
then the Applicable Calculations shall be calculated giving Pro Forma Effect
thereto for such period as if such transaction had occurred at the beginning of
the applicable Test Period.

 

(e) In calculating the Applicable Calculations, any person that is a Restricted
Group Company on the applicable Pro Forma Calculation Date will be deemed to
have been a Restricted Group Company at all times during such Test Period.

 

(f) In calculating the Applicable Calculations, any person that is not a
Restricted Group Company on the applicable Pro Forma Calculation Date will be
deemed not to have been a Restricted Group Company at any time during such Test
Period.

 

(g) For purposes of determining Pro Forma Compliance if such calculation is
being performed prior to the last day of the first Test Period for which the
covenant in Section 6.10 is required to be satisfied, the levels required for
such first Test Period shall be deemed to apply in determining compliance with
such covenant.

 

(h) In calculating the Applicable Calculations, Unrestricted Group Companies
shall be disregarded.

 



 - 35 - 

 

 

Article II

The Credits

 

Section 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties set forth herein, each Lender agrees,
severally and not jointly, to make a Loan to the Borrower on the Drawdown Date,
in an aggregate principal amount equal to its Commitment (Loan); provided that
in no event shall the Loan be in excess of the Facility Amount. The Loan shall
only be made on or prior to the end of the Availability Period.

 

(b) Subject to the terms and conditions and relying upon the representations and
warranties set forth herein, concurrently with the Borrowing, if Option 1 is
selected by the Borrower, the EK Guarantors shall make available on behalf of
the Borrower the EK Guarantee in an aggregate amount equal to thirty percent
(30%) of the Loan.

 

Section 2.02. Loan. (a) Subject to the Borrower’s selection of Option 1 or
Option 2 under Section 2.03(a), the Loan shall be made as part of a Borrowing
consisting of the Loan made by the applicable Lenders ratably in accordance with
their applicable Commitments (Loan); provided, however, that the failure of any
Lender to make its portion of the Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make the
Loan required to be made by such other Lender).

 

(b) Each Lender may at its option make its portion of the Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such portion of
the Loan; provided that any such Affiliate shall have provided “know your
customer” information to the Administrative Agent and the Administrative Agent
shall have confirmed that such information is acceptable and complete, and
provided, further that any exercise of such option shall not affect the
obligation of the Borrower to repay such portion of the Loan, nor the right of
such Lender to receive all payments of interest and principal with respect to
such portion of the Loan, in each case in accordance with the terms of this
Agreement.

 

(c) Each Lender shall make the portion of the Loan required to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account in London as the Administrative Agent may designate not
later than 12:00 p.m., London time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
Borrowing Request or, if the Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of the Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of the Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of the Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loan comprising the Borrowing
and (ii) in the case of such Lender, a rate determined by the Administrative
Agent to represent its cost of overnight or short-term funds (which
determination shall be conclusive absent manifest error). If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s portion of the Loan as part of the Borrowing for
purposes of this Agreement.

 



 - 36 - 

 

 

Section 2.03. Option Selection and Borrowing Procedure. (a) On or prior to the
Option Selection Date, the Borrower shall deliver to the Administrative Agent
the Option Selection Notification. The Loan and Credit Support, if any, shall be
in accordance with the provisions of Option 1 or Option 2 as selected by the
Borrower in the Option Selection Notification. If the Borrower fails to deliver
an Option Selection Notification to the Administrative Agent on or prior to the
Option Selection Date, the Borrower will be deemed to have selected Option 2.

 

(b) In order to request the Borrowing, the Borrower shall notify the
Administrative Agent of such request in writing not later than 12:00 (noon),
London time, five (5) Business Days before a proposed Borrowing. Such Borrowing
Request shall be irrevocable and shall specify the following information:
(i) the date of the Borrowing (which shall be a Business Day); (ii) the number
and location of the account to which funds are to be disbursed; and (iii) the
amount of the Borrowing. The Administrative Agent shall promptly advise the
applicable Lenders of any notice given pursuant to this Section 2.03 (and the
contents thereof), and of each Lender’s portion of the requested Borrowing.

 

(c) Amounts paid or prepaid in respect of the Loan may not be reborrowed.

 

Section 2.04. Evidence of Debt; Repayment of Loan. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of the portion of the Loan of such Lender as
provided in Section 2.11.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the portion of the Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of the Loan made hereunder and, if applicable, the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower or Holdings and each Lender’s share thereof.

 



 - 37 - 

 

 

(d) The entries made in the accounts maintained pursuant to paragraph (c) above
shall be prima facie evidence of the existence and amounts of the obligations
therein recorded absent manifest error; provided, however, that the failure of
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loan in
accordance with its terms.

 

Section 2.05. Fees. (a) The Borrower shall pay all fees payable pursuant to each
of the Fee Letters at the times and in the amounts specified therein.

 

(b) The Borrower agrees to pay to each Lender Party and GIEK, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year, beginning with the last Business Day of March 2018, and
on each date on which the Commitment of such Lender Party or GIEK shall expire
or be terminated as provided herein, the Commitment Fees. All Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

 

(c) The Administrative Agent shall distribute any Commitment Fees, any Option 2
ECA Premium it receives as a component of the Option 2 Applicable Rate, or any
Option 1 ECA Premium it receives as a component of the Option 1 Applicable Rate,
to GIEK. The Administrative Agent shall distribute all other fees to the
applicable payee set forth in the definitions of Commitment Fees and Applicable
Rate.

 

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Collateral Agent for its own account or, as applicable, to the
Administrative Agent for distribution to the appropriate Lender Parties and/or
GIEK. Once paid, none of the Fees shall be refundable under any circumstances.

 

Section 2.06. Interest on Loan and Premium on Credit Support. (a) Subject to the
provisions of Section 2.07, the Loan shall bear interest and the Credit Support
shall accrue premium (computed on the basis of the actual number of days elapsed
over a year of 360 days and calculated from and including the date of the
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Applicable Rate in effect from time to time.

 

(b) Interest on the Loan and premium on the Credit Support shall be payable in
arrears at the end of each Interest Period (each such date being called an
“Interest Payment Date”), except as otherwise provided in this Agreement. The
Applicable Rate for each Interest Period or day within an Interest Period, as
the case may be, shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. For the avoidance of
doubt, the aggregate amount of Credit Support that shall accrue premium
hereunder shall never exceed the aggregate amount of Loans that are outstanding.

 



 - 38 - 

 

 

Section 2.07. Default Interest. Notwithstanding the foregoing, at any time after
the occurrence and during the continuance of an Event of Default pursuant to
paragraph (g) or (h) of Article VII, or if any principal of or interest on the
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, then the
overdue Payment Obligations shall, to the extent permitted by applicable Law,
bear interest, after as well as before judgment, payable on demand at a rate per
annum equal to the Applicable Rate plus 2.00% per annum.

 

Section 2.08. [Intentionally omitted]

.

 

Section 2.09. Termination and Reduction of Commitments. (a) All Commitments
shall automatically terminate upon the making of the Loan.

 

(b) Upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments
(Loan); provided, however, that each partial reduction of each of the
Commitments (Loan) shall be in a minimum amount of $2,000,000 and provided,
further, such notice may be conditioned upon the effectiveness of other credit
facilities or the receipt of proceeds or the issuance of debt or the occurrence
of any other transaction, in which case, such notice may, with two (2) Business
Days prior written notice to the Administrative Agent, be revoked if such other
credit facilities do not become effective, such proceeds are not received, such
debt is not issued or such other transaction is not consummated. The
Administrative Agent shall promptly advise the Lender Parties and GIEK of any
notice given (and the contents thereof) pursuant to this Section 2.09.

 

(c) Each reduction in the Commitments (Loan) hereunder shall be made ratably
among the Lenders in each Tranche in accordance with their respective applicable
Commitments (Loan). Effective concurrently with a reduction in Commitments
(Loan), the aggregate Commitments (Credit Support) of the Credit Support
Providers in each Tranche shall be reduced by the same amount of the reduction
in the Loan, with such reduction being made ratably among the Credit Support
Providers in each Tranche in accordance with their respective Commitments
(Credit Support). The Borrower shall pay to the Administrative Agent for the
account of the applicable Lender Parties and GIEK, on the date of each
termination or reduction, the Commitment Fees (if any) on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

 

Section 2.10. [Intentionally omitted]

 

Section 2.11. Repayment. (a) The Borrower shall pay to the Administrative Agent,
for the account of the Lenders, on each Interest Payment Date (each such date
being called a “Repayment Date”), commencing on the first Interest Payment Date
after one complete Interest Period after the Drawdown Date, a principal amount
of the Loan (as adjusted from time to time pursuant to Sections 2.11(b), 2.12
and 2.13(b)), together in each case with accrued and unpaid interest on the
principal amount of the Loan to be paid to but excluding the date of such
payment, in an amount equal to the applicable Scheduled Repayment Amount.

 



 - 39 - 

 

 

(b) All repayments pursuant to this Section 2.11 shall be subject to Section
2.16, but shall otherwise be without premium or penalty.

 

Section 2.12. Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay the Loan, in whole or in part, upon at
least ten (10) Business Days’ prior written notice to the Administrative Agent
before 12:00 (noon), London time; provided, however, that each partial
prepayment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $2,000,000. The Administrative Agent shall promptly advise the
Lenders of any notice given (and the contents thereof) pursuant to this Section
2.12.

 

(b) Provided that the maturity date of the Commercial Tranche is extended until
at least the eighth (8th) anniversary of the Drawdown Date, the Borrower shall
have the right at any time and from time to time after such eighth (8th)
anniversary, with the prior written consent of EK (acting on the instructions of
GIEK in its sole discretion), to (i) if the Borrower has selected Option 1,
repay the portion of the Loan guaranteed by the EK Guarantors or (ii) if the
Borrower has selected Option 2, repay the portion of the Loan of the Commercial
Lenders and elect that such repayment is made on a non-ratable (but, for the
avoidance of doubt, pari passu) basis in respect of the portion of the Loan that
was made by the Commercial Lenders. Upon such repayment, the portion of the Loan
provided by the Commercial Lenders shall be deemed repaid and EK shall execute
the documentation necessary to evidence the cancellation of the applicable EK
Guarantees as reasonably requested by the EK Guarantors, and the Agents shall
execute any documentation reasonably requested to evidence such repayment and
cancellation.

 

(c) Optional prepayments of the Loan under this Agreement shall be applied
ratably among the Lenders in inverse order of maturity of the remaining
installments, but excluding any payments due at maturity unless otherwise
specified.

 

(d) Each notice of prepayment shall specify the prepayment date (which shall be
a Business Day) and the principal amount of the Borrowing (or portion thereof)
to be prepaid and shall commit the Borrower to prepay the Borrowing by the
amount stated therein on the date stated therein; provided, however, such notice
may be conditioned upon the effectiveness of other credit facilities or the
receipt of proceeds or the issuance of debt or the occurrence of any other
transaction, in which case, such notice may, with two (2) Business Days prior
written notice to the Administrative Agent, be revoked if such other credit
facilities do not become effective, such proceeds are not received, such debt is
not issued or such other transaction is not consummated. All prepayments under
this Section 2.12 shall be subject to Section 2.16 but otherwise without premium
or penalty other than Break Costs for CIRR where Option 1 is selected by
Borrower and Break Costs for LIBOR where Option 2 is selected by Borrower and a
Breakage Event has occurred. All prepayments under this Section 2.12 shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 



 - 40 - 

 

 

Section 2.13. Mandatory Prepayments and Commitment Reductions.

 

(a) If (i) either the Vessel or all or substantially all of the Equity Interests
in the Borrower are sold or otherwise disposed of in whole or in part, (ii) the
Vessel suffers a Total Loss or (iii) the Vessel is expropriated, arrested,
confiscated, requisitioned, seized, taken in execution, impounded, forfeited,
detained in exercise or purported exercise of any possessory lien or other claim
and the Borrower fails to procure the release of the Vessel within a period of
180 days thereafter, the entire Loan shall be payable on demand (or, if prior to
the Drawdown Date, the Commitments (Loan) shall be automatically terminated
(without further action of the Borrower being required)).

 

(b) Mandatory prepayments of the Loan under this Agreement shall be applied in
inverse order of maturity of the remaining installments.

 

(c) If at any time there is a Law binding upon a Lender Party or GIEK in any
jurisdiction which renders it unlawful for such Lender Party or GIEK to perform
any of its obligations or to exercise any of its rights under this Agreement or
any of the other Loan Documents, the EK Guarantee, or the ECA Guarantee, or for
any Lender to contribute to or maintain or fund its portion of the Loan:

 

(i) such Lender Party or GIEK shall promptly notify the Administrative Agent
upon becoming aware of such event;

 

(ii) upon the Administrative Agent notifying the Borrower, the Commitment of
such Lender Party will be immediately cancelled; and

 

(iii) to the extent that the Lender’s Loan has not been assigned pursuant to
Section 9.04, the Borrower shall repay (without any fees, premium or penalty)
all amounts owing to the Lender on the last day of the Interest Period occurring
after the Administrative Agent has notified the Borrower or, if earlier, the
date specified by the Lender in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
Law).

 

(d) If the ECA Put Option is exercised, all outstanding amounts under the
GIEK-covered Tranche shall be repaid on the Commercial Tranche Maturity Date.
Upon receipt on or prior to the date that is seventy (70) days prior to the
Commercial Tranche Maturity Date of evidence satisfactory to the ECA Agent that
the refinancing or extension of the Commercial Tranche has been committed, the
ECA Agent shall provide written notice thereof to GIEK.

 

(e) If the credit rating of an EK Guarantor providing an EK Guarantee falls
below Baa2 by Moody’s, BBB by S&P and/or BBB by Fitch Ratings, Inc. (as
available), EK shall be entitled to demand that the relevant EK Guarantee be
replaced with a new EK Guarantee from a financial institution acceptable to EK
within sixty (60) days after such request has been made (a “Replacement EK
Guarantee”) (provided that, for the avoidance of doubt, the Administrative Agent
shall not be responsible for sourcing such a replacement financial institution).
If no Replacement EK Guarantee is obtained, the Administrative Agent (acting on
the instructions of the Lender Parties and GIEK) shall immediately declare that
the portion of the Loan covered by the relevant EK Guarantee be payable to EK
and EK shall execute the documentation necessary to evidence the cancellation of
the relevant EK Guarantee as reasonably requested by the relevant EK Guarantor.

 



 - 41 - 

 

 

(f) If any Credit Support, once issued, shall, for any reason (other than in
accordance with its terms), cease to be in full force and effect (including but
not limited to if any Credit Support shall be declared by a court of competent
jurisdiction to be null and void), or any Credit Support Provider shall deny in
writing that it has any further liability under the Credit Support, the
Administrative Agent shall immediately declare that the Loan be payable in an
amount equal to the Credit Support of such Credit Support Provider on a pro rata
basis in accordance with Section 2.17.

 

(g) If for any reason the Shipbuilding Contract Price is reduced after the
Drawdown Date, the disbursed amount in excess of the amount equal to 80% of the
Shipbuilding Contract Price (as so reduced) less any prepayments or repayments
of principal made since the Drawdown Date, shall immediately become due and
payable by the Borrower to the Lenders on the effective date of such reduction.
For the avoidance of doubt, payments in respect of warranty, breach, indemnity
and similar claims shall not constitute reductions in the Shipbuilding Contract
Price after the Drawdown Date.

 

(h) If (i) the Shipbuilding Contract is terminated prior to the Delivery Date or
(ii) the Vessel has not been delivered to the Borrower by the Builder pursuant
to the Shipbuilding Contract prior to the last day of the Availability Period,
the Commitment (Loan) and Commitment (Credit Support) shall be automatically
terminated (without further action of the Borrower being required).

 

Section 2.14. Reserve Requirements; Change in Circumstances.
(a)  Notwithstanding any other provision of this Agreement, if any Change in Law
shall: (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender (except any such reserve requirement which is
reflected in LIBOR); (ii) subject any Lender to any Taxes (other than (A)
Excluded Taxes or (B) Indemnified Taxes) on its loans, loan principal, letters
of credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on such Lender or
the London interbank market any other condition affecting this Agreement; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining the Loan or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender to be material, then the Borrower
will pay to such Lender, upon demand such additional amount or amounts as will
compensate such Lender, for such additional costs incurred or reduction in the
amount received or receivable.



 

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loan made to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time the Borrower shall pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 



 - 42 - 

 

 

(c) A certificate of a Lender setting forth in reasonable detail the basis for
and the calculation of the amount or amounts necessary to compensate such Lender
or its holding company, as applicable, as specified in paragraph (a) or (b)
above shall be delivered to the Borrower (with a copy to the Administrative
Agent) and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

 

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided, further, that the foregoing limitation shall not apply to any
increased costs or reductions arising out of the retroactive application of any
Change in Law within such 120-day period. The protection of this Section shall
be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed; provided that no Lender shall claim any compensation under this
Section unless such Lender is generally seeking similar compensation from
similarly situated borrowers.

 

Section 2.15. [Intentionally omitted].

 

Section 2.16. CIRR and LIBOR Breakage. The Borrower shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of any event, other than a default by such Lender in the performance
of its obligations hereunder, which results in (i) such Lender receiving or
being deemed to receive any amount on account of the principal of the Loan prior
to the end of the Interest Period in effect therefor, (ii) any portion of the
Loan to be made by such Lender not being made after notice of payment of the
Loan shall have been given by the Borrower hereunder (regardless of whether such
notice may be revoked under Section 2.12(d) and is revoked in accordance
therewith) or (iii) where Option 1 is selected by the Borrower, such Lender
receiving or being deemed to receive any amount on account of the principal of
the Loan pursuant to Section 2.12 or 2.13 (any of the events referred to in this
sentence being called a “Breakage Event”). In the case of any Breakage Event,
such loss shall include an amount equal to Break Costs for CIRR where Option 1
is selected by Borrower and Break Costs for LIBOR where Option 2 is selected by
Borrower. A certificate of any Lender setting forth in reasonable detail the
basis for and the calculation of the amount or amounts which such Lender is
entitled to receive pursuant to this Section 2.16 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive
absent manifest error. The Borrower shall, within five (5) Business Days of
receiving a certificate from any Lender, pay all amounts set forth in such
certificate.

 



 - 43 - 

 

 

Section 2.17. Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders the Borrowing, each
payment or prepayment of principal of the Borrowing, each payment of interest on
the Loan and premium on the Credit Support, each payment of the Commitment Fees
and each reduction of the Commitments shall be allocated pro rata among the
Lender Parties of each Tranche in accordance with their respective applicable
Commitments (Loan) or Commitments (Credit Support) (or, if such Commitments
shall have expired or been terminated, on a pari passu basis in accordance with
the outstanding amounts of their respective Loans and Credit Support provided
pursuant hereto). Each Lender agrees that in computing such Lender’s portion of
the Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of the Borrowing to the next higher
or lower whole dollar amount.

 

Section 2.18. Sharing of Setoffs. Solely with respect to the Loan, each Lender
agrees that if it shall, through the exercise of a right of banker’s lien,
setoff or counterclaim against the Borrower or any other Loan Party, or pursuant
to a secured claim under Section 506 of Title 11 of the United States Code or
other security or interest arising from, or in lieu of, such secured claim,
received by such Lender under any applicable bankruptcy, insolvency or other
similar Law or otherwise, or by any other means, obtain payment (voluntary or
involuntary) in respect of the Loan as a result of which its unpaid principal
portion of the Loan shall be proportionately less than its unpaid principal
portion of the Loan of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the portion of the
Loan of such other Lender so that the aggregate unpaid principal amount of its
portion of the Loan and participations in the Loan held by each Lender shall be
in the same proportion to the aggregate unpaid principal amount of the Loan then
outstanding as the principal amount of its portion of the Loan prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of the Loan outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this Section
2.18 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
portion of the Loan. The Borrower expressly consents to the foregoing
arrangements and agree that any Lender holding a participation in the Loan
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrower to such Lender by reason thereof as fully as if such Lender had made
its portion of the Loan directly to the Borrower in the amount of such
participation. No Lender is obliged to share with any other Lender any amount
which such Lender has received or recovered from a Credit Support Provider.

 

Section 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on the Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), London
time, on the date when due in immediately available dollars, without setoff,
defense or counterclaim. Each such payment shall be made to the Administrative
Agent at its offices at Citibank Europe plc, UK Branch, 25 Canada Square,
London, United Kingdom, E14 5LB. All payments received by the Administrative
Agent after 12:00 (noon) London time, shall be deemed received on the next
Business Day (in the Administrative Agent’s sole discretion) and any applicable
interest shall continue to accrue. The Administrative Agent shall promptly
distribute to each Lender Party, to GIEK, or to the Collateral Agent any
payments received by the Administrative Agent on behalf of such Lender Party,
GIEK, or the Collateral Agent, as the case may be. Each payment to be made by
the Borrower hereunder shall be made in dollars.

 



 - 44 - 

 

 

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on the Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower does not in fact make such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, and to pay interest thereon, for each day from and
including the date such amount is distributed to it but excluding the date of
payment to the Administrative Agent, at a rate reasonably determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).

 

Section 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes. If any
applicable Law (as determined in the good faith discretion of any Loan Party)
requires the deduction or withholding of any Tax from any such payment by an
applicable Loan Party, then such Loan Party shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law. If such Taxes are Indemnified Taxes, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after all such required
deductions have been made (including deductions applicable to additional sums
payable under this Section), the Administrative Agent, the Collateral Agent, or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(b) In addition, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable Law any Other Taxes.

 

(c) The Loan Parties shall severally indemnify each Lender and Agent (other than
the Administrative Agent), within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes payable or paid by such Lender or Agent
(other than the Administrative Agent), or required to be withheld or deducted
from a payment to such Lender or Agent (other than the Administrative Agent)
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section), and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate setting forth in reasonable detail the basis for and
the calculation of the amount of such payment or liability delivered to the
Borrower (with a copy to the Administrative Agent) by a Lender, or by the
Administrative Agent on behalf of itself or a Lender, or by the Collateral Agent
on behalf of itself, shall be conclusive absent manifest error.

 

(d) [Intentionally omitted].

 

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.20, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower, at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 



 - 45 - 

 

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) each Lender that is a U.S. Person, shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), properly completed and duly executed
original copies of IRS Form W-9 or successor form certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B) each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
after the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2) two accurate, complete, original and signed copies of IRS Form W-8ECI or
successor form;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or BEN-E, as applicable; or

 



 - 46 - 

 

 

(4) in the case of such a Foreign Lender that is not the beneficial owner of
payments hereunder (including a partnership or a participating Lender Party),
(x) two accurate, complete, original and signed copies of IRS Form W-8IMY or
successor form on behalf of itself and (y) an IRS Form W-8ECI or W-8BEN or
BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G on behalf of such beneficial owner(s);

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower to
determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower at the time or times prescribed by Law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with its obligations under FATCA and
to determine the amount to deduct and withhold from such payment and, if any
Lender fails to provide such documentation, such Lender shall be deemed
non-compliant and the Borrower shall be obligated to make necessary deductions
to payments. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any change in circumstances which would modify or
render invalid any form or certification provided pursuant to this Section 2.20,
it shall promptly update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 



 - 47 - 

 

 

(g) At no time shall any Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.20 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other person.

 

(h) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i) For purposes of this Section 2.20, the term “applicable Law” includes FATCA.

 

Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  

 

(a) In the event (i) any Lender delivers a certificate requesting compensation
pursuant to Section 2.14, (ii) [intentionally omitted], (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, (iv) any Lender
becomes a Defaulting Lender or (v) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, the Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.04(b)), upon notice to such Lender, as the case may be, and the
Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (v) above, all of its interests, rights and
obligations with respect to the portion of the Loan or Commitments that is the
subject of the related consent, amendment, waiver or other modification) to an
Eligible Assignee that shall assume such assigned obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any Law and (y) the Borrower or
such Eligible Assignee shall have paid to the affected Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding portion of the Loan of
such Lender, plus all Fees and other amounts accrued for the account of such
Lender hereunder with respect thereto (including (x) the premium, if any, that
would have been payable pursuant to Section 2.12(b) if such Lender’s portion of
the Loan had been prepaid on such date and (y) any amounts under Sections 2.14,
2.16 and 9.05 (as to events arising prior to the date of assignment); provided,
further, that, if prior to any such transfer and assignment the circumstances or
event that resulted in such Lender’s claim for compensation under Section 2.14
or the amounts paid pursuant to Section 2.20, as the case may be, cease to cause
such Lender to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to result in amounts
being payable under Section 2.20, as the case may be (including as a result of
any action taken by such Lender pursuant to paragraph (b) below), or if such
Lender shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall waive its right to further
payments under Section 2.20 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender shall not thereafter be required to make any such
transfer and assignment hereunder; and provided, further, that no such transfer
and assignment shall be completed until the Administrative Agent has confirmed
that it has received “know your customer” information, and has confirmed that
such information is acceptable and complete, regarding the relevant Eligible
Assignee. Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Acceptance
(provided that any Assignment and Acceptance executed and delivered by the
Administrative Agent pursuant to the power of attorney granted hereby shall be
in the form of Exhibit B) necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this Section
2.21(a). The Administrative Agent shall promptly notify the applicable Lender in
respect of any Assignment and Acceptance pursuant to this Section 2.21.

 



 - 48 - 

 

 

(b) If (i) any Lender shall request compensation under Section 2.14,
(ii) [intentionally omitted] or (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender, pursuant to Section 2.20, then such Lender shall use reasonable efforts
(which shall not require such Lender to incur an unreimbursed loss or
unreimbursed cost or expense or otherwise take any action inconsistent with its
internal policies or legal or regulatory restrictions or suffer any disadvantage
or burden deemed by it to be significant) (x) to file any certificate or
document reasonably requested in writing by the Borrower or (y) to assign its
rights and delegate and transfer its obligations hereunder to another of its
offices, branches or affiliates, if such filing or assignment would reduce its
claims for compensation under Section 2.14 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

 

Notwithstanding the foregoing, no Lender shall seek compensation under Section
2.14 or 2.16 unless such Lender is generally seeking similar and proportionate
compensation from similarly situated borrowers.

 

Section 2.22. [Intentionally omitted].

 

Section 2.23. [Intentionally omitted].

 

Section 2.24.  [Intentionally omitted].

 

Section 2.25. [Intentionally omitted].

 

Section 2.26. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a) Any amount payable to any Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender and subject to any applicable Laws, be applied at such
time or times as may be determined by the Borrower (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, if so determined by the Borrower, held in a deposit
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (iii) third, as the Borrower may request, to the
funding of any portion of the Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Administrative Agent, (iv) fourth, pro rata, to the
payment of any amounts owing to the Borrower or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (v) fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is made at a time when the conditions set forth in Section
4.02 are satisfied, such payment shall be applied solely to prepay the portions
of the Loan of all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any portions of the Loan of any Defaulting Lender. The
Administrative Agent may disclose the identity of a Defaulting Lender to the
other Lender Parties, to GIEK, and to the Loan Parties upon the request of the
Borrower or of the Required Lenders.

 

(b) The rights and remedies against a Defaulting Lender under this Section 2.26
are in addition to other rights and remedies that the Borrower, the
Administrative Agent and the non-Defaulting Lenders may have against such
Defaulting Lender. The arrangements permitted or required by this Section 2.26
shall be permitted under this Agreement, notwithstanding any limitation on Liens
or the pro rata sharing provisions or otherwise.

 



 - 49 - 

 

 

(c) A Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Required Lenders and Section 9.08(b).

 

(d) If the Borrower, the Administrative Agent and each Lender agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loan of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loan to be held pro rata by the Lenders in accordance
with the Commitments, whereupon, such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Article III

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, each of the Lender Parties and GIEK as of the
Closing Date and the Drawdown Date (provided that the representations and
warranties contained in Sections 3.01, 3.02, 3.03 and 3.10 are furthermore
repeated on an annual basis in connection with the delivery of annual audited
financial statements), that:

 

Section 3.01. Organization; Powers. Each of Holdings and the Borrower (a) is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization (to the extent such status or an analogous
concept applies to such an organization), (b) has all requisite organizational
power and authority to own its material property and assets and to carry on its
business in all material respects, (c) is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required, and
(d) has the power and authority to execute, deliver and perform its obligations
under each of the Loan Documents and each other agreement or instrument
contemplated thereby to which it is a party and, in the case of the Borrower, to
borrow hereunder; except in the case of clause (a) or (c), to the extent the
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.02. Authorization. The Loan Documents (a) have been duly authorized by
the Loan Parties by all requisite corporate, limited liability company, and, if
required, stockholder or other applicable action and (b) will not (i) violate
(A) any provision of Law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents of the Loan Parties,
(B) any order of any Governmental Authority or (C) any provision of the Existing
Credit Facility or any material indenture, agreement or other instrument to
which such Loan Party is a party or by which any of them or any of their
property is or may be bound or (ii) result in the creation or imposition of any
Lien upon any property or assets of the Loan Parties (other than any Lien
created hereunder or under the Security Documents), except in the case of clause
(b)(i), to the extent the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 



 - 50 - 

 

 

Section 3.03. Enforceability, Admissibility in Evidence, Governing Law and
Enforcement. This Agreement has been duly executed and delivered by Holdings and
the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Law affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), and each such Loan
Document is, or will be when executed and delivered by each Loan Party thereto,
admissible in evidence in the jurisdiction of such Loan Party’s organization.
The choice of New York law or any other applicable law as the governing law of
any Loan Document should be recognized and enforced in the jurisdiction of
organization of each of Holdings and the Borrower. Any judgment obtained in a
New York court of proper jurisdiction against Holdings or the Borrower in
respect of a Loan Document should be recognized and enforced in the jurisdiction
of organization of each of Holdings and the Borrower subject to any statutory or
other conditions or limitations of such jurisdiction.

 

Section 3.04. Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority or any other
person is or will be required in connection with the Transactions, except for
(a) the filing of UCC financing statements, if applicable, (b) recordation of
the Vessel Mortgage with the statutory register of the Flag State on the
Drawdown Date or otherwise and (c) such as either have been made or obtained and
are in full force and effect or the failure to make or obtain the same would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.05. Financial Statements; Projections.

 

(a)  Holdings has heretofore furnished to the Administrative Agent its
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows for the fiscal year ended December 31, 2016, audited by
and accompanied by the opinion of Marcum LLP. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of Holdings and its consolidated Group Companies as of
such dates and for such periods subject to year-end adjustments and the absence
of footnotes. Such financial statements were prepared in accordance with GAAP
applied on a consistent basis except as otherwise noted therein.

 



 - 51 - 

 

 

(b) Holdings has heretofore delivered to the Administrative Agent a pro forma
consolidated balance sheet and related pro forma consolidated statements of
income and cash flows of Holdings as of December 31, 2017, in each case adjusted
to give effect to the Transactions, the other transactions related thereto and
such other adjustments as are reflected in the agreed upon model dated November
1, 2017, heretofore provided to the Mandated Lead Arranger (the “Pro Forma
Financial Statements”). Such Pro Forma Financial Statements have been prepared
in good faith by Holdings, are based on assumptions that are believed by
management of Holdings on the date hereof to be reasonable, are based on the
best information available to Holdings as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions and present fairly in all material respects on a pro forma basis
the estimated consolidated financial position of Holdings and its consolidated
Group Companies as of such date and for such period, assuming that the
Transactions had actually occurred at such date or at the beginning of such
period, as the case may be.

 

Section 3.06. No Material Adverse Change. No event, change or condition has
occurred that, individually or in the aggregate, has had, or would reasonably be
expected to have, a Material Adverse Effect on the business, assets, results of
operations or financial condition of the Loan Parties, taken as a whole, since
the Closing Date.

 

Section 3.07. Title to Properties; Intellectual Property.

 

(a)  Borrower has good and valid title to, or valid leasehold interests in, all
its material properties and assets (excluding all of its Intellectual Property
Rights but including the Vessel), except as would not reasonably be expected to
have a Material Adverse Effect. All such material properties and assets are free
and clear of Liens, other than Permitted Liens.

 

(b) Provided that the Drawdown Date has occurred, (i) the Borrower has good and
valid title to the Vessel, free and clear of Liens, other than Permitted Liens,
and is the sole, legal and beneficial owner of the Vessel, (ii) the Vessel is
registered in the name of the Borrower with the Flag State, (iii) the Vessel is
operationally seaworthy and fit for service, (iv) the Vessel is classed with a
Classification Society, free of all overdue requirements and other
recommendations, (v) the Vessel is operated in all material respects in
compliance with all Laws and (vi) the Vessel is maintained in all material
respects in accordance with all requirements set forth in the Security
Documents.

 

(c) The Borrower owns, or is licensed or otherwise has the right to use, all
patents, inventions, trademarks, service marks, trade names, domain names,
copyrights, and registrations and applications for the foregoing, know-how,
manufacturing processes, product designs, specifications, data, formulae, trade
secrets and other intellectual property rights (collectively, the “Intellectual
Property Rights”) that are necessary in all material respects for the conduct of
its business as currently conducted (collectively, the “Company Intellectual
Property Rights”), except for those the failure to own, license or have the
right to use which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. No material action, suit,
arbitration, or legal, administrative or other proceeding (other than office
actions or other proceedings in the ordinary course of prosecution before the
United States Patent and Trademark Office or the United States Copyright Office
or any foreign counterpart) is pending, or, to the knowledge of the Loan
Parties, threatened in writing, which challenges the validity or effectiveness
of any Company Intellectual Property Rights and which could reasonably be
expected to have a Material Adverse Effect.

 



 - 52 - 

 

 

Section 3.08. Subsidiaries; Ownership of Borrower.

 

(a)  Borrower has no Subsidiaries.

 

(b) 100% of the Equity Interests of the Borrower are indirectly owned by
Holdings.

 

(c) As of the Closing Date, Holdings has (i) each of the Restricted Group
Companies set forth on Schedule 3.08, and (ii) has no Unrestricted Group
Companies.

 

Section 3.09. Litigation; Compliance with Laws.

 

(a)  There are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of the Loan
Parties, threatened in writing against or affecting Holdings, the Group
Companies or the Borrower or any business or material property of any such
person (i) with respect to any Loan Document or (ii) which would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

(b) Each of Holdings, Holdings’ Group Companies and the Borrower (i) is in
compliance with all applicable Laws and (ii) has filed all applications and has
obtained all licenses, permits and approvals or other regulatory authorizations
of each Governmental Authority with regulatory authority over the activities of
Holdings, Holdings’ Group Companies and the Borrower, other than where the
failure to so be in compliance, make such filings or obtain such authorizations
would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.10. Agreements

. Neither Holdings nor the Borrower is in default under any provision of any
indenture or other agreement or instrument evidencing Material Indebtedness, or
any other material agreement or instrument to which it is a party or by which it
or any of its properties or assets are or may be bound, where such default would
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11. Federal Reserve Regulations.

 

(a) Neither Holdings nor the Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

 

(b) No part of the proceeds of the Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for the purpose
of buying or carrying Margin Stock or for any purpose that entails a violation
of the provisions of the Regulations of the Board, including Regulation T, U or
X.

 



 - 53 - 

 

 

Section 3.12. Investment Company Act. Neither Holdings nor the Borrower is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

Section 3.13. Use of Proceeds. The proceeds of the Credit Facility will be used
by the Borrower only for the purposes set forth in Section 5.08.

 

Section 3.14. Taxes. Except as would not reasonably be expected to have a
Material Adverse Effect, each of Holdings and the Borrower has filed or caused
to be filed all U.S. federal and material state, local and non-U.S. Tax returns
or materials required to have been filed by it and has paid or caused to be paid
all material Taxes due and payable by it and all assessments received by it,
except Taxes that may be paid without penalty or that are being contested in
good faith by appropriate proceedings and for which Holdings or the Borrower, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.

 

Section 3.15. No Material Misstatements. No written information, reports,
financial statements, exhibits or schedules (other than projections, estimates,
general market or industry data), taken as a whole, furnished by or on behalf of
Holdings or the Borrower to the Administrative Agent, any Lender Party or GIEK
in connection with the negotiation of any Loan Document, the EK Guarantee, or
the ECA Guarantee, or included therein or delivered pursuant thereto (as
modified or supplemented by other information so furnished), contains when
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that projections
and pro forma financial information are based upon good faith estimates and
assumptions believed to be reasonable by management at such time in the
preparation of such information, report, financial statement, exhibit or
schedule and when furnished; it being understood that such projections are
inherently uncertain, are not a guarantee of financial performance, may vary
from actual results, and that such variances may be material.

 

Section 3.16. Employee Benefit Plans.

 

(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
would reasonably be expected to result in a Material Adverse Effect.

 

(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of Law applicable thereto and the respective requirements of the
governing documents for such plan. With respect to each Foreign Pension Plan,
none of the Borrower, its Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction which would subject
the Borrower, directly or indirectly, to a tax or civil penalty which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. With respect to each Foreign Pension Plan, reserves
have been established in the financial statements furnished to the Lender
Parties and GIEK in respect of any unfunded liabilities in accordance with
applicable Law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Foreign Pension Plans would not reasonably be expected to result in a
Material Adverse Effect.

 



 - 54 - 

 

 

Section 3.17. Environmental and Social Matters. Neither the Borrower nor
Holdings (i) has failed to comply with any Environmental Law, (ii) has failed to
obtain or maintain or comply with any Environmental Approval or any other
covenant, condition, restriction or agreement directly or indirectly concerned
with any contamination, pollution or waste or the release or discharge of any
Hazardous Materials in connection with the Vessel, (iii) is subject to any
Environmental Claim or Social Claim, (iv) has received written notice of any
claim with respect to any Environmental Claim or Social Claim that remains
outstanding, or (v) has been, to the best of the Borrower’s knowledge and
belief, threatened with any Environmental Claim or Social Claim, in each case,
as would reasonably be expected to result in a Material Adverse Effect.

 

Section 3.18. Insurance. Provided that the Drawdown Date has occurred, the
Borrower has insurance in such amounts and covering such risks and liabilities
as are required pursuant to Section 5.02.

 

Section 3.19. Security Documents.

 

(a)  Except as otherwise provided in Section 3.19(c), each Security Document in
effect creates in favor of the Collateral Agent, for the ratable benefit of
itself and the Secured Parties, a legal, valid and enforceable security interest
in the Collateral to the extent intended to be created thereby and required
therein and (i) upon the taking of possession or control by the Collateral Agent
of the Pledged Collateral as required by the Collateral Agreement, the Liens
created by the Collateral Agreement shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the grantors in such
Pledged Collateral, in each case prior and superior in right to any other
person, and (ii) when financing statements in appropriate form are accepted by
the appropriate filing offices specified on Schedule 3.19(a), the Liens created
under each Security Document shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in all
Collateral in which a security interest therein may be perfected by the filing
of financing statements in such offices, in each case prior and superior in
right to any other person.

 

(b) [Intentionally omitted]

 

(c) On and as of the Drawdown Date, the Vessel Mortgage will be effective to
create in favor of the Collateral Agent, for the ratable benefit of itself and
the Secured Parties, a legal, valid and enforceable Lien on all of the
Borrower’s right, title and interest in and to the Vessel, and when the Vessel
Mortgage is duly filed with the applicable filing office and all related
recording fees paid, the Vessel Mortgage shall constitute a fully perfected Lien
on all right, title and interest of the Borrower in the Vessel, in each case
prior and superior in right to any other person, other than with respect to the
rights of persons pursuant to Liens expressly permitted by Section 6.02 or by
the Vessel Mortgage.

 

(d) [Intentionally omitted]

 



 - 55 - 

 

 

Section 3.20. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower pending or, to the knowledge of the
Borrower, threatened. The consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Borrower is bound.

 

Section 3.21. Solvency. Immediately after the consummation of the Transactions
and after giving effect to the application of the proceeds of the Loan, the Loan
Parties and the Group Companies on a consolidated basis are Solvent.

 

Section 3.22. Anti-Money Laundering Laws. To the extent applicable, each Loan
Party is in compliance, in all material respects, with the USA PATRIOT Act,
Directive (EU) 2015/849 and the Norwegian Anti-Money Laundering and Terror
Financing Act of June 3, 2009, implemented to combat money laundering, as
amended from time to time.

 

Section 3.23. Sanctions Laws. None of Holdings, the Borrower or any Group
Companies, nor, to the knowledge of Holdings and the Borrower, any employee,
agent, controlled affiliate or representative thereof, is an individual or
entity that is a Sanctioned Person or is in breach of Sanctions or, to its
knowledge, subject to or involved in any complaint, claim, proceeding, formal
notice, investigation or other action by any regulatory or enforcement authority
or third party concerning any Sanctions.

 

Section 3.24. Anti-Corruption Laws. Since January 1, 2012, Holdings, the
Borrower and the Group Companies have conducted their businesses in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, the Norwegian Penal Code, sections 387-389, cf.,
section 15 and other similar applicable anti-corruption legislation and are
instituting and will maintain policies and procedures reasonably designed to
promote and achieve compliance with such Laws.

 

Section 3.25. No Default. No Default or Event of Default has occurred and is
continuing.

 

Section 3.26. Pari Passu Ranking. Each Loan Party’s payment obligations under
the Loan Documents to which it is, or is to be, a party rank at least pari passu
with all its other unsecured and unsubordinated payment obligations of such Loan
Party, except for obligations afforded priority by law.

 



 - 56 - 

 

 

Article IV

Conditions of Lending

 

The obligations of the Lenders to make the Loan hereunder are subject to the
satisfaction of the following conditions:

 

Section 4.01. All Credit Events. On the Closing Date and the Drawdown Date (each
such event being called a “Credit Event”), to the satisfaction of each of the
Lenders:

 

(a) All representations and warranties set forth in Article III and in each
other Loan Document shall be true, correct and complete in all material respects
on and as of the date of such Credit Event with the same effect as though made
on and as of such date; provided that to the extent such representations and
warranties expressly relate to an earlier date, such representations and
warranties shall be true, correct and complete in all respects as of such
earlier date; provided, further that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true, correct and complete in all respects on and as of the date of
such Credit Event or on such earlier date, as the case may be.

 

(b) At the time of and immediately after such Credit Event and after giving
effect to the use of proceeds thereof, no Default or Event of Default shall have
occurred and be continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (a) and (b) of this Section 4.01.

 

Section 4.02. Conditions to Closing Date and Drawdown Date.

 

(a) On the Closing Date, to the satisfaction of each of the Lender Parties and
GIEK:

 

(i) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, and the Lenders, a customary written opinion of (i) Skadden,
Arps, Slate, Meagher & Flom LLP, New York and Delaware counsel for the Loan
Parties and (ii) Conyers, Dill & Pearman, Cayman Islands counsel for the
Borrower, and in each case, (A) dated the Closing Date and (B) addressed to the
Administrative Agent, the Collateral Agent, and the Lenders, in relation to,
inter alia, the Loan Documents to be executed on the Closing Date.

 

(ii) There shall have been delivered to the Administrative Agent executed copies
of each of this Agreement, the ECA Guarantee and the Fee Letters.

 

(iii) The Administrative Agent shall have received a solvency certificate in the
form of Exhibit H from the chief financial officer of Holdings certifying that
Holdings and each of the Group Companies, on a consolidated basis after giving
effect to the Transactions and the other transactions contemplated thereby, is
Solvent.

 



 - 57 - 

 

 

(iv) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or certificate of formation, as applicable,
including all amendments thereto, of each Loan Party, certified or stamped as of
a recent date by the Secretary of State or equivalent of the state of its
organization, and a certificate as to the good standing of each Loan Party as of
a recent date, from such Secretary of State (or a comparable government
official, as applicable); (ii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws, memorandum and
articles of association or other operating agreement, as applicable, of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors or members, as applicable, of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate or articles of incorporation,
certificate of formation or other constitutional documentation, as applicable,
of such Loan Party, and all such amendments thereto as in effect on the Closing
Date, have not been amended since the date of the last amendment thereto as
certified in accordance with clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

 

(v) From December 31, 2016, there shall not have been any change, development,
condition, occurrence, event or effect relating to Holdings or the Borrower
that, individually or in the aggregate, resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

(vi) All costs, fees, expenses and other compensation payable to the Lender
Parties, GIEK, the Administrative Agent, the Collateral Agent, the Mandated Lead
Arranger or the Global Co-ordinator on the Closing Date, including pursuant to
this Agreement or any other Loan Document, to the extent documented and invoiced
in reasonable detail at least one Business Day prior to the Closing Date, shall
have been paid.

 

(vii) [Intentionally omitted]

 

(viii) [Intentionally omitted]

 



 - 58 - 

 

 

(ix) [Intentionally omitted]

 

(x) [Intentionally omitted]

 

(xi) [Intentionally omitted]

 

(xii) The Lender Parties and GIEK shall have received the financial statements
referred to in Section 3.05(a) and the Pro Forma Financial Statements.

 

(xiii) [Intentionally omitted]

 

(xiv) At least three Business Days prior to the Closing Date, the Administrative
Agent shall have confirmed that it has received such documentation and other
evidence as is reasonably requested by the Administrative Agent, the Collateral
Agent, a Lender Party or GIEK in order for each to carry out, and that each has
carried out, all necessary “know your customer” or other similar checks which it
is required to carry out in relation to the transactions contemplated by this
Agreement, the EK Guarantee, the ECA Guarantee, and the other Loan Documents,
including without limitation obtaining, verifying and recording certain
information and documentation that will allow the Administrative Agent, each
Lender Party and GIEK to identify each Loan Party in accordance with the
requirements of the USA PATRIOT Act and the Norwegian Anti-Money Laundering and
Terror Financing Act of June 3, 2009.

 

(xv) [Intentionally omitted]

 

(xvi) The Administrative Agent shall have received a copy of the Shipbuilding
Contract, which shall be in full force and effect, together with evidence
acceptable to the Administrative Agent that Holdings or its Affiliate has paid
an amount equal to $26,237,093.74 (constituting 20% of the Vessel purchase price
in NOK as of the date of such payment as determined in accordance with the
Shipbuilding Contract), each as certified by the Builder.

 

(xvii) The Administrative Agent shall have received all documents required and
reasonably requested by EK and GIEK, including satisfactory due diligence
documentation pertaining to sustainability with respect to environmental and
social issues and anti-corruption.

 

(b) On the Drawdown Date, to the satisfaction of each of the Lender Parties and
GIEK:

 

(i) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, and the Lenders, a customary written opinion of (i) Skadden,
Arps, Slate, Meagher & Flom LLP, New York and Delaware counsel for the Loan
Parties, (ii) Conyers, Dill & Pearman, Cayman Islands counsel for the Borrower,
(iii) McKinney Bancroft & Hughes, Commonwealth of the Bahamas counsel for the
Borrower, and (iv) any and all other legal opinions that may be required by the
Lenders (acting reasonably), in each case, (A) dated the Drawdown Date and (B)
addressed to the Administrative Agent, the Collateral Agent, and the Lenders, in
relation to, inter alia, the Loan Documents, the EK Guarantee and the ECA
Guarantee, as applicable.

 



 - 59 - 

 

 

(ii) The Administrative Agent shall have received a copy of each of the executed
Security Documents in form and substance acceptable to the Secured Parties and
registered (to the extent applicable to granting a Lien on the Collateral).

 

(iii) The Administrative Agent shall have received (i) either a copy of the
certificate or articles of incorporation or certificate of formation, as
applicable, including all amendments thereto, of each Loan Party, certified or
stamped as of a recent date by the Secretary of State or equivalent of the state
of its organization, and a certificate as to the good standing of each Loan
Party as of a recent date, from such Secretary of State (or a comparable
government official, as applicable) or (y) written certification by such Loan
Party’s Secretary or Assistant Secretary that such Loan Party’s certificate or
articles of incorporation or formation certified and delivered to the
Administrative Agent on the Closing Date pursuant to Section 4.02(a)(iv) remain
in full force and effect on the Drawdown Date without modification or amendment;
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Drawdown Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws, memorandum and articles of association or other
operating agreement, as applicable, of such Loan Party as in effect on the
Drawdown Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or members, as
applicable, of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation, certificate of formation
or other constitutional documentation, as applicable, of such Loan Party, and
all such amendments thereto as in effect on the Drawdown Date, have not been
amended since the date of the last amendment thereto as certified in accordance
with clause (i) above, and (D) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; provided that to the extent
any operating agreement or by-laws of any Loan Party are required to be
delivered pursuant to this clause (ii) and were delivered and certified to the
Administrative Agent on the Closing Date pursuant to Section 4.02(a)(iv), such
required delivery under this clause (ii) may be satisfied, in lieu of such
delivery, by a written certification by such Loan Party’s Secretary or Assistant
Secretary that such previously delivered and certified operating agreement or
by-laws remain in full force and effect on the Drawdown Date without
modification or amendment since such original delivery; and (iii) a certificate
of another officer as to the incumbency and specimen signature of the Secretary
or Assistant Secretary executing the certificate pursuant to clause (ii) above.

 



 - 60 - 

 

 

(iv) The Administrative Agent shall have received a solvency certificate in the
form of Exhibit H from the chief financial officer of Holdings certifying that
Holdings and each of the Group Companies, on a consolidated basis, are Solvent.

 

(v) All costs, fees, expenses and other compensation payable to the Lender
Parties, the Administrative Agent, the Collateral Agent, the Mandated Lead
Arranger, GIEK or the Global Co-ordinator on the Drawdown Date, including
pursuant to this Agreement, any other Loan Document, the EK Guarantee and the
ECA Guarantee, to the extent documented and invoiced in reasonable detail at
least one Business Day prior to the Drawdown Date, shall be paid upon the
borrowing of the Loan under the Credit Facility.

 

(vi) The Administrative Agent shall have received a certificate, dated the
Drawdown Date and signed by a Responsible Officer of Holdings, confirming
compliance with the conditions precedent set forth in Section 4.01(a) and (b).

 

(vii) The Administrative Agent shall have received, or the Builder shall have
committed to deliver promptly after receipt of payment for the Vessel, each of
the Vessel related documents and evidence set forth in Schedule 4.02(b)(vii).

 

(viii) The Credit Support shall be in full force and effect.

 

(ix) The Administrative Agent shall have received a letter of a process agent,
acceptable to the Lender Parties, consenting to accept service of process on
behalf of the Loan Parties.

 

(x) The Administrative Agent shall have received evidence that all governmental
and third party consents and approvals necessary, if any, in connection with the
Transactions shall have been obtained, in form and substance satisfactory to the
Administrative Agent (acting on the instructions of the Lender Parties and GIEK)
and in full force and effect, or a certificate of Holdings that none are
necessary.

 

(xi) The Administrative Agent shall have received: (A) UCC lien searches and UCC
financing statements in form appropriate for filing in all jurisdictions in
order to perfect the Liens created under the Security Documents, (B) evidence
that the Vessel Mortgage has been or will be recorded against the Vessel with
the applicable registry under the Laws and flag of the relevant Flag State, and
(C) all other filings, recordings, registrations, translations, stamping and
other actions necessary or desirable in connection with, inter alia, the
legality, validity and enforceability of the Loan Documents and any related
finance and security documentation, including, for the avoidance of doubt and if
applicable, all items as shall be required in connection with a refinancing of
the Existing Credit Facility Agreement pursuant to Section 5.25.

 



 - 61 - 

 

 

(xii) With respect to insurances, the Administrative Agent shall have received:
(A) evidence that all insurances have been placed in accordance with Section
5.02 (including a schedule of such insurances), (B) an opinion from a reputable
insurance consultant appointed by the Administrative Agent (on the instruction
of the Lender Parties) on such insurances, and (C) evidence that approved
brokers, insurers and/or associations have issued or will issue letters of
undertaking in favor of the Collateral Agent in an approved form in relation to
such insurances (to the extent that such insurances are permitted to be assigned
under the Existing Credit Facility).

 

(xiii) With respect to the Shipbuilding Contract, the Administrative Agent shall
have received: (A) evidence that any authorizations required from any government
entity for the export of the Vessel by the Builder have been obtained or a
certificate by Borrower that no such authorizations are required, (B) evidence
that the full contract price of the Vessel (as adjusted in accordance with its
Shipbuilding Contract) will have been paid upon the Loan being made and that the
Builder will not have any lien or other right to detain the Vessel on its
Delivery, (C) the original or a copy, certified by a Responsible Officer to be a
true and complete copy, of the builder’s certificate and any bill of sale
conveying title to the Vessel to the Borrower and the protocol of delivery and
acceptance, commercial invoice and any other delivery documentation required
under the Shipbuilding Contract, and (D) evidence of assignment of the
Shipbuilding Contract to the Borrower.

 

Article V

Affirmative Covenants

 

At all times on and after the Drawdown Date and prior to the Termination Date:

 

Section 5.01. Existence; Compliance with Laws; Businesses and Properties.

 

(a) Each of the Borrower and Holdings shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence, except as otherwise expressly permitted under Section 6.05

 

(b) 

 

(i) Each of the Loan Parties shall (x) do or cause to be done all things
necessary to obtain, preserve, renew, extend and keep in full force and effect
the rights, licenses, permits, franchises, authorizations and registrations of
and applications for patents, copyrights and trademarks material to the conduct
of its business; provided, however, that the Loan Parties shall not be required
to obtain, preserve or extend any such rights, licenses, permits, franchises,
authorizations and registrations of and applications for patents, copyrights and
trademarks if the obtainment, preservation or extension thereof is no longer
desirable in the conduct of the business of the Loan Parties or the failure to
obtain, preserve, renew, extend or keep in full force and effect thereof would
not reasonably be expected to result in a Material Adverse Effect; and (y)
comply in all material respects with all material applicable Laws (including,
without limitation, the applicable Laws of the Flag State, the USA PATRIOT Act,
FCPA and OFAC), rules, regulations and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except as could not
reasonably be expected to result in a Material Adverse Effect;

 



 - 62 - 

 

 

(ii) Borrower shall at all times take reasonable steps to maintain and preserve
all tangible property material to the conduct of such business and keep such
tangible property in good repair, working order and condition, ordinary wear and
tear, obsolescence and casualty excepted, except as would not reasonably be
expected to result in a Material Adverse Effect; provided, that, with respect to
the Vessel the Borrower will maintain and keep the Vessel in such condition,
repair and working order as is required by the Security Documents.

 

Section 5.02. Insurance. Borrower shall:

 

(a)  maintain or cause to be maintained insurance in an amount and against such
risks as is prudent;

 

(b) cause all such policies covering any Collateral to be endorsed in a form
satisfactory to the Administrative Agent (acting on the instruction of the
Lender Parties and GIEK);

 

(c) maintain with financially sound and reputable insurance companies, insurance
with respect to any of its properties, other than the Vessel, and business
against loss or damage of the kinds customarily insured against by persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such persons;

 

(d) keep the Vessel insured at its expense against: (i) fire and usual marine
risks in an amount which shall not be less than the Fair Market Value (including
hull and machinery and hull interest/increased value or disbursement); (ii) war
risks in an amount which shall not be less than the Fair Market Value (including
war protection and indemnity risks, terrorism, piracy, and usual dispossession
and/or confiscation, and including LPO 444 or other applicable equivalent); and
(iii) protection and indemnity risks for the full tonnage of the Vessel in a
protection and indemnity association or club member of the “International Group
of P&I Clubs” in an amount equal to the maximum limit of cover generally
available for such association or club but, in the case of pollution risks, for
such amount (currently $1,000,000,000) as is from time to time deemed to be the
maximum insurable amount for pollution risks available from protection and
indemnity associations or clubs that are members of the “International Group of
P&I Clubs”; and

 

(e) promptly reimburse to the Administrative Agent on first demand the cost (as
conclusively certified by the Administrative Agent (as instructed by the
Required Lenders)) of taking out and keeping in force in respect of the Vessel
on approved terms, or in considering or making claims under, a mortgagee’s
interest insurance and a mortgagee’s interest additional perils (pollution
risks) insurance for the benefit of the Secured Parties for an aggregate amount
of up to 120% of the Loan.

 



 - 63 - 

 

 

(f) If any of the insurances referred to in clause (d) above have been taken out
on conditions other than the Nordic Marine Insurance Plan of 2013 (as amended
from time to time) and/or form a part of a fleet cover, the Borrower shall
procure that the insurers shall undertake to the Administrative Agent that they
shall neither set off against any claims in respect of the Vessel any premiums
due in respect of other vessels under such fleet cover or any premiums due for
other insurances, nor cancel this insurance for reason of non-payment of
premiums for other vessels under such fleet cover or of premiums for such other
insurances, and shall undertake to issue a separate policy in respect of the
Vessel if and when so requested by the Administrative Agent.

 

Section 5.03. Obligations and Taxes. Each of the Borrower and Holdings shall pay
its indebtedness and other obligations promptly and in accordance with their
terms and pay and discharge promptly when due all material Taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof, except, in each case, where the failure to pay or perform such
items would not reasonably be expected to have a Material Adverse Effect;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrower or Holdings, as applicable, shall have set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
such contest operates to suspend enforcement of a Lien and, in the case of the
Vessel, there is no risk of forfeiture of such property.

 

Section 5.04. Financial Statements, Reports, etc. In the case of Holdings,
furnish to the Administrative Agent who will distribute to each Lender Party and
GIEK:

 

(a) within 90 days after the end of each fiscal year ending after the Closing
Date, an annual report on Form 10-K (or any successor form) containing its
consolidated balance sheet and related statements of income and cash flows
showing the financial condition of Holdings and its consolidated Group Companies
as of the close of such fiscal year and the results of its operations and the
operations of such Group Companies during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by independent
public accountants of recognized international standing, all certified by one of
its Financial Officers as fairly presenting in all material respects the
financial condition and results of operations of Holdings and its consolidated
Group Companies on a consolidated basis in accordance with GAAP (except as
otherwise expressly noted therein) and consistently applied;

 



 - 64 - 

 

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year ending after the Closing Date, a quarterly report on Form 10-Q
(or any successor form), containing its consolidated balance sheet and related
statements of income and cash flows showing the financial condition of Holdings
and its consolidated Group Companies as of the close of such fiscal quarter and
the results of its operations and the operations of such Group Companies during
such fiscal quarter and the then elapsed portion of the fiscal year, and,
starting with the fiscal quarter ending after the Closing Date, comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Financial Officers as fairly presenting in all material
respects the financial condition and results of operations of Holdings and its
consolidated Group Companies on a consolidated basis in accordance with GAAP
(except as otherwise expressly noted therein) consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of the accounting firm opining on such statements (which
certificate may be limited to accounting matters and disclaim responsibility for
legal interpretations) certifying that no Event of Default has occurred with
respect to Section 6.10, or, if such an Event of Default has occurred,
specifying the extent thereof (it being understood that such certificate shall
be limited to the items and scope that independent certified public accountants
are permitted to cover in such certificates pursuant to their professional
standards and customs of profession);

 

(d) concurrently with any delivery of financial statements under paragraph (a)
or (b) above in respect of any period ending after the Closing Date, a
compliance certificate of a Financial Officer substantially in the form of
Exhibit E (i) certifying that no Event of Default or Default has occurred and is
continuing or, if such an Event of Default or Default has occurred and is
continuing, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
(acting on the instructions of the Lender Parties and GIEK) demonstrating
compliance with the covenant contained in Section 6.10;

 

(e) not later than 90 days after the commencement of the fiscal year of Holdings
beginning January 1, 2017, and 90 days after the commencement of each fiscal
year thereafter, a consolidated budget for such fiscal year and for each quarter
within such fiscal year, including a projected consolidated balance sheet and
related statements of projected operations and cash flows as of the end of and
for such fiscal year in a form customarily prepared by Holdings and, promptly
when available, any revisions of such budget (that Holdings in good faith
determines to be material);

 

(f) promptly after the same become publicly available, copies of all periodic
and other material reports, proxy statements and other materials, if any, filed
by Holdings or any Group Company with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission (it being understood that information required to be delivered
pursuant to this clause (f) shall be deemed to have been delivered if such
information, or one or more annual, quarterly or other periodic reports
containing such information, shall be available on the website of the SEC at
http://www.sec.gov);

 



 - 65 - 

 

 

(g) promptly after the request by any Lender Party or GIEK, all documentation
and other information that such Lender Party or GIEK reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and the Norwegian Anti-Money Laundering and Terror Financing Act of
June 3, 2009; and

 

(h) promptly, such other information regarding the operations, business affairs
and financial condition of Holdings or the Borrower, or compliance with the
terms of any Loan Document, as the Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically.

 

Section 5.05. Litigation and Other Notices. Each of the Borrower and Holdings
shall furnish to the Administrative Agent promptly after it is known to a
Responsible Officer written notice, of the following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b) the filing or commencement of, or any written threat or written notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
Holdings, the Borrower or any Group Company which would reasonably be expected
to result in a Material Adverse Effect;

 

(c) any development that has resulted in, or would reasonably be expected to
result in, a Material Adverse Effect

 

(d) the commencement of any material Social Claim or Environmental Claim or (to
the best of the Borrower’s knowledge and belief) any such Social Claim or
Environmental Claim is threatened or any fact and circumstances which will or
are reasonably likely to result in any material Social Claim or Environmental
Claim being commenced or threatened against Holdings, the Borrower, the Bareboat
Charterer, or the Vessel;

 

(e) any accident to the Vessel involving material damage to the Vessel;

 

(f) any expropriation, arrest, confiscation, requisition, seizure, taking,
impound, forfeiture, or detention of the Vessel that continues for more than
five (5) days; and

 

(g) any occurrence as a result of which the Vessel has become or is, by the
passing of time or otherwise, likely to become a Total Loss.

 



 - 66 - 

 

 

Section 5.06. Information Regarding Loan Parties. (a) Each of the Loan Parties
shall furnish to the Administrative Agent prompt written notice of any change
(i) in its corporate name or entity type, (ii) in its jurisdiction of
organization or formation, or (iii) in its Federal Taxpayer Identification
Number.

 

(b) If requested by the Administrative Agent, the Borrower shall furnish (i) an
operating report for the Vessel showing the current location of the Vessel or
(ii) written notice of any charters of the Vessel and copies of such charter, in
each case, not more than once per fiscal quarter.

 

Section 5.07. Maintaining Records; Access to Properties and Inspections.

 

(a) The Borrower and Holdings shall keep proper books of record and account in
which full, true and correct entries in all material respects in conformity with
GAAP. The Borrower and Holdings will permit any representatives designated by
the Administrative Agent or any Credit Support Provider in writing to visit and
inspect the financial records and the properties of such person, including the
Vessel, from time to time (but in the absence of an Event of Default, no more
often than once during any calendar year) upon prior reasonable notice and at
such reasonable times during normal business hours as shall be agreed to and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender Party to
discuss the affairs, finances and condition of such person with the officers
thereof and (provided that a representative of the Borrower is given the
opportunity to be present) independent accountants therefor, all at the cost of
the Borrower (which amounts shall be reasonable); provided that except during
the existence of an Event of Default, the Borrower and Holdings shall not be
responsible for the costs of more than one visit per calendar year.

 

(b) The Borrower shall permit, and shall procure that any charterers (if
permitted hereunder) permit, one person appointed by the Administrative Agent to
inspect the Vessel, for as long as no Event of Default has occurred, once a year
at the cost of the Borrower upon the Administrative Agent giving prior written
notice, and following the occurrence of an Event of Default, at any time at the
Borrower’s cost.

 

(c) The Borrower shall instruct the Classification Society to send to the
Administrative Agent copies of all class records held by the Classification
Society with respect to the Vessel.

 

(d) The Borrower shall submit to or cause the Vessel to be submitted to such
periodic or other surveys as may be required for classification purposes and to
ensure full compliance with regulations of the Flag State and to supply or to
cause to be supplied to the Administrative Agent, copies of all survey reports
and confirmations of class issued in respect thereof, whenever such is required
by the Administrative Agent, however limited to one survey per year.

 



 - 67 - 

 

 

Section 5.08. Use of Proceeds. The Borrower will use the proceeds of the Loan to
finance up to 80% of the purchase price of the Vessel under the Shipbuilding
Contract.

 

Section 5.09. Employee Benefits. The Borrower and Holdings shall (a) except as
would not reasonably be expected to result in a Material Adverse Effect, comply
with the provisions of ERISA and the Code applicable to any Plan and the Laws
applicable to any Foreign Pension Plan and (b) furnish to the Administrative
Agent as soon as possible after, and in any event within ten days after any
Responsible Officer of the Loan Parties knows that, an ERISA Event has occurred
that, alone or together with any other ERISA Events would reasonably be expected
to result in liability of the Loan Parties in an aggregate amount exceeding
$1,000,000, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Loan Parties
propose to take with respect thereto.

 

Section 5.10. Compliance with Environmental Laws and Social Laws. The Loan
Parties shall comply and undertake commercially reasonable efforts to cause all
lessees and other persons occupying its properties to (i) comply with all
Environmental Laws and Social Laws applicable to its operations and properties
(including the Vessel and including, without limitation, requirements relating
to the establishment of financial responsibility required by Environmental Laws
with respect to Environmental Incidents); (ii) obtain and renew all
Environmental Approvals necessary for its operations and properties; and (iii)
conduct any remedial action required by Environmental Law or Social Law or by
any Governmental Authority in accordance in all material respects with
Environmental Laws or Social Laws; provided, however, that the Loan Parties
shall be deemed to be in compliance with the foregoing so long as any breach
thereof would not reasonably be expected to result in a Material Adverse Effect;
provided, further, that neither Loan Party shall be required to undertake any
remedial action required by Environmental Laws or Social Laws or any
Governmental Authority to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP. The
Loan Parties shall inform the Administrative Agent in writing as soon as
reasonably practicable upon becoming aware of the same if any Social Claim or
Environmental Claim has been commenced or (to the best of the Loan Parties’
knowledge and belief) is threatened against the Loan Parties or the Vessel, and
of any fact and circumstances which will or are reasonably likely to result in
any material Social Claim or Environmental Claim being commenced or threatened
against the Loan Parties or the Vessel, provided that the Loan Parties will only
have this obligation if the relevant Environmental Claim or Social Claim would
be reasonably likely, if determined against the Loan Parties or the Vessel, as
the case may be, to have a Material Adverse Effect.

 

Section 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 30 days without the Borrower, Holdings, or any
applicable Group Company commencing activities reasonably likely to cure such
Default, at the written request of the Required Lenders though the
Administrative Agent, the Borrower shall provide to the Lender Parties and GIEK
within 60 days after such request, at the expense of the Loan Parties, an
environmental site assessment report regarding the matters which are the subject
of such Default prepared by an environmental consulting firm reasonably
acceptable to the Lender Parties and indicating whether Hazardous Materials are
present in violation of Environmental Law, and the estimated cost of any
compliance or remedial action in connection with such Default.

 



 - 68 - 

 

 

Section 5.12. Further Assurances. Each Loan Party shall execute any and all
further documents, financing statements, agreements and instruments, and take
all further action (including filing UCC and other financing statements,
mortgages and deeds of trust) that may be required under applicable Law, or that
the Required Lenders, GIEK, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
hereunder and by the Security Documents; provided that, notwithstanding anything
in this Agreement or any other Loan Document to the contrary, the Loan Parties
shall not have any obligation to perfect any security interest or Lien, or
record any notice thereof, in any Intellectual Property (as defined in the
Collateral Agreement) included in the Collateral.

 

Section 5.13. [Intentionally Omitted]

 

Section 5.14. Designation of Group Companies. Holdings may designate any
Restricted Group Company (other than Borrower) as an Unrestricted Group Company
or any Unrestricted Group Company as a Restricted Group Company; provided that
immediately before and after giving effect to such designation, no Event of
Default shall have occurred and be continuing.

 

Section 5.15. Lender Calls. Holdings and Borrower will, upon the request of the
Administrative Agent or the Required Lenders, use commercially reasonable
efforts to participate in a conference call with the Administrative Agent, the
Lender Parties and GIEK twice per calendar year at such a time as may be
reasonably agreed to by the Borrower and the Administrative Agent.

 

Section 5.16. Anti-Corruption Laws. The Borrower, Holdings, and the Restricted
Group Companies shall conduct their businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, the Norwegian Penal Code, sections 387-389, cf. section 15,
Directive (EU) 2015/849 and other similar applicable anti-corruption legislation
and shall institute and maintain policies and procedures reasonably designed to
promote and achieve compliance with such Laws.

 

Section 5.17. [Intentionally omitted]

 

Section 5.18. [Intentionally omitted]

 

Section 5.19. [Intentionally omitted]

 



 - 69 - 

 

 

Section 5.20. Vessel. The Loan Parties shall ensure that the Vessel will be:

 

(a) registered in the name of the Borrower through the relevant Registry as a
ship under the Laws and flag of the relevant Flag State;

 

(b) classed with the relevant Classification free of all overdue requirements
and recommendations of the relevant Classification Society; and

 

(c) operated in material compliance with all provisions of the ISM Code, the
ISPS Code, the International Labour Organization Maritime Labour Convention
2006, the Polar Code and all other Laws or regulations relating to the Vessel
and the operation and management of the Vessel.

 

Section 5.21. Ship’s Employment. Promptly following the Drawdown Date, the
Borrower shall cause the Vessel to be delivered to, and accepted by, the
Bareboat Charterer in accordance with the Bareboat Charter. Upon delivery and
acceptance of the Vessel, the Borrower shall ensure that the Bareboat Charterer
executes and delivers an Assignment of Insurances in favor of the Collateral
Agent with respect to all insurances relating to the Vessel that are permitted
to be assigned under the Existing Credit Facility.

 

Section 5.22. Isabella Clause. Each Loan Party shall perform its obligations
under each Loan Document to which it is a party notwithstanding any failure by
the Builder to fulfill its obligations under any commercial arrangement entered
into with a Loan Party or otherwise and no Loan Party shall use any failure as
an excise, defense, set-off or counterclaim in respect of its obligations under
any Loan Document.

 

Section 5.23. Fair Market Value of the Vessel.

 

(a) Subject to Section 5.23(b), on or before May 1 of each calendar year
following the calendar year during which Delivery occurs, the Borrower shall
furnish to the Administrative Agent appraisals for the Vessel in the form of
desktop appraisals performed by two Approved Shipbrokers selected by the
Borrower to determine the Fair Market Value of the Vessel as at the date of such
valuation, showing the Fair Market Value of the Vessel to be at least 125% of
the principal amount then outstanding under the Loan. The Fair Market Value for
purposes of the previous sentence shall be deemed to be the arithmetic average
of the valuations provided by the two Approved Shipbrokers selected, provided
that, if the valuations of the two Approved Shipbrokers selected shall differ by
more than 15% of the lower initial appraisal, a valuation shall be obtained from
a third Approved Shipbroker appointed by Holdings subject to the prior written
approval of the Administrative Agent on behalf of the Lender Parties, and, in
such case, the Fair Market Value shall be deemed to be the arithmetic mean of
all three valuations provided pursuant to this Section. The Loan Parties shall
be responsible for all costs and expenses related to valuations provided in
accordance with this Section 5.23(a).

 



 - 70 - 

 

 

(b) Any breach of Section 5.23(a) may be cured at the Loan Parties’ option (i)
by granting additional security acceptable to the Required Lenders in their
discretion, which security shall be granted pursuant to documents and actions
requested by the Collateral Agent on behalf of the Required Lenders in its
discretion or (ii) by prepaying Loan principal in accordance with Section 2.12
in an amount sufficient such that the Fair Market Value determined in accordance
with Section 5.23(a) shall be 125% of the Loan principal then outstanding. For
the avoidance of doubt, failure to cure a breach of Section 5.23(a) in
accordance with this Section 5.23(b) within thirty (30) days of the occurrence
thereof shall give rise to an Event of Default under Section 7.01(n).

 

(c) Notwithstanding any other provision in this Section 5.23, if at any time an
Event of Default has occurred and is continuing or if any Agent (other than the
Collateral Agent) or Lender Party makes a reasonable determination that an Event
of Default is likely to occur, any such Agent or Lender Party may request, and
the Borrower shall furnish, a valuation of the Vessel performed by an Approved
Shipbroker in the form of a desktop appraisal, and the Loan Parties shall be
responsible for all costs and expenses related to such valuation.

 

Section 5.24. Authorizations. The Borrower and Holdings and all persons (whether
officers, directors, employees, agents, or otherwise) who take any action with
respect to the Loan, any Loan Document, or the Collateral shall be properly
authorized to do so by all appropriate corporate formalities.

 

Section 5.25. Refinancing of Existing Credit Facility. If Holdings refinances,
or undertakes an amendment with similar effect with respect to, the Existing
Credit Facility at any time after the Closing Date, it shall use all reasonable
efforts to negotiate allowances to permit the Equity Interests in the Borrower
to be pledged by its immediate owner pursuant to the Share Security and for the
Borrower to be permitted to grant liens on all of its assets, including, for the
avoidance of doubt, all shareholder loans, accounts, assignable claims under
intra group loans, earnings and contracts (including the Bareboat Charter), all
insurances in respect of the Vessel (including without limitation P&I
insurances), and other assets that are customarily subject to a lien in
non-recourse or limited-recourse vessel financings in each case pursuant to a
Security Document executed in favor of the Secured Parties. Following the
effectiveness of any such allowances, Holdings shall use all reasonable efforts
to cause such Liens to be granted and perfected within 30 Business Days (or as
promptly practicable thereafter).

 

Section 5.26. Material Adverse Effect Under Other Financing Agreement. If any
agreement evidencing any Material Indebtedness of Holdings provides for an event
of default solely on the basis of the occurrence of a “material adverse effect”,
“material adverse event” or “material adverse change” or equivalent term, the
Borrower and Holdings agree to amend this Agreement to include an equivalent
event of default.

 

Section 5.27. Classification Letter. The Borrower shall duly execute and deliver
to the Classification Society from time to time, a Classification Letter in
respect of the Vessel and shall use commercially reasonable efforts to procure
that the Classification Society shall, upon receipt of the Classification
Letter, promptly execute and deliver to the Administrative Agent the undertaking
appended to the Classification Letter.

 



 - 71 - 

 

 

Article VI

Negative Covenants

 

At all times on and after the Drawdown Date and prior to the Termination Date:

 

Section 6.01. Indebtedness. The Borrower shall not incur, create, assume or
permit to exist any Indebtedness, except:

 

(a) Indebtedness created hereunder and under the other Loan Documents;

 

(b) Indebtedness under Hedging Agreements that are permitted to be secured by
the collateral supporting the Existing Credit Facility and not entered into for
speculative purposes, provided that no such Hedging Agreement shall be secured
by the Collateral or any part thereof;

 

(c) intercompany Indebtedness, provided that such intercompany Indebtedness is
subordinate in all respects to the interests of the Secured Parties hereunder on
terms acceptable to the Lender Parties;

 

(d) Indebtedness under the Existing Credit Facility;

 

(e) Indebtedness in respect of overdrafts and related liabilities and/or arising
from cash management services (including treasury, depository, overdraft,
credit, purchasing or debit card, electronic funds transfer, netting, ACH
services and other cash management arrangements), incurred in the ordinary
course of business and Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of a daylight overdraft) drawn against insufficient funds in
the ordinary course of business;

 

(f) Indebtedness arising in connection with endorsements of instruments for
deposit in the ordinary course of business; and

 

(g) other Indebtedness in an aggregate principal amount not exceeding
$500,000.00.

 

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories above, the Borrower may, in its sole discretion, at the
time of incurrence, divide or classify such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant.

 

Section 6.02. Liens. The Borrower shall not create, incur, assume or permit to
exist any Lien on the Collateral, except (collectively, the “Permitted Liens”):

 

(a) any Lien created under the Loan Documents;

 



 - 72 - 

 

 

(b) Liens for Taxes not yet due and payable or which are being contested in
compliance with Section 5.03;

 

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not overdue by more than 60 days or which are being contested in
compliance with Section 5.03;

 

(d) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default;

 

(e) any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;

 

(f) Liens on the Vessel for collision or salvage;

 

(g) Liens on the Vessel for master’s, officer’s or crew’s wages outstanding in
accordance with usual maritime practice;

 

(h) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other financial institutions in the ordinary course of business;

 

(i) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; and

 

(j) other Liens securing obligations in an aggregate amount that does not exceed
$500,000.

 

Section 6.03. [Intentionally Omitted].

 

Section 6.04. Investments, Loan and Advances. The Borrower shall not purchase,
hold or acquire any Equity Interests, evidences of indebtedness (by way of
Guarantee or otherwise) or other securities of, make or permit to exist any
loans or advances to, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
or a line of business of, any other person (all of the foregoing, collectively,
“Investments”).

 

Section 6.05. Mergers, Consolidations and Sales of Assets.

 

(a) Borrower shall not merge into or consolidate with any other person, or
permit any other person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all the assets (whether now owned or
hereafter acquired).

 

(b) Holdings shall not sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) its assets if such sale, transfer,
lease or disposition would constitute a sale of all or substantially all of
Holdings’ assets or result in a material and adverse change to the business in
which Holdings engages as of the Closing Date (as determined in good faith by
Holdings).

 



 - 73 - 

 

 

Section 6.06. Restricted Payments; Restrictive Agreements. Borrower shall not:

 

(a) Declare or make, directly or indirectly, any Restricted Payment of the
Collateral or any proceeds of the Collateral, or incur any obligation
(contingent or otherwise) to do so, if any Default or Event of Default shall
have occurred and be continuing.

 

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of Borrower (i)
to create, incur or permit to exist any Lien upon any of its property or assets
to secure the Payment Obligations, or (ii) to make or repay loans or advances to
Holdings or any other Restricted Group Company; provided that (A) the foregoing
shall not apply to restrictions and conditions imposed by any requirement of Law
or by any Loan Document or the Existing Credit Facility, (B) the foregoing shall
not apply to customary provisions in leases and other contracts restricting
subleasing or the assignment thereof, (C) the foregoing shall not apply to
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under this Agreement pending the consummation of
such sale, (D) the foregoing shall not apply to restrictions or conditions
arising pursuant to an agreement or instrument relating to any Indebtedness
permitted to be incurred by Section 6.01 if such restrictions or conditions
taken as a whole are no more onerous to the Borrower than the terms of this
Agreement, (E) the foregoing shall not apply to any agreement or instrument
governing Indebtedness assumed in connection with the acquisition of assets by
the Borrower permitted hereunder or secured by a Lien encumbering assets
acquired in connection therewith, which encumbrance or restriction is not
applicable to any person, or the properties of any person, other than the person
or the properties or assets of the person so acquired as long as such agreement
or instrument was not entered into in contemplation of the acquisition of such
assets, (F) the foregoing shall not apply to any restrictions on cash or other
deposits imposed by customers under contracts or other arrangements entered into
or agreed to in the ordinary course of business, (G) [Intentionally omitted],
(H) the foregoing shall not apply to customary non-assignment provisions in
leases, contracts, licenses and other agreements, and (I) the foregoing shall
not apply to customary restrictions that arise in connection with any Lien
permitted by Section 6.02 or any document in connection therewith provided that
such restriction relates only to the property subject to such Lien (and any
proceeds and products thereof).

 

Section 6.07. Transactions with Affiliates. Borrower shall not sell or transfer
any property or assets to, or purchase or acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except that (a) the Borrower may engage in any of the foregoing transactions at
prices and on terms and conditions taken as a whole not materially less
favorable to the Borrower than could be obtained on an arm’s-length basis from
unrelated third parties, (b) the Borrower may perform its respective obligations
under documents existing on or prior to the Closing Date and specified on
Schedule 6.07 and any amendment or replacement thereof so long as it is not
materially more disadvantageous to the Administrative Agent and the Lender
Parties, taken as a whole, than the original agreement, and (c) the Borrower may
declare or make Restricted Payments permitted by Section 6.06(a) and enter into
agreements related thereto.

 



 - 74 - 

 

 

Section 6.08. Business of Holdings, the Borrower and Group Companies.

 

(a) Holdings shall not engage in any business activities or have any material
assets or material liabilities other than (i) agreements, plans or other
arrangements relating to its current or former directors, officers, employees
and consultants, (ii) receipt and declaration and payment of Restricted
Payments, (iii) the performance of activities (including stockholder and other
agreements) relating to the issuance, sale, purchase, repurchase or registration
of securities of Holdings (including in connection with a public offering) and
the incurrence and payment of fees, costs and expenses in connection therewith,
(iv) the making of Investments to the extent of Restricted Payments permitted to
be made pursuant to Section 6.06(a)(vii)(v) of the Existing Credit Facility (or
any analogous provision in any replacement thereof), (v) the participation in
tax, accounting and other administrative matters as a member of the consolidated
group of Holdings, the Borrower and the Restricted Group Companies, including
compliance with applicable Laws and legal, tax and accounting matters related
thereto and activities relating to its officers, directors, managers and
employees, (vi) the holding of any cash and Cash Equivalents and maintaining of
deposit accounts in connection with the conduct of its business, (vii) its
ownership of the Equity Interests of (and/or intercompany advances or loans
permitted hereunder to or from) the Group Companies, including the Borrower, and
activities, assets and liabilities incidental thereto (including, without
limitation, its liabilities pursuant to the Guarantee set forth at Article X and
any other Guarantees of or security interests granted to support indebtedness),
(viii) activities related to the maintenance of its corporate existence and
compliance with applicable Law, and (ix) activities, assets and liabilities
incidental to the foregoing clauses.

 

(b) With respect to the Borrower, engage at any time in any business or business
activity other than business related to the Vessel and the other Collateral
(including without limitation the operation, chartering, and maintenance of the
Vessel) and any reasonable extensions of any of the foregoing.

 

Section 6.09. Other Indebtedness and Agreements. Neither Holdings nor Borrower
shall permit any waiver, supplement, modification, amendment, termination or
release of any organizational documents of Holdings or the Borrower in a manner
that would adversely and materially affect the interests of the Lender Parties
or GIEK, or any indenture, instrument or agreement pursuant to which any
subordinated Indebtedness of Holdings, the Borrower or any of the Restricted
Group Companies is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would materially increase the
obligations of the Loan Party thereunder or confer additional material rights on
the holder of any such subordinated Indebtedness in a manner materially adverse
to Holdings, the Borrower, any of the Restricted Group Companies, GIEK or the
Lender Parties.

 



 - 75 - 

 

 

Section 6.10. Total Net Leverage Ratio. Holdings shall not permit the Total Net
Leverage Ratio as at the last day of any fiscal quarter ending prior to the
Termination Date to be greater than 4.50 to 1.00; provided if any agreement
evidencing any Material Indebtedness of Holdings provides for a more favorable
(to the Lender Parties and GIEK) “Total Net Leverage Ratio” or substantially
equivalent financial ratio as compared to this Section 6.10, the Borrower and
Holdings agree that this Agreement shall be deemed automatically amended to
include an equivalent ratio (and calculation thereof) herein and the Borrower
and Holdings shall enter into any documentation reasonably required by the
Administrative Agent to evidence such amendment.

 

Section 6.11. Fiscal Year. Neither the Borrower nor Holdings shall change its
fiscal year end to a date other than December 31; provided that Holdings and the
Borrower may, upon written notice to the Administrative Agent, change its fiscal
year end to a day reasonably acceptable to the Lender Parties, in which case,
(x) Holdings, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lender Parties to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year and (y) for any such fiscal
year in which such change is made, Holdings and the Borrower will also deliver
financial statements in compliance with Section 5.04(a) as though the fiscal
year end were December 31.

 

Section 6.12. Limitation on Accounting Changes. Neither the Borrower nor
Holdings shall make or permit any material change in accounting policies or
reporting practices, except changes that are required by GAAP or recommended by
its independent public accountants.

 

Section 6.13. Borrower Subsidiaries. The Borrower shall not form or permit to be
formed, purchase or otherwise acquire, or in any way allow to exist, any
Subsidiary of the Borrower.

 

Section 6.14. Sanctions. No Loan Party shall, directly or, to the Loan Parties’
knowledge, indirectly, use the proceeds of any credit extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity controlled by a Loan Party, to
fund any activities of or business with any Sanctioned Person in violation of
Sanctions or in any other manner that will result in a violation by any
individual or entity participating in the transaction, whether as a Lender
Party, GIEK, Mandated Lead Arranger, Administrative Agent, or otherwise of
Sanctions.

 

Section 6.15. Anti-Corruption Laws. No Loan Party shall use the proceeds of any
credit extension for any purpose which would violate the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, the Norwegian Penal
Code, sections 387-389, cf. section 15 and other similar applicable
anti-corruption legislation and shall institute and maintain policies and
procedures reasonably designed to promote and achieve compliance with such Laws.

 



 - 76 - 

 

 

Section 6.16. Vessel Flag. The Borrower shall not change the Flag State unless
(i) the Borrower shall have provided at least 10 Business Days’ advance notice
to the Administrative Agent, (ii) the Flag State is listed in the definition of
such term in Section 1.01 or is otherwise acceptable to the Lender Parties and
(iii) the Borrower otherwise complies with the requirements contained in the
Vessel Mortgage with respect to changing Flag State.

 

Section 6.17. Shipbuilding Contract. The Shipbuilding Contract shall not be
amended in any material respect without the prior written approval of the
Administrative Agent.

 

Section 6.18. Bareboat and Demise Charters. Except with the prior written
approval of the Administrative Agent (acting on the instructions of the Required
Lenders in their sole discretion), the Borrower shall not enter into any charter
commitment for the Vessel which is a bareboat or demise charter that passes
possession and operational control of the Vessel to another person other than
the Bareboat Charter.

 

Article VII

Events of Default

 

Section 7.01. Events of Default. In case of the happening of any of the
following events after the Borrower submits a Borrowing Request (other than the
event described in clause (b), (g), (h) and/or (m) which shall apply from and
after the Closing Date) (“Events of Default”):

 

(a) any representation or warranty made or deemed made by any Loan Party in or
in connection with any Loan Document or the borrowings hereunder or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

 

(b) default shall be made on the payment of any Loan principal when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise, and such
default shall continue unremedied for a period of one Business Day;

 

(c) default shall be made on the payment of any Loan interest or any Fee or any
other amount (other than an amount referred to in (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five calendar days;

 



 - 77 - 

 

 

(d) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in Section 5.01(a) (with
respect to the Borrower), 5.02, 5.05, 5.08, or in Article VI;

 

(e) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraph (b), (c), (d) or (o) above or below) and such
default shall continue unremedied for a period of 30 days after written notice
thereof from the Administrative Agent or the Required Lenders to the Borrower;

 

(f) a Loan Party or a Material Group Company shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness
(other than Payment Obligations), when and as the same shall become due and
payable (after any applicable grace periods provided therein), or (ii) any other
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
and any applicable grace or cure period shall have expired; provided that this
clause (ii) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness; provided, in either case, that such failure remains unremedied and
is not waived by the holder thereof prior to acceleration hereunder;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Loan Party or a Material Group Company, or of a substantial part of
the property or assets of a Loan Party or a Material Group Company, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other Federal, state or foreign bankruptcy, insolvency, receivership or similar
Law or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or a Material Group Company or
for a substantial part of the property or assets of a Loan Party or a Material
Group Company; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(h) a Loan Party or Material Group Company shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar Law, (ii)
consent to the institution of any proceeding or the filing of any petition
described in (g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or Material Group Company or for a substantial part of the
property or assets of any Loan Party or Material Group Company, (iv) make a
general assignment for the benefit of creditors, (v) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;

 



 - 78 - 

 

 

(i) one or more judgments shall be rendered against any Loan Party or Material
Group Company or any combination thereof and the same shall remain undischarged,
unsatisfied, unvacated or unbonded for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of any
Loan Party or Material Group Company to enforce any such judgment and such
judgment is for the payment of money in an aggregate amount in excess of
$5,000,000 (except to the extent covered by insurance for which the carrier has
not denied liability);

 

(j) an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, would reasonably be expected to result in a Material Adverse
Effect;

 

(k) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by a Loan Party not to be, a valid and
perfected (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in the securities, assets or properties
covered thereby, except to the extent that such event is caused by the gross
negligence or willful misconduct of any Agent or Lender Party;

 

(l) any Indebtedness other than the Payment Obligations shall cease (or any Loan
Party or an Affiliate of any Loan Party shall so assert), for any reason, to be
validly subordinated to the Payment Obligations as provided in the agreements
evidencing such Indebtedness;

 

(m) there shall have occurred a Change in Control;

 

(n) default shall be made in the due observance or performance by any Loan Party
of its obligation to furnish appraisals for the Vessel as set forth in Section
5.23 (subject to any cure rights provided therein);

 

(o) a Loan Party rescinds or purports to rescind or repudiates or purports to
repudiate any Loan Document or evidences an intention to rescind or repudiate
any Loan Document; or

 

(p) action is taken by any person to enforce remedies following an event of
default under a pledge of equity in the Borrower given in connection with any
credit facility (including the Existing Credit Facility);

 

then, and in every such event (other than an event with respect to a Loan Party
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loan then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loan so declared
to be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of any Loan Party accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Loan Parties to the extent permitted by law,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Loan Parties described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loan then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Loan Parties,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 



 - 79 - 

 

 

The Lender Parties, the Administrative Agent and the Collateral Agent agree, as
among such parties, as follows: after the occurrence and during the continuance
of an Event of Default, all amounts collected or received by the Administrative
Agent, the Collateral Agent or any Lender Party on account of amounts then due
and outstanding under any of the Loan Documents shall, except as otherwise
expressly provided herein, be applied as follows: first, in the following order
of priority, (i) to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ and agents’ fees to the extent provided herein)
due and owing hereunder of the Collateral Agent in connection with enforcing its
rights and those of the Lender Parties under the Loan Documents (including all
expenses of sale or other realization of or in respect of the Collateral and any
sums advanced to the Collateral Agent or to preserve its security interest in
the Collateral and any other amounts owing and unpaid to the Collateral Agent),
(ii) to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys and agents’ fees to the extent provided herein) due and
owing hereunder of the Administrative Agent and the ECA Agent in connection with
enforcing its rights and those of the Lenders of the under the Loan Documents
(and any other amounts owing and unpaid to the Administrative Agent and the ECA
Agent), second, to pay interest, fees and premium, if any, on the Loan or the
Credit Support then outstanding to the applicable Secured Parties in proportion
to the respective amounts described in this clause “second” payable to them,
third, to pay principal of the Loan then outstanding, ratably among the
applicable Secured Parties in proportion to the respective amounts described in
this clause “third” payable to them and fourth, to pay the surplus, if any, to
whomever may be lawfully entitled to receive such surplus. To the extent any
amounts available for distribution pursuant to clause “second” or “third” above
are insufficient to pay all obligations described therein in full, such moneys
shall be allocated pro rata among the applicable Secured Parties in proportion
to the respective amounts described in the applicable clause at such time.

 



 - 80 - 

 

 

Article VIII

Agents

 

Section 8.01. The Administrative Agent and the Collateral Agent.

 

(a) Each of the Lender Parties (by its acceptance of the benefits hereof and of
the other Loan Documents) hereby irrevocably appoints each of the Administrative
Agent and the Collateral Agent its agent and each of the Lender Parties (by its
acceptance of the benefits hereof and of the other Loan Documents) hereby
irrevocably appoints the Collateral Agent to hold any security interest created
by the Security Documents for and on behalf of, or in trust for, such Lender
Party, and authorizes the Administrative Agent and the Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to such
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. GIEK (by its acceptance of the benefits
hereof and of the other Loan Documents) hereby irrevocably appoints the
Collateral Agent its agent, appoints the Collateral Agent to hold any security
interest created by the Security Documents for and on behalf of, or in trust for
GIEK, and authorizes the Collateral Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Collateral Agent by the terms of
the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent are hereby expressly authorized to
execute any and all documents (including releases and any loss sharing
agreements) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents. The provisions of this Article are
solely for the benefit of the Administrative Agent, the Collateral Agent, the
Lender Parties and GIEK, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent or the Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

(b) The institution serving as the Administrative Agent and/or the Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender Party as any other Lender Party and may exercise the same as though it
were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if it
were not an Agent hereunder, and without any duty to account therefor to the
Lender Parties.

 



 - 81 - 

 

 

(c) Neither the Administrative Agent nor the Collateral Agent shall have any
duties or obligations except those expressly set forth in the Loan Documents,
and their duties hereunder shall be administrative in nature. Without limiting
the generality of the foregoing, (a) neither the Administrative Agent nor the
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither the
Administrative Agent nor the Collateral Agent shall have any duty to take any
discretionary action or exercise any discretionary powers including, without
limitation, the timing and methods of realization of the Collateral, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise or omit to exercise by the Required Lenders
(or such other number or percentage of the Lender Parties as shall be necessary
under the circumstances as provided in Section 9.08 or in the case of the
Collateral Agent, from the Administrative Agent on behalf of such Lenders), and
each Agent shall be entitled to refrain from the taking of any action (including
the failure to take an action) in connection herewith or with any of the other
Loan Documents or from the exercise of any power, discretion, opinion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in writing in respect thereof from the Required
Lenders (or such other Lenders as may be required, or in the case of the
Collateral Agent, from the Administrative Agent on behalf of such Lenders) and
such Agent shall first be indemnified and/or secured and/or prefunded to its
satisfaction by the Lenders against any and all loss, liability, cost and
expense which may be incurred by it by reason of taking or continuing to take
such action, provided that such Agent shall not be required to take any action
or omit to take any action (including disclosing information) if it would or
might, in its opinion or the opinion of its counsel, expose it to liability, be
contrary to any Loan Document or constitute a breach of any Law (including, but
not limited to, of England and Wales and the United States) or a breach of a
fiduciary duty or duty of confidentiality or be otherwise actionable by any
person, (including for the avoidance of doubt any action that may be in
violation of the automatic stay under any applicable bankruptcy, insolvency,
reorganization, moratorium or similar Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
Law), and the Agent may do anything which, in its opinion, is necessary or
desirable to comply with any such Law, direction or regulation, and (c) except
as expressly set forth in the Loan Documents, neither the Administrative Agent
nor the Collateral Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Holdings, the Borrower
or any of the Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent and/or Collateral Agent or any of its Affiliates
in any capacity. Neither the Administrative Agent nor the Collateral Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lender Parties as shall be necessary under the circumstances as provided in
Section 9.08) or, in the case of the Collateral Agent, by the Administrative
Agent or in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by Holdings, the Borrower or a Lender Party, and neither
the Administrative Agent nor the Collateral Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any Lien granted thereunder or any other agreement, instrument
or document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent. Neither the Administrative Agent nor the
Collateral Agent shall be required to take any action instructed by any party or
parties hereto unless it has received such indemnification and / or prefunding
and / or security from such instructing party or parties as it may in its
absolute discretion require for any cost, expense, loss or liability which it
may incur in complying with such instructions. In the absence of instructions
received by the Administrative Agent and/or Collateral Agent, each may take or
refrain from taking action as it considers to be in the best interest of the
Secured Parties. None of the provisions of this Agreement or any Loan Document
shall require the Collateral Agent to expend or risk its own funds or otherwise
to incur any liability, financial or otherwise, in the performance of any of its
duties hereunder or under the Loan Documents, or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to it against such risk or
liability is not assured to it. The Collateral Agent shall have no
responsibility to insure or to see to the insurance of any property with respect
to which it shall have been granted a Lien hereunder or under any Loan Document.
Nothing herein or in any of the other Security Documents shall require the
Collateral Agent to file any financing statement, continuation statement or
amendment thereto in any public office at any time or times or to otherwise take
any action to perfect or maintain the perfection of the Lien on any property
granted to the Collateral Agent hereunder or under any Loan Document or to give
notice of any such Lien to any third party, all such responsibilities being
responsibilities of the Borrower.

 



 - 82 - 

 

 

(d) Each of the Administrative Agent and the Collateral Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent or
otherwise authenticated by the proper person. Each of the Administrative Agent
and the Collateral Agent may also rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender Party, the Administrative Agent may
presume that such condition is satisfactory to such Lender Party unless the
Administrative Agent shall have received notice to the contrary from such Lender
Party prior to the making of such Loan. Each of the Administrative Agent and the
Collateral Agent may consult with legal counsel (who may be counsel for Holdings
or the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Each of the
Administrative Agent and the Collateral Agent may request instructions or
clarification of instruction from the Required Lenders (or, if the relevant Loan
Document stipulates that the relevant matter shall be decided by any other group
of Secured Parties or otherwise, such other group of Secured Parties and/or
other parties) as to whether, and in what manner, it should exercise or refrain
from exercising any right, power, authority or discretion granted to in any
relevant Loan Document, and may refrain from acting unless and until it receives
any such instructions or clarifications that it has requested.

 



 - 83 - 

 

 

(e) Each of the Administrative Agent and the Collateral Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by it. Each of the Administrative Agent and the
Collateral Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each of the Administrative Agent and the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent or Collateral Agent.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that such Agent did not use reasonable care in the selection of such sub-agents.

 

(f) Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the security
interests in any of the Collateral, whether impaired by operation of Law or by
reason of any action or omission to act on its part hereunder. Neither the
Administrative Agent nor the Collateral Agent shall have any duty to ascertain
or inquire as to the performance or observance of any of the terms of this
Agreement or the other Loan Documents by the Borrower or any of their respective
Affiliates.

 

(g) Neither the Administrative Agent nor the Collateral Agent shall incur any
liability for not performing any act or fulfilling any duty, obligation or
responsibility hereunder by reason of any occurrence beyond the control of the
Administrative Agent or the Collateral Agent (including but not limited to any
act or provision of any present or future Law, any act of God or war, civil
unrest, local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility).

 

(h) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Agents and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof, and all
powers, rights and remedies under the Collateral Agreements may be exercised
solely by the Collateral Agent, and (ii) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Payment Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

 



 - 84 - 

 

 

(i) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case Collateral Agent deems
that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that Collateral Agent
appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent or collateral co-agent (any such additional
institution being referred to herein individually as a “Supplemental Collateral
Agent” and, collectively, as “Supplemental Collateral Agents”). In the event
that the Collateral Agent appoints a Supplemental Collateral Agent with respect
to any Collateral, (i) each and every right, power, privilege or duty expressed
or intended by this Agreement or any of the other Loan Documents to be exercised
by or vested in or conveyed to Collateral Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Collateral Agent to the
extent, and only to the extent, necessary to enable such Supplemental Collateral
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Collateral Agent shall run
to and be enforceable by either Collateral Agent or such Supplemental Collateral
Agent, and (ii) the provisions of Section 8.01 and of Section 9.05 referring to
the Collateral Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to Collateral Agent shall be deemed to be
references to Collateral Agent and/or such Supplemental Collateral Agent, as the
context may require. Should any instrument in writing from Borrower or any other
Party be required by any Supplemental Collateral Agent so appointed by
Collateral Agent for more fully and certainly vesting in and confirming to him
or it such rights, powers, privileges and duties, Borrower shall, or shall cause
such Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by Collateral Agent. In case any Supplemental Collateral
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Collateral Agent until the appointment of a new Supplemental Collateral
Agent.

 

(j) Subject to the appointment and acceptance of a successor Agent as provided
below, either the Administrative Agent or the Collateral Agent may resign upon
30 days’ notice by notifying the Lender Parties, GIEK and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, upon the consent of
the Borrower (except that the consent of the Borrower shall not be required
after the occurrence and during the continuance of any Event of Default under
Sections 7.01(b), (c), (g) or (h)), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lender Parties and
GIEK, appoint a successor Agent which shall be a Lender Party in consultation
with the Borrower. If no successor Agent has been appointed pursuant to the
immediately preceding sentence by the 30th day after the date such notice of
resignation was given by such Agent, in the case of the Administrative Agent,
such Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of such Agent hereunder and/or under any other
Loan Document until such time, if any, as the Required Lenders appoint a
successor Agent and, in the case of the Collateral Agent, such Agent shall be
entitled to appoint a successor on behalf of the Required Lenders.

 



 - 85 - 

 

 

(k) Upon the acceptance of its appointment as Agent hereunder by a successor,
and in the case of the Collateral Agent, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Vessel Mortgage, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

 

(l) Each Lender Party acknowledges that it has, independently and without
reliance upon the Agents or any other Lender Party and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender Party also acknowledges that
it will, independently and without reliance upon the Agents or any other Lender
Party and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Collateral Agent hereunder, the Collateral Agent shall not have
any duty or responsibility to provide the Lenders with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower that may come into
the possession of the Collateral Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

(m) None of the Lender Parties or other persons identified on the facing page of
this Agreement as a “bookrunner”, “mandated lead arranger” or “documentation
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lender Parties.
Without limiting the foregoing, none of the Lender Parties or other persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender Party. Each Lender Party acknowledges that it has not relied, and will
not rely, on any of the Lender Parties or other persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 



 - 86 - 

 

 

(n) Without limiting the other provisions of this Agreement, the Lender Parties
agree that:

 

(i) The Administrative Agent will not be liable to EK for any failure to perform
its duties as Administrative Agent under this Agreement, unless directly caused
by its gross negligence or willful misconduct.

 

(ii) Each party to this Agreement (other than the Administrative Agent and the
Collateral Agent) agrees that it shall not bring any judicial or administrative
proceeding against any officer, director, employee, or agent of the Agents in
connection with this Agreement.

 

(iii) The Agents shall not be liable for any delay in crediting any account in
connection with this Agreement or any other Loan Document.

 

(iv) The Administrative Agent shall not be bound to account to any Lender Party
for any sum or profit element of any sum received by it for its own account.

 

(v) The Agents shall not be obligated to carry out any particular “know your
customer” or other checks on behalf of any Secured Party or otherwise.

 

(vi) The Administrative Agent may refrain without liability from doing anything
that would or might in its opinion be contrary to any Law (including but not
limited to the Laws of the United States of America or any jurisdiction forming
a part of it and of England and Wales) or any directive or regulation of any
agency of any such state or jurisdiction and may without liability do anything
which is, in its opinion, necessary to comply with any such Law.

 

Section 8.02. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, adjustment, composition or other judicial proceedings relative
to the Borrower, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan and all other Payment Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lender Parties, GIEK and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lender Parties, GIEK and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lender Parties, GIEK and the Administrative Agent under Section
9.05) allowed in such judicial proceeding; and

 



 - 87 - 

 

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party and GIEK to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lender Parties or GIEK, as applicable, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under the Loan
Documents.

 

Section 8.03. The ECA Agent

 

(a) EK hereby irrevocably appoints and authorizes the ECA Agent in connection
with this Agreement and the other Loan Documents in relation to the ECA
Guarantee and matters related thereto with powers to take such actions as are
specified under any Loan Document as being for the ECA Agent to take on behalf
of EK with respect to the ECA Guarantee, are specifically delegated to the ECA
Agent by the terms of the ECA Guarantee, or are reasonably incidental thereto.

 

(b) Without limiting the foregoing, EK authorizes the ECA Agent to exercise
those rights, power and discretions which are expressly given to the ECA Agent
by this Agreement and the other Loan Documents, together with any incidental
rights, powers and discretions, and EK appoints the ECA Agent solely for the
purposes of providing, revealing and disclosing such information and details
relating to any Loan Party, the Loan Documents and the facilities granted
pursuant thereto, to EK as EK may require from time to time for the purpose of
GIEK issuing and administering the ECA Guarantee, and making a claim on behalf
of EK under the ECA Guarantee and directing payment of any moneys paid pursuant
to the ECA Guarantee, all as and to the extent instructed by EK.

 

(c) The ECA Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the ECA Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the ECA Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the ECA Agent is instructed in writing to
exercise by EK, and (c) except as expressly set forth in the Loan Documents, the
ECA Agent shall not have any duty to disclose, nor shall it be liable for the
failure to disclose, any information relating to Holdings, the Borrower or any
of the Subsidiaries that is communicated to it or any of its Affiliates in any
capacity. The ECA Agent shall not be liable for any action taken or not taken by
it with the consent or at the request of EK or in the absence of its own gross
negligence or willful misconduct. The ECA Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
ECA Agent by Holdings, the Borrower, GIEK or a Lender Party, and the ECA Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the ECA Agent.

 



 - 88 - 

 

 

(d) The ECA Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. The ECA Agent may also
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper person, and shall not incur any liability for
relying thereon. The ECA Agent may consult with legal counsel (who may be
counsel for Holdings or the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

(e) The ECA Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. The ECA Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers by or through its Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the ECA Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as ECA Agent.

 

(f) Subject to the appointment and acceptance of a successor ECA Agent as
provided below, the ECA Agent may resign upon 30 days’ notice by notifying EK
and the Borrower. Upon any such resignation, EK shall have the right, upon the
written consent of GIEK and the Borrower (except that the consent of the
Borrower shall not be required after the occurrence and during the continuance
of any Event of Default under Sections 7.01(b), (c), (g) or (h)), to appoint a
successor. If no successor shall have been so appointed by EK and shall have
accepted such appointment within 30 days after the retiring ECA Agent gives
notice of its resignation, then the retiring ECA Agent may, on behalf of EK,
appoint a successor ECA Agent which shall be a Lender acceptable to GIEK and in
consultation with the Borrower. If no successor ECA Agent has been appointed
pursuant to the immediately preceding sentence by the 30th day after the date
such notice of resignation was given by the ECA Agent, the ECA Agent’s
resignation shall become effective and EK shall thereafter perform all the
duties of the ECA Agent hereunder and/or under any other Loan Document until
such time, if any, as EK appoints a successor Agent.

 



 - 89 - 

 

 

(g) Upon the acceptance of its appointment as ECA Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring ECA Agent, and the
retiring ECA Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor ECA Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an ECA Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.05 shall continue in effect for
the benefit of such retiring ECA Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while acting as ECA Agent.

 

Section 8.04. Particular Duties of the Administrative Agent in relation to EK
and GIEK.

 

The Administrative Agent shall, as agent for EK and GIEK, have the following
duties:

 

(a) to inform the Borrower of interest, installments, commitment fees and other
amounts due from the Borrower to EK, and guarantee premium or other fees due
from the Borrower to GIEK under the Loan Documents;

 

(b) to notify EK and GIEK of any non-payment of any principal, interest, fees,
premium or other amount payable to EK and/or GIEK under this Agreement;

 

(c) to notify EK and GIEK (i) of any failure by the Borrower to deliver the
documents required to be delivered in Sections 5.04(a), (b), (c) or (d), (ii) in
the event any of the insurances required to be maintained under Section 5.02
reaches its expiry date without relevant evidence of renewal being presented to
it as Administrative Agent, and (iii) to forward to EK and GIEK the original or
a copy of any document which is delivered to the Administrative Agent as notice
of non-renewal of the relevant insurances;

 

(d) to forward to EK the original or a copy of any document which is delivered
to the Administrative Agent for EK by the Borrower;

 

(e) unless otherwise instructed by the Lenders, request from the Borrower that
any non-compliance contemplated by (b) or (c) above be immediately remedied (if
capable of remedy); and

 

(f) to keep and hold the originals of the Loan Documents.

 

Without limiting the other provisions of this Agreement, the Administrative
Agent will not be liable to EK or GIEK for any failure to perform its duties as
Administrative Agent under this Agreement, unless directly caused by its gross
negligence or willful misconduct.

 



 - 90 - 

 

 

Article IX

Miscellaneous

 

Section 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a) If to the Borrower or Holdings, to it at 96 Morton Street, 9th Floor, New
York, New York 10014, Attention: Craig Felenstein, Chief Financial Officer, Tel:
212-261-9008, Fax: (212) 265-3770, CraigF@expeditions.com; and with a copy, in
the case of any notice of Default or action, demand or further notice in
connection therewith, to each of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
Four Times Square, New York, New York 10036, Attention: Steven Messina, Tel:
(212) 735-3509, Fax: (917) 777-3509, Steven.Messina@skadden.com; and (ii) Foley
& Lardner LLP, 3000 K Street N.W., Washington, D.C. 20007, Attention: Steven B.
Chameides, Tel: (202) 672-5372, Fax: (202) 672-5399, schameides@foley.com;

 

(b) If to the Administrative Agent, to it at attn.: EMEA Loans Agency, Citibank
Europe plc, UK Branch, 5th Floor, Citigroup Centre, 25 Canada Square, Canary
Wharf, London, E14 5LB, Fax: +44 (0)20 7492 3980;

 

(c) If to the Collateral Agent, to it at Citibank N.A., London Branch, 6th
Floor, Citigroup Centre, Canary Wharf, London E14 5LB, Attention: PFLA Team,
Email: issuerpfla@citi.com, Fax: +44 20 7500 5877;

 

(d) If to the ECA Agent, to it at Citibank N.A., London Branch, 25 Canada
Square, London, United Kingdom, E14 5LB, Attention: Kara Catt,
kara.catt@citi.com, Tel: +44-20-7986-4824 and Romina Coates,
romina.coates@citi.com, Tel: +44-20-7986-5017;

 

(e) If to EK, to it at Eksportkreditt Norge AS, Hieronymus Heyerdahls gate 1,
P.O. Box 1315 Vika, 0112 Oslo, Norway, Attention: Loan administration, email:
loanadm@eksportkreddit.no, Fax: +47 22 3135 01

 

(f) If to GIEK, to it at Støperigata 1, 0250 Oslo, Norway, Attention: Senior
Vice President Thor-Ole Fardal, Shipping, Yards and Offshore Projects, email:
postmottak@giek.no, Fax: +47 22 83 24 45; and

 

(g) If to a Lender Party, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

 



 - 91 - 

 

 

Any notice given under or in connection with the Loan Documents must be in
English. All other documents provided under or in connection with the Loan
Documents must be in English or if not in English, accompanied by a certified
English translation provided by the Borrower at the Borrower's cost and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if such day is a Business Day and such notice is received
before 5:00 p.m. local time, otherwise on the first Business Day after receipt)
if delivered by hand or overnight courier service or when sent by fax or on the
date three Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the Borrower, the Administrative Agent, GIEK and
the applicable Lender Parties from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

 

Holdings and the Borrower hereby agree, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent, that it will, or will cause the
Group Companies to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to GIEK or the Lender
Parties under Article V, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials (all
such communications being referred to herein collectively as “Communications”),
by transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agent to an electronic
mail address as directed by the Administrative Agent.

 

Holdings and the Borrower hereby acknowledge that (a) the Administrative Agent
may make available to the Lender Parties and GIEK materials and/or information
provided by or on behalf of it hereunder (collectively, the “Borrower
Materials”) by posting Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lender Parties may be
“public side” Lender Parties (i.e., Lender Parties that do not wish to receive
material non-public information with respect to Holdings and the Group Companies
or their securities) (each, a “Public Lender”). Holdings and the Borrower hereby
agree that (i) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (ii) by marking Borrower Materials “PUBLIC,” Holdings and the Borrower
shall be deemed to have authorized the Administrative Agent, GIEK and the Lender
Parties to treat such Borrower Materials as not containing any material
non-public information with respect to Holdings and the Group Companies or their
securities for purposes of United States federal and state securities Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.15); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC”, unless the
Borrower notifies the Administrative Agent promptly that such document contains
material non-public information: (A) the Loan Documents (B) notification of
changes in the terms of the Credit Facility and (C) the financial statements,
reports, compliance and other certificates and other information furnished by
the Borrower to the Administrative Agent pursuant to Section 5.04 of this
Agreement (other than any budget and projected financial statements furnished by
the Borrower to the Administrative Agent pursuant to Section 5.04(e) of this
Agreement or otherwise).

 



 - 92 - 

 

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to, and receive,
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Holdings and the Group Companies or their securities for
purposes of United States Federal or state securities Laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES (THE “AGENT PARTIES”) WARRANTS THE ACCURACY
OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE AGENT PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER PARTY OR ANY
OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY
AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 



 - 93 - 

 

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party and GIEK agrees that receipt
of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender Party or GIEK for purposes of the
Loan Documents. Each Lender Party and GIEK agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
its e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

 

Nothing herein shall prejudice the right of the Loan Parties, the Administrative
Agent, GIEK or any Lender Party to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

The Loan Parties agree that any notice made by either of them in respect of this
Agreement is made on behalf of itself and of the other Loan Party.

 

Where the Administrative Agent receives in any communication that it reasonably
believes that it has received in its capacity as Administrative Agent under this
Agreement, the Administrative Agent shall have the right to disclose such
information to the parties and extent permitted under the terms of this
Agreement.

 

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lender Parties and GIEK and shall survive the making by the
Lenders of the Loan and the issuance by GIEK of the ECA Guarantee, regardless of
any investigation made by the Lender Parties or GIEK or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document (other than contingent indemnification
obligations for which no claim has been made) is outstanding and unpaid and so
long as the Commitments have not been terminated. The provisions of Sections
2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of the Loan, the expiration
of the Commitments, the invalidity or unenforceability of any term or provision
of this Agreement, any other Loan Document or any investigation made by or on
behalf of the Administrative Agent, the Collateral Agent, GIEK or any Lender
Party.

 

Section 9.03. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission (i.e., a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 



 - 94 - 

 

 

Section 9.04. Successors and Assigns.

 

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, Holdings, the Administrative Agent, the Collateral Agent, or the
Lender Parties that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.

 

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the portion of the Loan at the time owing to it),
with the prior written consent of EK (in the event of an assignment of all or
any part of the Commercial Tranche), GIEK (in the event of an assignment of all
or any part of the GIEK-covered Tranche) and the Borrower (in each case, not to
be unreasonably withheld or delayed); provided, however, that (i) if the
Borrower has not responded within ten Business Days to any request for an
assignment, the Borrower shall be deemed to have consented to such assignment,
(ii) the consent of the Borrower shall not be required if such assignment is
made (A) to another Lender Party, an Affiliate of a Lender Party, GIEK, or the
ECA, or (B) after the occurrence and during the continuance of any Event of
Default the Borrower, (iii) unless otherwise agreed to by the Administrative
Agent (not to be unreasonably withheld or delayed), the amount of the Commitment
or portion of the Loan of the assigning Lender subject to each such assignment
shall not be less than $1,000,000 (or, if less, the entire remaining amount of
such Lender’s Commitment or portion of the Loan of the relevant class), (iv) the
parties to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500, (v) the assignee, if it shall not be a
Lender Party or GIEK, shall deliver to the Administrative Agent an
Administrative Details Form and all applicable tax forms including any forms
required by Section 2.20, and (vi) the assignee shall have delivered to the
Administrative Agent “know your customer” information satisfactory to the
Administrative Agent. Upon acceptance and recording pursuant to paragraph (e) of
this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to
any Fees accrued for its account and not yet paid).

 



 - 95 - 

 

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrower or any Subsidiary or the performance or observance by Holdings, the
Borrower or any Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is an Eligible
Assignee and is legally authorized to enter into such Assignment and Acceptance;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 or delivered pursuant to Section 5.04 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

 

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in London a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the portion of the Loan owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Loan Parties, the
Administrative Agent, the Collateral Agent, GIEK and the Lender Parties may
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Collateral Agent, GIEK and any Lender Party, at any reasonable
time and from time to time upon reasonable prior notice, provided that the
Administrative Agent shall not be required to permit such an inspection by the
Borrower, the Collateral Agent, GIEK or a Lender Party more often than once per
calendar month.

 



 - 96 - 

 

 

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Details Form completed in respect of the assignee (unless the assignee shall
already be a Lender Party hereunder), the processing and recordation fee
referred to in paragraph (b) above, if applicable, and the written confirmation
of the Administrative Agent that it has received and is satisfied with all “know
your customer” information requested by the Administrative Agent in respect of
the relevant Eligible Assignee and, if required, the written consent of the
Borrower to such assignment and any applicable tax forms including any forms
required by Section 2.20, the Administrative Agent shall promptly (i) accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

 

(f) Each Lender may without the consent of any Loan Party, the Administrative
Agent or any other Lender or GIEK (unless the assignee or transferee is EK, in
which case prior written consent of GIEK shall be required) sell participations
to one or more banks or other persons (other than a natural person and the Loan
Parties) in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the portion of the Loan owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the participating banks or other persons shall be
subject to the obligations of and entitled to the benefits of Sections 2.14,
2.16 and 2.20 (it being understood that the documentation required under Section
2.20(f) shall be delivered by each participant to the applicable participating
Lender) to the same extent as if they were Lenders (but, with respect to any
particular participant, to no greater extent than the Lender that sold the
participation to such participant, except, in the case of amounts payable under
Section 2.14 or 2.20 and (iv) the Borrower, the Administrative Agent, GIEK and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents and such Lender shall retain the sole right to enforce
the obligations of the Borrower relating to the Loan and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents (other than amendments, modifications or waivers decreasing
any fees payable to such participating bank or person hereunder or the amount of
principal of or the rate at which interest is payable on the portion of the Loan
in which such participating bank or person has an interest (other than with
respect to waivers of the terms of Section 2.07), extending any scheduled
principal payment date or date fixed for the payment of interest on the portion
of the Loan in which such participating bank or person has an interest,
increasing or extending the Commitments in which such participating bank or
person has an interest, or releasing Holdings or all or substantially all of the
Collateral). Each Lender that sells a participation, shall in each case, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the portion of
the Loan or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, the Loan or
its other obligations under any Loan Document) to any person except to the
extent that such disclosure is necessary to establish that such Commitment, the
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lenders, GIEK, the Borrower
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register as the owner of such participation and/or Loan, as
applicable, for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. For the further avoidance of doubt, the Administrative
Agent shall not consider a participant as described in this Section 9.04(f) to
be a Lender, and the Administrative Agent shall have no obligation to send any
notice to or otherwise enter into contact with any such participant.

 



 - 97 - 

 

 

(g) Any Lenders or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lenders
by or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree to preserve the confidentiality
of such confidential information on terms no less restrictive than those
applicable to the Lender Parties pursuant to Section 9.15.

 

(h) Any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement to secure extensions of credit to any other Lender Party or
in support of obligations owed by such other Lender; provided that no such
pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such other Lender as a
party hereto.

 

(i) Where any assignment pursuant to this Section 9.04 is concluded on a day
other than the last day of an Interest Period, the obligations of the relevant
assignor and assignee in respect of interest payments under this Agreement shall
be apportioned pro rata.

 

(j) [Intentionally omitted]

 

(k) Neither Holdings nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the ECA Agent, GIEK and each Lender Party, and any attempted assignment
without such consent shall be null and void.

 

(l) The requirements of this Section 9.04 with respect to the execution of any
Assignment and Acceptance shall not apply to any assignment or transfer of any
of the rights and obligations of a Lender under this Agreement to a Credit
Support Provider, if required by such Credit Support Provider, and the Borrower
shall, to the extent applicable, cooperate with such Lender to give effect to
the rights of any Credit Support Provider by way of assignment or subrogation.

 



 - 98 - 

 

 

(m) Any assignment, sale, transfer, participation or sub-participation of the
portion of the Loan held by Citibank, N.A., London Branch as a Lender Party,
which would result in Citibank, N.A., London Branch or an Affiliate of Citibank,
N.A., London Branch as a Lender Party, holding an amount of less than 50% of the
Commitments of the Commercial Tranche at any time during the lifetime of the
Credit Facility or that otherwise would be in contravention of the ECA
Guarantee, shall require the prior written consent of EK (acting on the
instructions of GIEK in its sole discretion). Any assignment, sale, transfer,
participation or sub-participation purported to be made in violation of this
clause (m) shall be void ab initio.

 

Section 9.05. Expenses; Indemnity. (a) The Borrower and Holdings agree,
severally and not jointly, to pay all reasonable out-of-pocket expenses (i) of
the Administrative Agent, the Collateral Agent, the ECA Agent, the Mandated Lead
Arranger, GIEK, EK, the Global Co-ordinator, and any Affiliate of any of them,
(including but not limited to reasonable and documented legal fees,
disbursements and other charges of one primary outside counsel (absent a
conflict of interest) and, in the case of a conflict of interest, where such
conflicted party informs the Borrower of such conflict and thereafter retains
its own counsel, of another counsel for similarly situated affected persons),
one special maritime counsel and one firm of local counsel in each relevant
jurisdiction and reasonable and documented expenses of the Administrative Agent,
the Collateral Agent, the ECA Agent, the Mandated Lead Arranger, GIEK, EK and
the Global Co-ordinator associated with the syndication of the Credit Facility
and the preparation, execution and delivery, administration, amendment, waiver
or modification (including proposed amendments, waivers or modifications) of
this Agreement and the other Loan Documents (whether or not the transactions
hereby or thereby contemplated shall be consummated) or (ii) incurred by the
Administrative Agent, the Collateral Agent, the ECA Agent, the Mandated Lead
Arranger, EK, the Global Co-ordinator, GIEK or any Lender Party (including but
not limited to reasonable legal fees and expenses of one primary outside counsel
(absent a conflict of interest) and, in the case of a conflict of interest,
where such conflicted party informs the Borrower of such conflict and thereafter
retains its own counsel, of another counsel for similarly situated affected
persons and following an Event of Default, one additional outside counsel for
GIEK), one special maritime counsel and one firm of local counsel in each
relevant jurisdiction) and for workout proceedings, enforcement costs and
documentary taxes associated with the Loan Documents, including with respect to
the Loan made hereunder.

 



 - 99 - 

 

 

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the ECA Agent, the Mandated Lead Arranger, EK, GIEK, the Global
Co-ordinator, the Lender Parties and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) and hold each Indemnitee
harmless from and against all reasonable out-of-pocket costs, expenses
(including reasonable and documented and invoiced fees, disbursements and other
charges of one counsel for all Indemnitees, one special maritime counsel and one
primary firm of local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions for all Indemnitees
(and, in the case of a conflict of interest, where the Indemnitee affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for similarly situated affected
Indemnitees)), claims, damages, losses and liabilities of such Indemnitee
arising out of, relating to or in connection with the Credit Facility and any
documentation related thereto, the actual or proposed use of the proceeds of the
Credit Facility, the Transactions or any transaction contemplated in connection
with the foregoing (including any investigation, claim or any litigation or
other proceeding, or preparation of a defense in connection therewith
(regardless of whether such Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Borrower or any of
its respective affiliates or equity holders) that relates to the Transactions,
including the financing contemplated hereby or any transactions in connection
therewith), provided that no Indemnitee will be indemnified for any cost,
expense or liability to the extent determined in the final, non-appealable
judgment of a court of competent jurisdiction to have resulted from its gross
negligence, willful misconduct nor for any claims brought by an Indemnitee
against another Indemnitee (other than claims against the Mandated Lead Arranger
or the Administrative Agent or the Collateral Agent, in each case, acting in
such capacity), and this provision shall not cover any expenses incurred in
connection with the preparation, negotiation or diligence in connection with the
Loan Documents.

 

(c) To the extent that Holdings and the Borrower fail to pay any amount required
to be paid by it to the Administrative Agent, the Collateral Agent, the ECA
Agent, the Mandated Lead Arranger, GIEK and the Global Co-ordinator under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent, the ECA Agent, the Mandated Lead
Arranger, GIEK and the Global Co-ordinator, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the ECA Agent, the Mandated Lead
Arranger, GIEK and the Global Co-ordinator in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the outstanding Loan amounts and unused Commitments at the time (or,
in the event at such time all the Commitments shall have terminated and the Loan
shall have been repaid in full, as of the time most recently prior thereto when
any portion of the Loan or Commitments remained outstanding).

 

(d) To the extent permitted by applicable Law, none of the parties hereto shall
assert, and each hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, the Loan or the use of the proceeds thereof.

 

(e) All amounts due under this Section 9.05 shall be payable promptly upon
written demand therefor.

 



 - 100 - 

 

 

Section 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender (other than a Defaulting Lender) and Credit Support
Provider is hereby authorized at any time and from time to time, except to the
extent prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or Credit Support Provider to or
for the credit or the account of the Borrower or Holdings against any of and all
the obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender or Credit Support
Provider, irrespective of whether or not such Lender or Credit Support Provider
shall have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender and Credit
Support Provider under this Section 9.06 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (including
Sections 5-1401 and 5-1402 of the General Obligations Law but otherwise
excluding the laws applicable to conflicts or choice of law).

 

Section 9.08. Waivers; Amendment.

 

(a)  No failure or delay of the Administrative Agent, the Collateral Agent, the
ECA Agent, the Mandated Lead Arranger, GIEK or any Lender Party in exercising
any power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the ECA Agent, GIEK, the Mandated Lead Arranger and the Lender
Parties hereunder and under the other Loan Documents, the EK Guarantee, and the
ECA Guarantee are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower or Holdings in any case shall entitle the
Borrower or Holdings to any other or further notice or demand in similar or
other circumstances.

 



 - 101 - 

 

 

(b) Except as provided in Section 2.23, 2.24 and 2.25, neither this Agreement
nor any provision hereof nor any other Loan Document or any provision thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower,
Holdings and the Required Lenders (and such agreement or agreements shall be
binding on all other Lender Parties); provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on the
Loan or premium on Credit Support, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on the Loan (other than with
respect to waivers of the terms of Section 2.07), without the prior written
consent of each Lender Party directly adversely affected thereby or GIEK if
directly adversely affected thereby, (ii) increase or extend the Commitment or
decrease or extend the date for payment of any Fees or decrease the amount of,
or shorten the period applicable to, any prepayment premium of GIEK or any
Lender Party without the prior written consent of GIEK or such Lender Party (it
being understood that no amendment, modification, termination, waiver or consent
of a condition precedent, covenant or Default shall constitute an increase of
Commitment), (iii) amend or modify the pro rata requirements of Section 2.17 or
the provisions of this Section or release all or substantially all of the
Collateral, without the prior written consent of each Lender Party, unless
otherwise explicitly permitted under this Agreement, (iv) change the provisions
of application of prepayments in any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding
portions of the Loan of one class disproportionately from the rights of Lenders
holding portions of the Loan of any other class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loan and
unused Commitments of each adversely affected class, (v) impose any additional
material restrictions on the right of any Lender to assign its portion of the
Loan or Commitments hereunder without the prior written consent of such Lender
(except as required by law or regulation), (vi) modify the percentage contained
in the definition of the term “Required Lenders” without the prior written
consent of each Lender; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Collateral Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent or the Collateral Agent, as
applicable.

 

(c) The Administrative Agent and the Borrower may amend, modify or supplement
any Loan Document to cure any ambiguity, omission, defect or inconsistency (as
reasonably determined by the Administrative Agent); provided that no such
amendment, modification or supplement shall adversely affect the rights of GIEK,
the Collateral Agent or any Lender Party (or the Lender Parties shall have
received at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall have received, within five (5) Business Days of the
date of such notice to the Lender Parties, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment, modification
or supplement).

 

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Loan, together with
all fees, charges and other amounts which are treated as interest on the Loan
under applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable Law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other portions of the Loan or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 



 - 102 - 

 

 

Section 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents, subject to Section 9.20. Nothing in this Agreement or in the other
Loan Documents, expressed or implied, is intended to confer upon any person
(other than the parties hereto and thereto, their respective successors and
assigns permitted hereunder and, to the extent expressly contemplated hereby,
(i) GIEK and (ii) the Related Parties of each of the Administrative Agent, the
Collateral Agent, the Mandated Lead Arranger, GIEK and the Lender Parties) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 9.11.

 

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 9.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 



 - 103 - 

 

 

Section 9.14. Jurisdiction; Consent to Service of Process.

 

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Mandated Lead
Arranger, GIEK or any Lender Party may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against
Holdings, the Borrower or their respective properties in the courts of any
jurisdiction.

 

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court of the United States of America sitting in the
Borough of Manhattan, and any appellate court from any thereof. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 



 - 104 - 

 

 

Section 9.15. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Mandated Lead Arranger and the Lender Parties, on behalf of itself
and its respective Affiliates, agrees that it will use all Information (as
defined below) provided to it or its affiliates solely for purposes of making
and administering the Loan agrees until the second anniversary of the
termination of this Agreement to maintain the confidentiality of the
Information, except that Information may be disclosed only (a) to its and its
Affiliates’ officers, directors, employees and agents and sub-agents, including
accountants, legal counsel, auditors and other advisors who need to know such
information in connection with the Transactions (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested or demanded by any regulatory
authority having jurisdiction over such party or any of its Affiliates, (c)
pursuant to the order of any court or administrative agency or otherwise as
required by applicable Law or as requested by a governmental authority (in which
case, such party, to the extent permitted by law and except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority, agrees to inform the
Borrower promptly thereof), (d) for purposes of establishing a “due diligence”
defense, (e) subject to an agreement containing provisions substantially the
same as those of this Section 9.15, to (i) any actual or prospective assignee of
or participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower, (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.15, (h) to the extent such
information was independently development by such party without reliance on such
Information, (i) to Moody’s and S&P in connection with obtaining credit ratings
for Holdings, Borrower or any Subsidiary or the Credit Facility hereunder, (j)
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facilities or
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the Loan Documents, (k) to
any Credit Support Provider or (l) in connection with the environmental and
social classification of the project risk and, where relevant, the environmental
and social impact assessment (ESIA). Notwithstanding any other provision in this
Section 9.15, each of the Administrative Agent, the Collateral Agent, the
Mandated Lead Arranger and any Lender Party, or an Affiliate of any of them, may
publicize key information about the transactions described in this Agreement,
including, without limitation, information related to (1) the Borrower’s and
Builder’s names and countries of residence, (2) the date of this Agreement, (3)
the Loan and Guarantee amounts available hereunder, (4) the type of vessel
financed hereunder, (5) the environmental and social classification of the
project risk, and in connection therewith may use the Borrower’s and/or
Holding’s logo and/or trademark. For the purposes of this Section, “Information”
shall mean all information received from or on behalf of the Borrower, Holdings
or any Subsidiary and related to the Borrower, Holdings or any Subsidiary or
their business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender Party on a
nonconfidential basis prior to its disclosure by or on behalf of the Borrower,
Holdings or any Subsidiary. Any person required to maintain the confidentiality
of Information as provided in this Section 9.15 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord its own confidential information.

 

Section 9.16. Release of Liens. If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Loan Party in a transaction
permitted by this Agreement (including by way of merger, consolidation or in
connection with the sale of a Subsidiary permitted hereunder), then the
Collateral Agent, at the request and sole expense of such Loan Party, shall
execute and deliver without recourse, representation or warranty all releases or
other documents necessary or desirable for the release of the Liens created by
any of the Security Documents on such Collateral or guarantee obligations. If,
in compliance with this Agreement, the Termination Date has occurred, the
Administrative Agent and Collateral Agent shall take such actions as are
reasonably requested by the Loan Parties to effect the release of obligations
under this Agreement, under any guaranteed obligations and under all other Loan
Documents in accordance with the relevant provisions of the Security Documents.

 



 - 105 - 

 

 

Section 9.17. USA PATRIOT Act Notice. Each Lender Party subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender Party) hereby notifies Holdings and the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies Holdings and the Borrower, which information
includes the name and address of Holdings and the Borrower and other information
that will allow such Lender Party or the Administrative Agent, as applicable, to
identify Holdings and the Borrower in accordance with the USA PATRIOT Act.

 

Section 9.18. Judgment Currency.

 

(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

Section 9.19. Lender Action. Each Lender Party agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other Loan Party under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.19
are for the sole benefit of the Lender Parties and shall not afford any right
to, or constitute a defense available to, any Loan Party.

 



 - 106 - 

 

 

Section 9.20. Subrogation for Credit Support Provider. Each of the parties
hereto acknowledges that each Lender may obtain Credit Support in respect of its
rights and risks under this Agreement from one or more Credit Support Providers
including, without limitation, by way of Credit Support, and each of the parties
hereto acknowledges further that if such Lender obtains Credit Support then the
Credit Support Provider or person designated by the Credit Support Provider may,
in the event that such Credit Support is called upon, be subrogated to all or
part of such Lender’s rights under the Loan Documents.

 

Section 9.21. No Obligation to Verify Amounts. None of the Administrative Agent
or any Lender Party shall be obligated to monitor or verify the application of
any amount borrowed pursuant to this Agreement.

 

Section 9.22. ECA Guarantee: Security. The Borrower’s payment obligations in
respect of the GIEK-covered Tranche, including (without limitation) the
Borrower’s obligation to repay the GIEK-covered Tranche, shall at all times be
secured by the ECA Guarantee on the terms and conditions set out therein until
all amounts due to EK have been paid and/or repaid in full.

 

Section 9.23. Claims under Credit Support.

 

(a)  The Borrower irrevocably and unconditionally authorizes the Credit Support
Providers to pay any claim made or purported to be made under the respective
Credit Support and which appears to be made in accordance with the terms thereof
(each claim, a “Guarantee Claim”).

 

(b) Borrower shall immediately on demand pay to the Administrative Agent (for
further distribution to the applicable Credit Support Providers) an amount equal
to the amount of any Guarantee Claim that is paid by a Credit Support Provider.
The Parties acknowledge that there is not to be any double counting between any
amount paid by the Borrower in respect of any Guarantee Claim and any amount due
under the Loan and in this respect any payment made by the Borrower in respect
of the Loan (or a Guarantee Claim) shall pro tanto satisfy any amounts owing in
respect of a Guarantee Claim (or the Loan), as the case may be.

 

(c) The Borrower acknowledges that the EK Guarantor and GIEK (i) are not obliged
to carry out any investigation or seek any confirmation from any other person
before paying a Guarantee Claim and (ii) deal in documents only and will not be
concerned with the legality of a Guarantee Claim or any underlying transaction
or any available set-off, counterclaim or other defense of any person.

 

(d) The obligations of the Borrower under this Section 9.23 will not be affected
by (i) the sufficiency, accuracy or genuineness of any Guarantee Claim or any
other document or (ii) any incapacity of, or limitation on the powers of, any
person signing a Guarantee Claim or other document.

 



 - 107 - 

 

 

(e) Nothing in this Section 9.23 shall limit the Borrower’s ability to make a
claim against a Lender for a wrongful claim made by such Lender under the Credit
Support.

 

(f) The Administrative Agent agrees to pay to the applicable Credit Support
Provider any amounts received by the Administrative Agent under this Section
9.23 which are to be distributed by the Administrative Agent to such Credit
Support Provider in respect of any amounts paid by such Credit Support Provider
under the Credit Support. The Administrative Agent further agrees to waive any
right of set-off that it may have in respect of such amounts to be paid out to
such Credit Support Providers, save with the exception of any costs and expenses
of the Administrative Agent and the Collateral Agent.

 

Section 9.24. Subrogration.

 

(a) The Credit Support Providers shall, when all or a part of the amounts have
been paid under the respective Credit Support, automatically and without any
notice or formalities of any kind, have the right of subrogation, corresponding
to the amounts paid under the respective Credit Support, into the rights of the
relevant Lender under the Loan Documents. The Borrower waives any right to
dispute or delay a subrogation of the rights of the relevant Lender under this
Agreement to the Credit Support Providers and the Borrower undertakes to sign
and execute any document reasonably required by the Credit Support Providers in
connection with such subrogation.

 

(b) In the event that a subrogation right shall occur and all of the Credit
Facility and all amounts outstanding under this Agreement have been paid by the
Credit Support Providers to a Lender, such Lender shall assign its rights
pursuant to the Loan Documents to which it is a party to the Credit Support
Providers (or their nominee) on a ratable basis in accordance with Section 9.04
and such Credit Support Providers shall become party to this Agreement and the
other Loan Documents and thereby replace such Lender in all respects.

 

Section 9.25. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority, and agree and consent to, and acknowledge and agree to be
bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 



 - 108 - 

 

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.26. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Holdings and the Borrower acknowledge and agree, and acknowledges
their respective Affiliates’ understanding, that: (a) (i) no fiduciary, advisory
or agency relationship between Holdings, the Borrower or any Affiliate of
either, and any Lender Party, GIEK or the Administrative Agent is intended to be
or has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether the Administrative Agent, GIEK or
any Lender Party has advised or is advising Holdings, the Borrower or any
Affiliate of either on other matters, (ii) the arranging and other services
regarding this Agreement and the other Loan Documents provided by the
Administrative Agent, GIEK and the Lender Parties are arm’s-length commercial
transactions between Holdings, the Borrower and their respective Affiliates, on
the one hand, and the Administrative Agent. GIEK and the Lender Parties, on the
other hand, (iii) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) each of the Borrower and Holdings is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) each of the
Administrative Agent, GIEK and the Lender Parties is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Holdings, the Borrower or any Affiliate of either, or any other
Person; (ii) none of the Administrative Agent, GIEK or the Lender Parties has
any obligation to Holdings, the Borrower or any Affiliate of either with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, GIEK and the Lender Parties and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower,
Holdings, and their respective Affiliates, and none of the Administrative Agent,
GIEK or the Lender Parties has any obligation to disclose any of such interests
to the Borrower, Holdings, or any Affiliate of either. To the fullest extent
permitted by law, each of the Borrower and Holdings hereby waives and releases
any claims that it may have against any of the Administrative Agent, GIEK and
the Lender Parties with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 



 - 109 - 

 

 

Section 9.27. Guarantor Co-ordination If the Borrower selects Option 1, the EK
Guarantor hereby agrees to the conditions set forth below in sub-clauses (a)-(g)
and agrees that GIEK has equivalent rights to those set forth below in
subclauses (a)-(g):

 

(a) The rights of the EK Guarantor and GIEK in the Loan Documents and any claim
arising in respect of the Loan Documents shall rank pari passu in the following
proportion: (i) GIEK: 70%; (ii) EK Guarantor: 30%.

 

(b) As long as the Borrower owes any amount to any Lender under the Loan
Documents or any Credit Support Provider has a claim against the Borrower under
or in connection with the ECA Guarantee or the EK Guarantee:

 

(i) that it will surrender promptly to GIEK such information in respect of the
EK Guarantees and its relationship to the Borrower (provided that such
disclosure does not violate any applicable confidentiality agreement) as GIEK
may reasonably request in writing;

 

(ii) that it will surrender promptly to GIEK a copy of any and all agreements,
contracts, deeds, documents, instruments, letters, notices or filings entered
into or received by it under or in connection with the Credit Support as GIEK
may reasonably request in writing; and

 

(iii) that, promptly upon becoming aware of an Event of Default, it will notify
GIEK thereof in writing unless it is evident that GIEK has been informed thereof
by the Administrative Agent.

 

(c) That it will ensure that no term of any Loan Document may be amended or
waived without GIEK’s consent;

 

(d) Upon the receipt of notice of the occurrence of an Event of Default
hereunder, if required by GIEK in writing (a “GIEK Discussion Request”), it will
discuss the situation with GIEK and with the Lenders and Agents in a telephone
conference or meeting to be held in Oslo, Norway. The purpose of such discussion
shall be to clarify the situation’s factual and legal circumstances and the
position of the Credit Support Providers and the Lenders.

 

(e) Failing unanimous agreement between the Credit Support Providers on how to
resolve the situation described in Section 9.27(d) within 21 days after receipt
by it of a GIEK Discussion Request, and provided that the Event of Default is
still continuing, it may, in case the relevant Event of Default is an event
described in any of Sections 2.13(c) or 7.02(b), (c), (f), (g), (h), or (k),
instruct the Lenders and/or Agents to take such steps as may be available to the
Lenders and/or Agents under the Loan Documents and/or applicable Law.

 



 - 110 - 

 

 

(f) Upon giving such instructions pursuant to Section 9.27(e) to the Lenders
and/or Agents, as the case may be, it will notify GIEK in writing as soon as
practicable, but in any event not later than ten (10) calendar days prior to
making any payment in respect of the Payment Obligations.

 

(g) Where the relevant Event of Default is not an event described in any of
Sections 2.13(c) or 7.02(b), (c), (f), (g), (h), or (k), it will not instruct
the Lenders and/or Agents to take such steps as may be available to the Lenders
and/or Agents under the Loan Documents and/or applicable Law (including steps
for the winding up of the Borrower or for the purpose of appointing a receiver
or liquidator or examiner or trustee or any analogous steps under any applicable
Law), without the prior written consent of GIEK until a period of 120 days
elapses during which the relevant Event of Default continues.

 

Section 9.28. Lender Co-ordination. If the Borrower selects Option 2, the
Lenders hereby agree:

 

(a) As long as the Borrower owes any amount to any Lender under or in connection
with this Agreement or any other Loan Documents, each of the Lenders undertakes:

 

(i) that it will surrender promptly to the other Lender such information in
respect of the Loan Documents and its relationship to the Borrower (provided
that such disclosure does not violate any applicable confidentiality agreement)
as the other Lender may reasonably request in writing;

 

(ii) that it will surrender promptly to the other Lender a copy of any and all
agreements, contracts, deeds, documents, instruments, letters, notices or
filings entered into or received by it under or in connection with the Loan
Documents as the other Lender may reasonably request in writing; and

 

(iii) that, promptly upon becoming aware of an Event of Default, it will notify
the other Lender thereof in writing unless it is evident that the other Lender
has been informed thereof by the Administrative Agent.

 

(b) Upon the receipt of notice of the occurrence of an Event of Default
hereunder, if required by any of the Lenders in writing (a “Lender Discussion
Request”), the Lenders will discuss the situation between themselves and Agents
in a telephone conference or meeting to be held in Oslo, Norway. The purpose of
such discussion shall be to clarify the situation’s factual and legal
circumstances and the position of the Lenders.

 

(c) Failing unanimous agreement between the Lenders on how to resolve the
situation described in Section 9.28(b) within 21 days after receipt by it of a
Lender Discussion Request, and provided that the Event of Default is still
continuing, each Lender may, in case the relevant Event of Default is an event
described in any of Sections 2.13(c) or 7.02(b), (c), (f), (g), (h), or (k),
instruct the Agent to take such steps as may be available to it under the Loan
Documents and/or applicable Law.

 



 - 111 - 

 

 

(d) Upon giving such instructions pursuant to Section 9.28(c) to the Agent, as
the case may be, it will notify the other Lender in writing as soon as
practicable.

 

(e) Where the relevant Event of Default is not an event described in any of
Sections 2.13(c) or 7.02(b), (c), (f), (g), (h), or (k), no Lender will instruct
the Agents to take such steps as may be available to it under the Loan Documents
and/or applicable Law (including steps for the winding up of the Borrower or for
the purpose of appointing a receiver or liquidator or examiner or trustee or any
analogous steps under any applicable Law), without the prior written consent of
the other Lender until a period of 120 days elapses during which the relevant
Event of Default continues.

 

Article X

Guarantee and Indemnification

 

Section 10.01. Guaranty and Indemnity.

 

(a) Holdings hereby unconditionally and irrevocably guarantees (this Guarantee,
the “Holdings Guarantee”) to each Secured Party, its successors, endorsees and
assigns, as a primary obligor and not merely as a surety, the due and punctual
payment of all amounts payable, from time to time, by the Borrower under or in
respect of this Agreement, the other Loan Documents, and the Loan, when and as
such amounts shall become due and payable, whether on the due date thereof, upon
stated maturity, by acceleration, on demand or otherwise, in accordance with the
terms of this Agreement and the other Loan Documents, together with all of the
other Payment Obligations. In case of the failure of the Borrower to pay
punctually and indefeasibly any such amounts, Holdings hereby agrees to pay or
cause to be paid any such amounts, in full, punctually and indefeasibly when as
the same shall become due and payable, whether on the due date thereof, upon
stated maturity, by acceleration, upon demand or otherwise, in accordance with
the terms of this Agreement and the other Loan Documents.

 

(b) Holdings hereby agrees that its obligations under the Holdings Guarantee
constitute a guarantee of payment and not of collection and are not in any way
conditional or contingent upon any attempt to collect from or enforce against
the Borrower all or any portion of the Payment Obligations or upon any other
condition or contingency. Holdings covenants that this Holdings Guarantee will
not be discharged except by final, complete, indefeasible and irrevocable
payment and performance of the Payment Obligations contained in this Holdings
Guarantee, this Agreement, and the other Loan Documents.

 

(c) Holdings agrees with GIEK, the Lender Parties and the Agents that if any
Payment Obligation guaranteed by it is or becomes unenforceable, invalid or
illegal, it will, as an independent and primary obligation, indemnify (such
indemnification, the “Holdings Indemnity”) each Lender Party, GIEK and Agent
immediately on demand against any cost, loss or liability it incurs as a result
of the Borrower not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by it under any
Loan Document on the date when it would have been due.

 



 - 112 - 

 

 

Section 10.02. Continuing Guaranty and Indemnity.

 

(a) This Holdings Guarantee and this Holdings Indemnity shall be independent and
separate from the obligations of the Borrower and shall be a continuing
Guarantee and indemnity which shall extend to all sums payable by the Borrower
under the Loan Documents.

 

(b) This Holdings Guarantee and this Holdings Indemnity shall extend to any
additional obligations of the Borrower resulting from any amendment, novation,
supplement, extension, restatement or replacement or other modification of any
Loan Document.

 

Section 10.03. Reinstatement. Holdings further agrees that this Holdings
Guarantee shall continue to be effective or be reinstated, as the case may be,
if at any time, payment, or any part thereof, of any Payment Obligation or
interest thereon is rescinded or must otherwise be reinstated by any Lender
Party or Agent upon the occurrence of an event or condition set forth in
Sections 7.01(g) or (h) of this Agreement affecting the Borrower or otherwise,
all as though such payment had not been made. Upon such rescission or
restoration, Holdings shall, at Holdings’ own expense, promptly do, execute and
deliver, and cause any relevant third party to do, execute and deliver, all such
acts and instruments as any Lender Party, any Agent or GIEK may require to
reinstate this Holdings Guarantee.

 

Section 10.04. Waiver of Defenses. Holdings hereby agrees that its obligations
under this Holdings Guarantee shall be continuing, absolute and unconditional
under any and all circumstances, irrespective of (1) the validity, regularity or
enforceability of this Agreement against the Borrower, (2) the absence of any
action to enforce the Borrower’s obligations under this Agreement, (3) any
amendment, waiver or consent by the Borrower with respect to any provisions
thereof, (4) any extension or renewal of, or other change in the time, manner or
place of payment, of or in any other term of, any of the Payment Obligations,
(5) the existence of any claim, setoff, counterclaim, defense or other rights
which Holdings may have at any time against any Lender Party, or any other
person or entity, whether in connection with this Holdings Guarantee, this
Agreement, or any unrelated transaction, (6) the non-perfection or release of
any Collateral, (7) any Law of any jurisdiction or any other event affecting any
term of an Payment Obligation, or (8) any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of Holdings.

 

Section 10.05. Guarantor Intent. Without limiting the generality of Section
10.4, Holdings expressly confirms that it intends that this Holdings Guarantee
shall extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Loan Documents and/or any facility or
amount made available under any of the Loan Documents for any purpose, including
any fees, costs and/or expenses associated therewith.

 



 - 113 - 

 

 

Section 10.06. Immediate Recourse. Holdings hereby waives (i) notice of
acceptance and notice of incurrence of any obligations by the Borrower, (ii)
promptness, diligence, presentment, demand of payment, protest, order and notice
of any kind in connection with this Agreement and this Holdings Guarantee, or
(iii) any requirement that any Lender Party protect, secure, perfect or insure
any Security Interest or Lien or any property subject thereto or exhaust any
right to take any action against the Borrower or any other person or any
collateral which may be available to such Lender Party under this Agreement or
under applicable Law.

 

Section 10.07. [Intentionally Omitted.]

 

Section 10.08. Deferral of Guarantor’s Rights. Prior to sixty-one (61) days
following the date on which all amounts which may be or become payable by the
Loan Parties under or in connection with the Loan Documents have been
irrevocably paid in full and unless the Administrative Agent otherwise directs,
Holdings may not exercise any rights which it may have by reason of performance
by it of its obligations under the Loan Documents or by reason of any amount
being payable, or liability arising, under this Article X:

 

(a) to be indemnified by the Borrower;

 

(b) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of any Secured Party under the Loan Documents or of
any other Guarantee or Security Interest taken pursuant to, or in connection
with, the Loan Documents by any Secured Party; and/or

 

(c) to exercise any right of set-off against the Borrower.

 

If Holdings receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to any Lender
Party or an Agent by the Borrower under or in connection with the Loan Documents
to be repaid in full on trust for the Administrative Agent or such other Agent,
as the case may be, and shall promptly pay or transfer the same to the
Administrative Agent or such other Agent, as the case may be.

 

Section 10.09. Additional Security. This Holdings Guarantee is in addition to
and is not in any way prejudiced by any other Guarantee or Security Interest now
or subsequently held by any Secured Party.

 

Section 10.10. Gross-Up. All payments by Holdings hereunder shall be in the same
currency as the Payment Obligations and shall be paid in full, without set-off
or counterclaim. The provisions of Section 2.20 shall apply to any tax,
deduction or withholding on any such payment.

 

[Remainder of this page intentionally left blank]

 

 - 114 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  LEX ENDURANCE LTD.,
as Borrower       by       Name:     Title:

 

  LINDBLAD EXPEDITIONS HOLDINGS, INC.       by       Name:     Title:

 

  CITIBANK, N.A., London Branch
as Mandated Lead Arranger       by       Name:     Title:

 

  CITIBANK, N.A., London Branch,
as Commercial Lender       by       Name:     Title:

 

  Eksportkreditt Norge AS,
as a Lender       by       Name:     Title:

 



 

 

 

 

CITIBANK, N.A., London Branch,
as Global Co-ordinator

      by       Name:     Title:

 

  CITIBANK, N.A., London Branch,
as ECA Agent       by       Name:     Title:

 

  CITIBANK, N.A., London Branch,
as Collateral Agent       by       Name:     Title:

 

  CITIBANK EUROPE plc, UK Branch,
as Administrative Agent       by       Name:     Title:

 

 

 

 

SCHEDULE 1.01(a)

 

Credit Support Providers

 

Option 1 and Option 2 (ECA Guarantee) Lender Name   Commitment  GIEK  
$75,386,424.40 

 

Option 1 (EK Guarantee) Lender Name  Commitment  Citibank, N.A., London Branch  
$32,308,467.60 

 

 

 

 

SCHEDULE 1.01(b)

 

Amortization Schedule*

 

Loan Principal at Drawdown  $107,694,892.00                 Principal of
GIEK-Covered Tranche  $75,386,424.40                 Principal of Commercial
Tranche  $32,308,467.60                

 

       Amortization Amount          Repayment Date  Amortization %  
GIEK-Covered Tranche   Commercial Tranche   Total  1st Repayment Date after the
Drawdown Date   2.0833333333%  $1,570,550.51   $673,093.07   $2,243,643.58  2nd
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51  
$673,093.07   $2,243,643.58  3rd Repayment Date after the Drawdown Date 
 2.0833333333%  $1,570,550.51   $673,093.07   $2,243,643.58  4th Repayment Date
after the Drawdown Date   2.0833333333%  $1,570,550.51   $673,093.07  
$2,243,643.58  5th Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51   $673,093.07   $2,243,643.58  6th Repayment Date after the
Drawdown Date   2.0833333333%  $1,570,550.51   $673,093.07   $2,243,643.58  7th
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51  
$673,093.07   $2,243,643.58  8th Repayment Date after the Drawdown Date 
 2.0833333333%  $1,570,550.51   $673,093.07   $2,243,643.58  9th Repayment Date
after the Drawdown Date   2.0833333333%  $1,570,550.51   $673,093.07  
$2,243,643.58  10th Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51   $673,093.07   $2,243,643.58  11th Repayment Date after the
Drawdown Date   2.0833333333%  $1,570,550.51   $673,093.07   $2,243,643.58  12th
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51  
$673,093.07   $2,243,643.58  13th Repayment Date after the Drawdown Date 
 2.0833333333%  $1,570,550.51   $673,093.07   $2,243,643.58  14th Repayment Date
after the Drawdown Date   2.0833333333%  $1,570,550.51   $673,093.07  
$2,243,643.58  15th Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51   $673,093.07   $2,243,643.58  16th Repayment Date after the
Drawdown Date   2.0833333333%  $1,570,550.51   $673,093.07   $2,243,643.58  17th
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51  
$673,093.07   $2,243,643.58  18th Repayment Date after the Drawdown Date 
 2.0833333333%  $1,570,550.51   $673,093.07   $2,243,643.58  19th Repayment Date
after the Drawdown Date   2.0833333333%  $1,570,550.51   $673,093.07  
$2,243,643.58  20th Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51   $19,519,699.17   $21,090,249.68  21st Repayment Date after the
Drawdown Date   2.0833333333%  $1,570,550.51        $1,570,550.51  22nd
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51       
$1,570,550.51 

 



 

* Subject to adjustment to reflect actual amount of the Loan on the Drawdown
date.

 



 

 

 

23rd Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51  
     $1,570,550.51  24th Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51        $1,570,550.51  25th Repayment Date after the Drawdown Date 
 2.0833333333%  $1,570,550.51        $1,570,550.51  26th Repayment Date after
the Drawdown Date   2.0833333333%  $1,570,550.51        $1,570,550.51  27th
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51       
$1,570,550.51  28th Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51        $1,570,550.51  29th Repayment Date after the Drawdown Date 
 2.0833333333%  $1,570,550.51        $1,570,550.51  30th Repayment Date after
the Drawdown Date   2.0833333333%  $1,570,550.51        $1,570,550.51  31st
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51       
$1,570,550.51  32nd Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51        $1,570,550.51  33rd Repayment Date after the Drawdown Date 
 2.0833333333%  $1,570,550.51        $1,570,550.51  34th Repayment Date after
the Drawdown Date   2.0833333333%  $1,570,550.51        $1,570,550.51  35th
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51       
$1,570,550.51  36th Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51        $1,570,550.51  37th Repayment Date after the Drawdown Date 
 2.0833333333%  $1,570,550.51        $1,570,550.51  38th Repayment Date after
the Drawdown Date   2.0833333333%  $1,570,550.51        $1,570,550.51  39th
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51       
$1,570,550.51  40th Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51        $1,570,550.51  41st Repayment Date after the Drawdown Date 
 2.0833333333%  $1,570,550.51        $1,570,550.51  42nd Repayment Date after
the Drawdown Date   2.0833333333%  $1,570,550.51        $1,570,550.51  43rd
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51       
$1,570,550.51  44th Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51        $1,570,550.51  45th Repayment Date after the Drawdown Date 
 2.0833333333%  $1,570,550.51        $1,570,550.51  46th Repayment Date after
the Drawdown Date   2.0833333333%  $1,570,550.51        $1,570,550.51  47th
Repayment Date after the Drawdown Date   2.0833333333%  $1,570,550.51       
$1,570,550.51  48th Repayment Date after the Drawdown Date   2.0833333333% 
$1,570,550.51        $1,570,550.51  Total   100.0000000000%  $75,386,424.40  
$32,308,467.60   $107,694,892.00 

 



 

 

 

SCHEDULE 2.01(a)

 

Commercial Lender Commitments

 

Lender Name  Commitment (Loan)   Address Citibank, N.A., London Branch 
$32,308,467.60   25 Canada Square, London, United Kingdom, E14 5LB

 

 

 

 

SCHEDULE 2.01(b)

 

EK Commitments

 

Option 1 Lender Name  Commitment (Loan)   Address Eksportkreditt Norge AS 
$107,694,892.00   Hieronymus Heyerdahls gate 1, P.O. Box 1315 Vika, 0112 Oslo,
Norway

 

Option 2 Lender Name  Commitment (Loan)   Address Eksportkreditt Norge AS 
$75,386,424.40   Hieronymus Heyerdahls gate 1, P.O. Box 1315 Vika, 0112 Oslo,
Norway

 

 

 

 

SCHEDULE 3.08

 

Holdings’ Restricted Group Companies

 

Entity   Jurisdiction of Organization Lindblad Expeditions, LLC   Delaware      
Lindblad Maritime Ventures, Inc.   Delaware       Lindblad Maritime Enterprises,
Ltd.   Cayman Islands       Natural Habitat, Inc.   Colorado       LEX Quest LLC
  Nevada       LEX Venture LLC   Nevada       SPEX Sea Bird Ltd.   Nevada      
SPEX Sea Lion Ltd.   Nevada       Lindblad Global Trading, Inc.   New York      
LEX Explorer LLC   Nevada       SPEX Calstar LLC   Nevada       LEX Galápagos
Partners I LLC   Nevada       LEX Galápagos Partners II LLC   Nevada       LEX
Galápagos Partners III LLC   Nevada       Fillmore Pearl Holding, Ltd   Cayman
Islands       NAVILUSAL Cia. Ltda.   Ecuador       Marventura de Turismo Cia.
Ltda.   Ecuador       Metrohotel Cia. Ltda.   Ecuador       Fillmore Pearl
(Cayman), Ltd   Cayman Islands       Fillmore Pearl (Cayman) II, Ltd.   Cayman
Islands       Fillmore Pearl Acquisition Pty Ltd   Australia (Victoria)      
Fillmore Pearl Investment Pty Ltd   Australia (Victoria)       Capricorn Cruise
Line Pty Limited   Australia (New South Wales)       Orion Group Holdco Pty
Limited   Australia (New South Wales)       Lindblad Expeditions Pty Ltd.  
Australia (New South Wales)       Orion Xpeditions Pty Limited   Australia (New
South Wales)       The Orion Expedition Cruises Unit Trust   Australia (New
South Wales)

 

 

 

 

SCHEDULE 3.19(a)

 

UCC Filing Offices

 

1.Secretary of State of the State of Delaware and the State of New York (in
respect of Holdings)

 

2.Recorder of Deeds of the District of Columbia and Secretary of State of the
State of New York (in respect of the Borrower)

 

 

 

 

SCHEDULE 4.02(b)(vii)

 

Vessel Documents and Evidence

 

(a)Delivery and Registration of Vessel

 

Evidence that the Vessel:

 

i.is legally and beneficially owned by the Borrower and registered in the name
of the Borrower with the applicable Registry as a ship under the Laws and flag
of the relevant Flag State and that the Vessel is free of any Security Interest
(other than those created pursuant to or in accordance with the terms of the
Loan Documents);

 

ii.is classed with the relevant Classification Society free of all overdue
conditions of class of the relevant Classification Society;

 

iii.has been delivered and accepted in accordance with the Bareboat Charter (or
a different charter approved by the Required Lenders);

 

iv.if applicable, is free of any other charter commitment which would require
approval under then Loan Documents; and

 

v.if applicable, any prior registration (other than through the relevant
Registry in the relevant Flag State) of the Vessel has been or will be (within
such period as may be approved by the Administrative Agent) cancelled.

 

(b)Vessel Certificates

 

Copies of:

 

i.the document of compliance issued in accordance with the ISM Code to the
person who is the operator of the Vessel for the purposes of that code;

 

ii.the safety management certificate in respect of the Vessel issued in
accordance with the ISM Code to be delivered within five (5) days after the
Drawdown Date;

 

iii.the international ship security certificate in respect of the Vessel issued
under the ISPS Code to be delivered within five (5) days after the Drawdown
Date;

 

iv.any documentation required under Maritime Labour Convention 2006;

 

v.any documentation required under the Polar Code; and

 



 

 

 

vi.if so requested by the Administrative Agent, any other certificates issued
under any applicable code required to be observed by the Vessel or in relation
to its operation under any applicable Law.

 

(c)Environmental Matters

 

Copies of the Vessel’s certificate of financial responsibility and vessel
response plan required under United States Law and evidence of their approval by
the appropriate United States government entity or an undertaking from the
Borrower that the Vessel will not trade to the United States of America without
such documentation being obtained.

 

(d)Classification Letter

 

The Classification Letter in respect of the Vessel, duly executed by the
Borrower.

 

(e)Vessel Certificate

 

A copy of a certificate that the Vessel is free from Asbestos, Glass Wool and
nuclear products (if available).

 

(f)Survey Report

 

A survey report from surveyors acceptable to the Administrative Agent (in its
reasonable discretion) obtained not more than 10 days before the Drawdown Date
evidencing that the Vessel is seaworthy and capable of safe operation.

 

(g)Valuation

 

A valuation of the Vessel obtained not longer than ten (10) days before the
Drawdown Date performed in accordance with Section 5.23 and showing the Fair
Market Value of the Vessel will be equal to at least 125% of the amount of the
Loan outstanding after the Drawdown.

 

 

 

 

SCHEDULE 6.07

 

Transactions with Certain Affiliates

 

1.Bareboat Charter

 





 

 

 

EXECUTION VERSION

 

EXHIBIT A

 

FORM OF

 

ADMINISTRATIVE DETAILS FORM

 

Please return in PDF format to: __________________________________________ or by
fax to + (44) 20 7492 3980

 

Transaction name:  

 

1)Name of Lender as it is to appear in the Agreement (with preferred punctuation
/ capitalisation /abbreviation)

 

 

 

2)Name of institution as it is to appear in any publicity (tombstone, press
release, etc)

 

 

 

3)Fund Manager (if applicable)

 

§     Name   §     MEI  

 

4)Lending office (for Lender named in part 1 above)

 

§     Registered address   §     Company number (optional)   §     Country /
Domicile   §     MEI (optional)  

 



 A-1 

 

 

5)Contact details for Trade Closing / Funding & Settlement matters

 

§     Name   §     Address   §     Telephone number   §     Fax number  
§     Group email address   §     Preferred method of Agent communication
Fax     Group Email

 

6)Contact details for Operational / Servicing matters

 

§     Name   §     Address   §     Telephone number   §     Fax number  
§     Group email address   §     Preferred method of Agent communication
Fax     Group Email

 

7)Contact details for Credit matters

 

§     Name   §     Address   §     Telephone number   §     Fax number  
§     Group email address (optional)   §     Individual email address  

 

8)Contact details for Standard Settlement Instruction authentication/call-back
(the individual or team responsible for authenticating the Lender’s SSI)

 

§     Name   §     Address   §     Telephone number   §     Fax number  
§     Group email address (optional)   §     Individual email address  

 



 A-2 

 

 

9)Withholding Tax / FATCA reporting for lender

 

§     Country of residence   §     Country of incorporation  
§     Identification of Entity (GIIN)   §     Tax form attached W-8BEN-E W-8IMY
W-9 Other

§     UK Treaty Passport

Number (if applicable)

 

 

Standard Settlement Instructions (at a minimum to cover all expressly permitted
currencies in the Facility Agreement) should include the following information:

 

§     Currency §     Intermediary bank name / SWIFT / Sort Code
§     Correspondent bank name §     Correspondent bank SWIFT / Sort Code
§     Beneficiary name §     Beneficiary SWIFT / Sort Code §     Beneficiary
IBAN / Account Number

For Further Credit to

§     Name / SWIFT / Sort Code

§     IBAN / Account Number

§     Any special instructions (i.e. pay by MT202 only)

 

 A-3 

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement (as defined below), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex A attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted below by
the Administrative Agent (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as, the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by the Assignor.

 

1. Assignor: _______________________________       2. Assignee:
_______________________________       3. Borrower: LEX Endurance Ltd.       4.
Administrative Agent: Citibank Europe plc, UK Branch, as the Administrative
Agent under the Credit Agreement.       5. Credit Agreement: The Senior Secured
Credit Agreement dated as of 8 January 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among, inter
alia, LEX Endurance Ltd., a Cayman Islands exempted company (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and Citibank Europe
plc, UK Branch, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

 



 B-1 

 

 

6. Assigned Interest:1 Assigned Interest Assigned Interest and the aggregate
Commitments/Loan portion for all Lenders Amount of Commitment/Loan portion
Assigned     Loan portion $ %     Loan portion / Commitments $ %       7.
Effective Date:2          _______________, 20__

 

 

 

 

 

 

 

 



1 Unless otherwise agreed to by the Administrative Agent (not to be unreasonably
withheld or delayed), the amount of the Commitment or Loan of the assigning
Lender subject to each such assignment shall not be less than $1,000,000 (or, if
less, the entire remaining amount of such Lender’s Commitment or Loan).

 

2 To be inserted by the Administrative Agent and which shall be the effective
date of recordation of transfer in the register therefor.

 

 B-2 

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR:       [NAME OF ASSIGNOR]         By:       Name:     Title:        
ASSIGNEE:       [NAME OF ASSIGNEE]         By:       Name:     Title:

 

[Consented to and]3 Accepted:

 

CITIBANK EUROPE PLC, UK BRANCH,   as Administrative Agent         By:      
Name:     Title:         By:       Name:     Title:         [Consented to:]4    
    By:       Name:     Title:  

 

 

 

 

 

 



3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4 Consent of the Borrower shall not be required (A) if such assignment is made
to another Lender, an Affiliate of a Lender or GIEK, or (B) after the occurrence
and during the continuance of any Event of Default. Further, if the Borrower has
not responded within 10 Business Days to any request for an assignment, the
Borrower shall be deemed to have consented. Consent of EK is required in the
event of an assignment of all or any part of the Commercial Tranche. Consent of
GIEK is required in the event of an assignment of all or any part of the
GIEK-covered Tranche.

 

 B-3 

 

 

ANNEX A

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien or adverse claim, (iii) the description of the
Assigned Interest is, without giving effect to assignments thereof which have
not become effective, accurate as set forth in this Assignment and Acceptance,
(iv) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and (v) it is [not] a Defaulting Lender; and
(b) except as set forth in clause (a) above, makes no representation or warranty
and assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Documents or any other instrument or
document furnished pursuant thereto, (iii) the financial condition of Holdings,
the Borrower or any Subsidiary, or (iv) the performance or observance by
Holdings, any of its Subsidiaries or Affiliates of any of their respective
obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.04 of the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement) and is an Eligible Assignee, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv)  it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 3.05, 5.04(a) or 5.04(b) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest, (vi) it has independently and
without reliance upon the Administrative Agent, the Collateral Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest, (vii) it
has duly completed an Administrative Details Form substantially in the form of
Exhibit A to the Credit Agreement and all applicable tax forms including any
forms required by Section 2.20 of the Credit Agreement, unless it is already a
Lender under the Credit Agreement, (viii) the Administrative Agent has received
a processing and recordation fee of $3,500 as of the Effective Date, (ix) if it
is a Lender that is not a United States person, attached to this Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, completed and duly executed by it, and (x) it has
delivered to the Administrative Agent “know your customer” information
satisfactory to the Administrative Agent; and (b) agrees that from and after the
Effective Date referred to in this Assignment and Acceptance, (i) it will,
independently and without reliance on the Administrative Agent, the Collateral
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement,
(ii)  it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender, and (iii) it appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement as are delegated to the Administrative Agent
and the Collateral Agent, respectively, by the terms thereof, together with such
powers that are reasonably incidental thereto, unless it is already a Lender
under the Credit Agreement.

 

2. Payments. From and after the Effective Date referred to in this Assignment
and Acceptance, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. The accrued and unpaid fees and interest will be paid to the
then Lender of record during the applicable period.

 

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance shall be construed in accordance with and governed by the laws of
the State of New York.

 

 B-4 

 

 

EXHIBIT C

 

FORM OF BORROWING REQUEST

 

Citibank Europe plc, UK Branch, as Administrative Agent
5th Floor, Citigroup Centre
25 Canada Square

Canary Wharf

London

E14 5LB

ATTN: [__________]

 

[DATE]5

 

Ladies and Gentlemen:

 

The undersigned Borrower refers to the Senior Secured Credit Agreement dated as
of 8 January 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among, inter alia, LEX Endurance Ltd., a Cayman
Islands exempted company (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and Citibank Europe plc, UK Branch, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned Borrower hereby gives you notice pursuant to Section 2.03(b) of
the Credit Agreement that it requests the Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which the Borrowing is
requested to be made:

 

(A) Date of Borrowing:6                 (B) Account Information:                
  Account with Institution:                   Swift code:                   Fed
Wire:                   Beneficiary institution:                   ACCOUNT
NUMBER:                   Swift code:                   Attention:              
  (C) Principal Amount of Borrowing:      

 

The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that on the Date of Borrowing herein referenced, the
conditions to lending specified in paragraphs (a) and (b) of Section 4.01 of the
Credit Agreement shall have been satisfied (or waived).

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 



5 Must be notified irrevocably in writing not later than 12:00 noon (London
time) five Business Days before a proposed Borrowing.

 

6 Date of Borrowing must be a Business Day.

 

 C-1 

 

 

  LEX ENDURANCE LTD.         By       Name:     Title:

 

 C-2 

 

 

EXHIBIT D

 

FORM OF BAREBOAT CHARTER

 

BAREBOAT CHARTER, dated as of [date], between LEX Endurance, Ltd., a Cayman
Islands exempted company (hereinafter called “Owner”) and Lindblad Maritime
Enterprises, Ltd., a Cayman Islands exempted company (hereinafter called
“Charterer”).

 

  1. Hire of the Vessel. Upon the terms and conditions of this charter, Owner
agrees to let and Charterer agrees to hire that certain expedition ice-class
cruise vessel with hull number 312, designed, constructed, equipped, completed
and delivered by Ulstein Verft AS (hereinafter called the “Vessel”) for a term
beginning on the date hereof and ending on the Termination Date as defined
herein.

 

  2. Credit Agreement; Mortgage. The Vessel chartered under this charter is
financed by a mortgage and deed of covenants collateral thereto dated [DATE] (as
it may be amended, restated, assigned, novated, substituted or replaced, the
“Mortgage”), in favor of Citibank, N.A., London Branch, as collateral agent (the
“Mortgagee”), granted pursuant to the terms of that certain Senior Secured
Credit Agreement dated December __, 2017 (the “Credit Agreement”), among, inter
alia, the Owner, as borrower, the Mortgagee, as collateral agent, and the
lenders from time to time party thereto. The Charterer undertakes to comply, and
provide such information and documents to enable the Owner to comply, (i) with
the terms of Section 5.10 of the Credit Agreement as if it were a “Loan Party”
(as such term is defined in the Credit Agreement) and (ii) with all such
instructions or directions in regard to the employment, insurances, operation,
repairs and maintenance of the Vessel as laid down in the Mortgage or as may be
directed from time to time during the currency of the Charter by the Mortgagee
in conformity with the Mortgage. The Charterer confirms that, for this purpose,
it has acquainted itself with all relevant terms, conditions and provisions of
the Credit Agreement and the Mortgage and agrees to acknowledge this in writing
in any form that may be required by the Owner and the Mortgagee. The Owner
warrants that it has not effected any mortgagees other than the Mortgage.

 

  3. Delivery. The Vessel shall be delivered at [place], on [date], or such
other date as the parties may mutually agree upon (the “Delivery Date”). The
parties mutually acknowledge that subject to the terms of the Mortgage, the
Vessel is free and clear of other charters, claims or encumbrances of any kind
affecting the use of the Vessel, and in a clean, usable and seaworthy condition.
The Owner makes no other representation or warranty as to the condition of the
Vessel.

 

  4. Duties of Charterer. The Charterer shall have the right to operate the
Vessel only between good and safe ports where the Vessel can always lie safely
afloat. The Charterer agrees to use the Vessel only for the lawful operation of
a cruise ship engaged in the passenger-tourist trade, and shall comply with all
applicable statutes, rules and regulations applicable to such operation. In
addition, Charterer agrees not to operate the Vessel in any manner, or call at
any port or place, that would be contrary to any sanctions or embargo announced
by the United States, whether or not applicable to the Vessel, or that would
subject the Vessel to being embargoes or subject to restrictions under the laws
of the United States or any other applicable law.

 



D-1

 

 

  5. Duties of Owner. Subject to the terms of the Mortgage, the Owner shall
provide to the Charterer the full use and quiet enjoyment of the Vessel during
the period hereof, free and clear of any liens or encumbrances imposed, or
allowed to attach, by the Owner, that would interfere with the operation of the
Vessel.

 

  6. Operating Expenses; Crew. The Charterer shall, at its own expense, man,
operate, victual, fuel and supply the Vessel. The choice of Master, however,
shall be subject to the approval of the Owner, and the Owner shall have the
right to require the removal of the Master if it shall have reasonable cause to
be dissatisfied. The Charterer shall arrange and pay for all port charges,
pilotages and all other costs and expenses incident to the use and operation of
the Vessel.

 

  7. Repair and Maintenance. The Charterer shall, at its own expense, keep the
Vessel in good running order and condition and in substantially the same
condition as on the Delivery Date, normal wear and tear excepted, and have her
regularly overhauled and repaired when necessary. The Vessel shall be drydocked,
cleaned and painted by the Charterer as may be necessary and also shall be
surveyed as required from time to time by the Vessel’s classification society.

 

  8. Refurbishment. The parties acknowledge that as a result of the length of
the term hereof, the Charterer may find it necessary or desirable, in addition
to its duties of repair and maintenance under Section 7, to invest funds in the
refurbishment of the Vessel. The Charterer may, at any time or times, without
consent of the Owner, undertake any such expense that does not involve
structural changes, including, without limitation, replacement or addition of
equipment, appliances, carpeting, draperies, furniture, linens, HVAC, plumbing,
electrical and other fixtures. In the absence of written consent of the Owner,
any such items removed shall be replaced with items of equal or greater value;
and upon termination of this Charter, all of the above appurtenances shall be
redelivered to the Owner as the Owner’s sole property.

 

  9. Charter Hire. The charter hire payable hereunder shall be equal to all
payments (whether principal, interest, premium, penalty, indemnity,
reimbursement, or other payment, no matter how the same may arise or be
characterized, whether scheduled or accelerated) due and owing from the Owner to
the lenders under the Credit Agreement (such payments and obligations sometimes
referred to herein collectively as “Owner’s Debt Service”), plus reasonable,
actual and accountable out-of-pocket expenses of maintaining the Owner’s
existence and compliance with all laws applicable to its ownership of the
Vessel, including taxes and other charges on income, receipts and property, in
each case without setoff, defense or counterclaim. All payments shall be paid to
or as directed by Owner not fewer than ten (10) business days prior to the due
date of the respective installment of Owner’s Debt Service to be discharged
thereby. This Charter, and the Charterer’s obligations to pay the charter hire
specified above, shall continue until the date upon which all obligations of the
borrowers under the Credit Agreement have been finally satisfied and discharged
(the “Termination Date”) and from year to year thereafter subject to the right
of either party to terminate the Charter upon 180 days’ (or such shorter period
as may be agreed) written notice given at any time after the Termination Date.

 



D-2

 

 

  10. [Intentionally Omitted].

 

  11. Bunkers on Redelivery. The Owner shall accept and pay for all bunkers left
on board on redelivery. The purchase price shall be at cost.

 

  12. Equipment, etc. The Charterer shall have the use of all outfit, equipment
and appliances belonging to the Vessel whether on shore or on board or ordered
and not delivered and owned by the Owner, without extra cost, provided the same
or their substantial equivalent shall be returned to the Owner on redelivery in
substantially the same good order and condition as when received, ordinary wear
and tear excepted.

 

  13. Liens Against the Vessel. a. Neither the Charterer nor the Master of the
Vessel, nor any employee or agent of the Charterer, shall have any right, power
or authority to create, incur or permit to be imposed upon the Vessel any liens
whatsoever except for crew’s wages and salvage. The Charterer agrees to carry a
properly certified copy of this Charter with the ship’s papers, and on demand to
exhibit the same to any person having business with the Vessel which might give
rise to any lien thereon, other than liens for crew’s wages and salvage. The
Charterer agrees to notify any person furnishing repairs, supplies, towage or
other necessaries to the Vessel of the provisions of this Section 13. The
Charterer further agrees to fasten to the Vessel in a conspicuous place as
reasonably designated by Owner and to maintain during the life of this Charter a
notice reading as follows:

 

“NOTICE OF MORTGAGE

 

This Vessel is owned by LEX ENDURANCE LTD., and is subject to a Statutory First
Mortgage and Deed of Covenants collateral thereto in favor of CITIBANK, N.A.,
LONDON BRANCH, as the agent under the authority of the laws of the Commonwealth
of the Bahamas. The Vessel is under Charter to Lindblad Maritime Enterprises,
Ltd. Under the terms of the said Statutory First Mortgage, Deed of Covenants and
the Charter, neither the Owner nor any charterer nor the Master of this Vessel
nor any other person has any power, right or authority whatever to create, incur
or permit to be imposed upon this Vessel any lien or encumbrance except for
crew’s wages and salvage.”

 

  b. As to crew’s wages, the Charterer shall furnish Owner with copies of all
wage agreements and changes in same, and proof of payment of all wages as and
when reasonably requested by Owner. If payment is not so made to the crew,
Charterer shall immediately notify Owner.

 

  c. As to any other item which is payable by Charterer, Charterer shall keep
Owner fully advised of any such items outstanding which have not been paid by
Charterer.

 



D-3

 

 

  14. Passenger Tickets. No passenger ticket shall be issued for any cruise or
voyage under this Charter except by the Charterer and Charterer shall use only
passenger tickets all of the terms and conditions and form of which shall have
been approved by the Owner and, insofar as such terms and conditions relate to
safety regulations, shall have been approved by the Protection and Indemnity
Club (“P&I Club”) in which the Vessel is entered.

 

  15. Insurance. Charterer shall, without cost to Owner, keep the Vessel and all
equipment, etc. subject to this Charter insured against such risks and in such
form and in such amounts as Owner shall reasonably request, with the deductible
or retention not to exceed $100,000 without Owner’s consent. The loss payee of
hull insurance shall be the Owner, or Owner and Owner’s mortgagee(s) and/or
assignees, as their interests shall appear. All policies for insurance so taken
shall provide that there shall be no recourse against Owner for the payment of
premiums and commissions, each such policy shall provide for payment by
Charterer of Club calls, assessments or advancements and there shall be no
recourse against Owner for the payment thereof. At least thirty (30) days prior
notice shall be given to Owner by the underwriters in the event of any actual or
proposed cancellation or reduction of coverage or any material change in the
provisions thereof. All dealings with insurance companies for both the Vessel
and its passengers shall be the sole responsibility of Charterer. All insurance
companies, as well as P&I Clubs, shall be first class, reputable international
enterprises. Concurrently with the execution of this charter, Charterer shall
execute, or shall cause the applicable policyholder to execute, an Assignment of
Insurances (as defined in the Credit Agreement) in favor of the Collateral
Agent, in the form of Exhibit F to the Credit Agreement or any other form
approved by the Administrative Agent, with respect to any insurances which may
be assigned in accordance with the Existing Credit Facility (as defined in the
Credit Agreement).

 

  16. Loss, Requisition or Damage.

 

  a. In the event of damage to the Vessel to an extent which in Charterer’s and
Owner’s opinion makes repair thereof inadvisable, Charterer, by written notice
to Owner given within thirty (30) days after the occurrence of the damage, may
declare such Vessel a constructive total loss, and the Vessel may be declared an
arranged total loss by agreement between the parties and the insurers.

 

  b. In the event of actual, constructive or arranged total loss or governmental
requisition for title of the Vessel, this Charter shall terminate automatically.

 

  c. In the event of damage to the Vessel short of actual, constructive or
arranged total loss thereof, Charterer shall arrange for the repair of such
damage and shall pay the costs thereof and all other expenses incidental
thereto, provided that Charterer shall be entitled to reimbursement to the
extent of any proceeds of the hull insurance received by Owner on account of
such damage. Charterer shall continue to make or cause to be made all payments
provided for in this charter during the period of such repair.

 

  d. In the event of government requisition of the Vessel on a bareboat, time or
voyage charter basis, or any other basis not involving requisition of title or
seizure or forfeiture, this charter shall not be terminated, and Charterer shall
continue to make or cause to be made all payments provided for herein without
interruption or abatement, but shall be entitled to receive any requisition
charter hire or any other amount received by owner on account of such
requisition.

 



D-4

 

 

  17. Taxes, Fees, etc. 

 

  a. Charterer will pay and discharge, when and as due and payable, all license
and registration fees and all taxes, levies, duties, charges, withholdings,
assessments and governmental charges of any nature whatsoever (together with any
penalties, fines or interest thereon) imposed against Owner, Charterer or the
Vessel by any government or taxing authority of any country, upon or with
respect to the Vessel or any part thereof, or upon the chartering, possession,
use, operation, registration, documentation or maintenance thereof during the
charter period. Charterer shall give such reasonable security to any
governmental authority as may be required to insure payment of any such tax,
levy, impost, duty, charge, withholding or lien contested as provided in this
Section and to prevent any sale or foreclosure of the Vessel on account thereof.
All costs and liabilities arising out of performance of this Charter are for the
account of the Charterer. Charterer shall keep Owner fully advised of any item
described in this Section that is outstanding and unpaid. The obligations of
Charterer under this Section arising prior to redelivery shall survive the
expiration or earlier termination of this Charter and are expressly made for the
benefit of and shall be enforceable by Owner.

 

  b. Notwithstanding subsection (a), or any other provisions hereof, but without
derogation of Section 9 regarding the inclusion of certain expenses within the
charter hire payable by Charterer, the Owner shall be solely responsible for the
return and payment of any income taxes levied by any taxing authority on the
Owner’s receipt of charter hire hereunder.

 

  18. Structural Changes. The Charterer shall not make any structural changes to
the Vessel without first securing the approval of the Owner, which approval
shall not be unreasonably withheld.

 

  19. Limitation of Owner’s Liability; Indemnification. The Owner shall have no
responsibility for any cost, expense, claim, damage, suit, action or liability
of any kind (“Liability”) arising out of the operation of the Vessel, or out of
any act or neglect of the Charterer in relation to the Vessel, and the Charterer
hereby agrees to indemnify, hold harmless and defend the Owner against all such
Liabilities, including costs and expenses of investigation and defense and
attorneys’ fees. Without limiting the scope and generality of the foregoing,
Charterer hereby agrees to indemnify, hold harmless and defend the Owner, its
officers, directors and employees against all Liabilities relating to or arising
out of:

 

  a. Charterer’s failure to operate the Vessel lawfully in accordance with
Section 4;

 



D-5

 

 

  b. any liens or encumbrances against the Vessel (other than those for which
Owner is responsible pursuant to Section 5) unsatisfied at the time of
redelivery to Owner; failure to use proper tickets as provided in Section 14
(including the use of any ticket that does not provide the maximum allowable
legal protection against Liability to the Owner and the Vessel);

 

  c. any illness, injury to or death of any passenger, any member of the crew or
other staff, or any other person employed or put aboard the Vessel by the
Charterer, or any loss of property taken aboard by any person; or

 

  d. any failure to pay the taxes, fees, expenses, etc. described in Section 17.

 

The Charterer shall take all steps necessary to ensure that the Owner and the
Vessel have the full benefit of all exemptions from, and limitations of,
liability to which an owner of a Vessel is entitled under the limitation of
liability statutes of the United States or under any other similar statute,
regulation or rule of law now or hereafter in force that may be applicable. The
provisions of this Section 19 shall survive the termination of the period of
this Charter.

 

  20. Termination. This Charter shall automatically terminate upon the
dissolution of the Charterer, or upon the foreclosure of any mortgage upon the
Vessel.

 

  21. Redelivery. The Charterer shall give the Owner at least one (1) month’s
notice of expected date of redelivery and redelivery port.

 

  22. Miscellaneous.

 

  a. Notices. Any notice required to be given by either party hereto to the
other party shall be well and sufficiently given if addressed and transmitted by
reputable overnight courier, and delivery confirmed, to such address as each
party shall from time to time prescribe.

 

  b. Prior Agreements Superseded. This Charter shall be deemed to supersede all
prior agreements, correspondence, undertakings and representations, whether
written or oral, express or implied, between the parties hereto relating to the
charter or use of the Vessel.

 

  c. No Verbal Changes. No provisions herein contained may be changed, waived,
discharged or terminated orally, except by an instrument in writing signed by
the party against whom the enforcement of such change, waiver, discharge or
termination is sought.

 

  d. Assignment and Subletting. Except as specifically provided herein, or in
accordance with the terms of the Credit Facilities or either of them, this
Charter shall not be assigned or sublet by the Charterer without the prior
written consent of the Owner, which may be withheld for any reason or for no
reason. However, this provision does not prevent the Charterer from employing
the Vessel for individual cruises on a voyage charter basis.

 



D-6

 

 

  e. Enurement. This Charter shall enure to the benefit of and be binding upon
the parties hereto, successors and assigns of the Owner, and successors and
approved assigns of the Charterer.

 

  f. Subordination. This Charter and all rights of the Charterer hereunder are
subject and subordinate to the rights of the Mortgagee and the holder of any
other mortgage upon the Vessel, whether such mortgage has been granted prior to
or after the effective date hereof. Owner agrees to provide to Charterer a copy
of each such mortgage, promptly after the granting thereof, as well as prompt
notice of the removal or satisfaction thereof, and to advise the Charterer
promptly of any notice of default provided by any party to any such mortgage.

 

  23. Choice of Law. This Charter shall be interpreted, construed and governed
by the general Maritime Law of the United States, and where such law is silent
on a point in issue, by the laws of the State of New York. Any dispute or claim
arising hereunder shall be resolved by binding arbitration at New York before a
single arbitrator pursuant to the rules of the Society of Maritime Arbitrators.

 

[remainder of page intentionally left blank]

  

D-7

 

  

IN WITNESS WHEREOF, the undersigned have executed this Charter as of the date
first written above.

 

 

LEX Endurance Ltd.,

as Owner

        Name:                  Title:          

Lindblad Maritime Enterprises, Ltd.,

as Charterer

        Name:     Title:  

 

 

 



[Signature Page to Bareboat Charter]

 



D-8

 

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Quarter ended: [___________]

 

This Compliance Certificate is delivered pursuant to Sections 5.04(d) of the
Senior Secured Credit Agreement (the “Credit Agreement”), dated as of January 8,
2018, among, inter alia, LEX Endurance Ltd., as borrower (the “Borrower”),
Lindblad Expeditions Holdings, Inc., as Holdings (“Holdings”), and Citibank
Europe plc, UK Branch, as Administrative Agent (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES TO THE AGENTS AND THE LENDERS THAT:

 

(1) I am a duly elected Financial Officer of [Holdings][Borrower].

 

(2) Attached hereto as Exhibit A are the quarterly financial statements of
Holdings and its consolidated Subsidiaries as required by Section 5.04(b) of the
Credit Agreement for the fiscal quarter of Holdings and its consolidated
Subsidiaries ended as of the above date. Such financial statements fairly
present, in all material respects, the financial condition and results of
operations of Holdings and its consolidated Subsidiaries, on a consolidated
basis, on the dates and for the periods indicated therein in accordance with
GAAP (except as otherwise disclosed therein) consistently applied.

 

(3) I have reviewed the terms of the Loan Documents and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
business and financial condition of Holdings and its consolidated Subsidiaries
during the accounting period covered by the financial statements attached as
Exhibit A (the “Financial Statements”).

 

(4) To my knowledge, no Default or Event of Default has occurred and is
continuing as of the date of this Compliance Certificate.

 

(5) To my knowledge, the Borrower is in compliance with Section 5.02 (Insurance)
of the Credit Agreement.

 

(6) Attached as Exhibit B are the computations required pursuant to Section
5.04(d)(ii) of the Credit Agreement demonstrating compliance with the covenant
contained in Section 6.10 of the Credit Agreement.

 

The undersigned officer is executing this Compliance Certificate not in his
individual capacity but in his capacity as an authorized officer of the U.S.
Borrower.

  

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



E-1

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth above.

 

 

[LEX Endurance Ltd.]

[Lindblad Expeditions Holdings, Inc.]

        By:         



  

E-2

 

 

EXHIBIT F

 

FORM OF ASSIGNMENT OF INSURANCES

 

 

 

 

 

 



 



 

 

 

ASSIGNMENT OF INSURANCES

 

in favor of

 

CITIBANK, N.A., LONDON BRANCH, AS COLLATERAL AGENT

 

 





 

 

 

 

 

 

[DATE]

 

[VESSEL NAME]

 

 

 

 

 

 

 

 

 

 F-1 

 

 

ASSIGNMENT OF INSURANCES

 

THIS ASSIGNMENT OF INSURANCES (this “Assignment”) is made the [●] day of [●],
from [●], a [●] (the “Assignor”), in favor of CITIBANK, N.A., LONDON BRANCH, as
Collateral Agent for the Secured Parties (as defined in the Credit Agreement,
hereinafter defined) (the “Assignee”).

 

W I T N E S S E T H :

 

WHEREAS, LEX Endurance Ltd., a Cayman Islands exempted company, is the borrower
(the “Borrower”) under that certain Credit Agreement, dated as of January 8,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among, inter alia, the Borrower, the lenders from time to
time party thereto (the “Lenders”) and the Assignee, as collateral agent (in
such capacity, the “Collateral Agent”);

 

WHEREAS, the Borrower is the sole owner of the whole of the Bahamian flag vessel
[●] (the “Vessel”), Official No. [●];

 

WHEREAS, the Lenders have agreed to provide to the Borrower a term loan in an
amount not to exceed [$107,694,892.00] on the terms and subject to the
conditions set forth in the Credit Agreement; and

 

WHEREAS, in connection with the Credit Agreement, the Assignor has agreed to
execute and deliver to the Assignee, an assignment of certain insurances set
forth on Schedule I hereto, which have been taken out in respect of the Vessel.

 

NOW, THEREFORE, in consideration of the foregoing premises and of other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, it is agreed as follows:

 

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have the same meanings when used herein.

 

2. Grant of Security. The Assignor, as legal and beneficial owner, does hereby
assign, transfer and set over unto the Secured Parties, for the benefit of the
Assignee and its successors and assigns, and does hereby grant to the Assignee a
security interest in, all of the Assignor’s right, title and interest in, to and
under all policies and contracts of insurance set forth in Schedule I hereto
from time to time held by the Assignor in respect of the Vessel (all of which
are herein collectively called the “Insurances”), and in and to all moneys and
claims for moneys in connection therewith and all proceeds of all of the
foregoing.

 

3. Notices; Loss Payable Clauses.

 

[(A)] All Insurances, except entries in Protection and Indemnity Associations or
Clubs or insurances effected in lieu of such entries, relating to the Vessel
shall contain a loss payable and notice of cancellation clause in the form of
Exhibit 1 hereto or in such other form as the Assignee may agree.

 



 F-2 

 

 

[(B) All entries in Protection and Indemnity Associations or Clubs or insurances
effected in lieu of such entries relating to the Vessel shall contain a loss
payable and notice of cancellation clause in the form of Exhibit 2 hereto or in
such other form as the Assignee may agree.]1

 

4. Covenants and Undertakings. The Assignor hereby covenants with the Assignee
that:

 

(A) It will do or permit to be done each and every act or thing which the
Assignee may from time to time reasonably require to be done for the purpose of
enforcing the Assignee’s rights under this Assignment and will allow its name to
be used as and when required by the Assignee for that purpose; and

 

(B) It will forthwith give notice in the form set out in Exhibit 3 attached
hereto, or cause its insurance brokers to give notice, of this Assignment to all
insurers, underwriters, clubs and associations providing insurance in connection
with the Vessel and procure that such notice is endorsed on all the policies and
entries of insurances in respect of the Vessel.

 

5. No Duty of Inquiry. The Assignee shall not be obliged to make any inquiry as
to the nature or sufficiency of any payment received by it hereunder or to make
any claim or take any other action to collect any moneys or to enforce any
rights and benefits hereby assigned to the Assignee or to which the Assignee may
at any time be entitled hereunder except such reasonable action as may be
requested by any underwriter, association or club. The Assignor shall remain
liable to perform all the obligations assumed by it in relation to the property
hereby assigned and the Assignee shall be under no obligation of any kind
whatsoever in respect thereof or be under any liability whatsoever (including,
without limitation, any obligation or liability with respect to the payment of
premiums, calls, assessments or any other sums at any time due and owing in
respect of the Insurances) in the event of any failure by the Assignor to
perform such obligations.

 

6. Negative Pledge. The Assignor does hereby warrant and represent that it has
not assigned or pledged, and hereby covenants that it will not assign or pledge
so long as this Assignment shall remain in effect, any of its right, title or
interest in the whole or any part of the moneys and claims hereby assigned, to
anyone other than the Assignee, and it will not take or omit to take any action,
the taking or omission of which might result in an alteration or impairment of
the rights hereby assigned or any of the rights created in this Assignment; and
the Assignor hereby irrevocably appoints and constitutes the Assignee as the
Assignor’s true and lawful attorney-in-fact with full power in the name of the
Assignor should an Event of Default (as such term is defined in the Credit
Agreement) have occurred and for so long as an Event of Default shall be
continuing to ask, require, demand, receive, compound and give acquittance for
any and all moneys and claims for moneys assigned hereby, to endorse any checks
or other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings which the Assignee may deem to be
necessary or advisable including but not limited to filing any and all Uniform
Commercial Code financing statements or renewals thereof in connection with this
Assignment without the signature of the Assignor which the Assignee may deem to
be necessary or advisable in order to perfect or maintain the security interest
granted hereby.

 

 

 

 

 

 



1 Insert as applicable based on insurance set forth in Schedule I.

 



 F-3 

 

 

7. Further Assurances. The Assignor agrees that at any time and from time to
time, upon the written request of the Assignee, the Assignor will promptly and
duly execute and deliver any and all such further instruments and documents as
the Assignee may deem reasonably necessary in obtaining the full benefits of
this Assignment and of the rights and powers herein granted.

 

8. Remedies Cumulative and Not Exclusive; No Waiver. Each and every right, power
and remedy herein given to the Assignee shall be cumulative and shall be in
addition to every other right, power and remedy of the Assignee now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and in such order as may be deemed
expedient by the Assignee, and the exercise or the beginning of the exercise of
any right, power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy. No
delay or omission by the Assignee in the exercise of any right or power or in
the pursuance of any remedy accruing upon any breach or default by the Assignor
shall impair any such right, power or remedy or be construed to be a waiver of
any such right, power or remedy or to be an acquiescence therein; nor shall the
acceptance by the Assignee of any security or of any payment of or on account of
any of the amounts due from the Assignor under or in connection with the Credit
Agreement or any document delivered in connection therewith and maturing after
any breach or default or of any payment on account of any past breach or default
be construed to be a waiver of any right to take advantage of any future breach
or default or of any past breach or default not completely cured thereby.

 

9. Invalidity. In the event that it should transpire that by reason of any law
or regulation, or by reason of a ruling of any court, or by any other reason
whatsoever, the assignment herein contained is either wholly or partly
defective, the Assignor hereby undertakes to furnish the Assignee with an
alternative assignment or alternative security and/or to do such other acts as
shall be required in order to ensure and give effect to the full intent of this
Assignment.

 

10. Continuing Security. It is declared and agreed that the security created by
this Assignment shall be held by the Assignee as a continuing security for the
payment of all of the Payment Obligations (as defined in the Credit Agreement)
which may at any time and from time to time be or become payable by the Borrower
under the Credit Agreement and that the security so created shall not be
satisfied by an intermediate payment or satisfaction of any part of the amount
hereby secured and that the security so created shall be in addition to and
shall not in any way be prejudiced or affected by any other collateral or
security now or hereafter held by the Assignee for all or any part of the moneys
hereby secured.

 



 F-4 

 

 

11. Waiver; Amendment. None of the terms and conditions of this Assignment may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Assignee and the Assignor.

 

12. Termination. If the Termination Date shall occur under the Credit Agreement,
all the right, title and interest herein assigned shall automatically revert to
the Assignor and this Assignment shall terminate, and the Assignee shall take
such actions as are reasonably requested by the Assignor to evidence such
reversion and termination, at the Assignor’s expense.

 

13. WAIVER OF JURY TRIAL. THE ASSIGNOR, AND BY ITS ACCEPTANCE HEREOF, THE
ASSIGNEE, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS ASSIGNMENT.

 

14. Notices. Notices and other communications hereunder shall made in accordance
with the notice provisions of the Credit Agreement:

 

If to the Assignee: Citibank, N.A., London Branch, as Collateral Agent   25
Canada Square   London   United Kingdom   E14 5LB   Attention: Kara Catt   Tel:
+44-20-7986-4824   E-mail: kara.catt@citi.com   Attention: Romina Coates   Tel:
+44-20-7986-5017   Email: romina.coates@citi.com     If to the Assignor: [●]

 

or to such other address as either party shall from time to time specify in
writing to the other.

 

Every notice or other communication shall, except so far as otherwise expressly
provided by this Assignment, be deemed to have been received on the date of
receipt thereof (provided further that if the date of receipt is not a Business
Day in the locality of the party to whom such notice or demand is sent, it shall
be deemed to have been received on the next following Business Day in such
locality).

 

15. Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Assignee in order to carry out the
intentions of the parties hereto as nearly as may be possible; and (ii) the
invalidity and unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

 

16. Counterparts. This Assignment may be signed in any number of counterparts,
each of which shall be an original with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

17. Applicable Law. THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

18. Headings. In this Assignment, Section headings are inserted for convenience
of reference only and shall be ignored in the interpretation hereof.

 

 F-5 

 

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment of Insurances to be
executed and delivered on the day and year first above written.

 

  LEX ENDURANCE LTD.         By       Name:     Title:

 

Accepted and agreed,

 

CITIBANK, N.A., LONDON BRANCH,
as Collateral Agent and Assignee         By       Name:     Title:  

 

 F-6 

 

 

EXHIBIT 1

 

LOSS PAYABLE CLAUSE

 

Hull and Machinery (War Risks)

 

Loss, if any, payable to CITIBANK, N.A., LONDON BRANCH (the “Mortgagee”) for
distribution by it to itself and LEX ENDURANCE LTD. (the “Owner”) as their
respective interests may appear, or order, except that, unless underwriters have
been otherwise instructed by notice in writing from the Mortgagee, in the case
of any loss involving any damage to the Vessel or liability of the Vessel, the
underwriters may pay directly for the repair, salvage, liability or other
charges involved or, if the Owner shall have first fully repaired the damage and
paid the cost thereof, or discharged the liability or paid all of the salvage or
other charges, then the underwriters may pay the Owner as reimbursement
therefor; provided, however, that if such damage involves a loss of
US$500,000.00 or more or its equivalent, the underwriters shall not make such
payment without first obtaining the written consent thereto of the Mortgagee.

 

In the event of the actual total loss or agreed, compromised or constructive
total loss of the Vessel, payment shall be made to CITIBANK, N.A., LONDON
BRANCH, as Mortgagee, for distribution by it to itself and to the Owner as their
respective interests appear.

 

The Mortgagee shall be advised:

 

(1)at least fourteen (14) days before cancellation of this insurance may take
effect;

 

(2)of any failure to renew any such insurance at least fourteen (14) days prior
to the date of renewal thereof;

 

(3)of any act or omission or of any event of which the insurer has knowledge and
which might invalidate or render unenforceable in whole or in part any such
insurance; and

 

(4)of any default in the payment of any premium with respect to, or the material
alteration of, any such insurances.

 

 F-7 

 

 

EXHIBIT 2

 

LOSS PAYABLE CLAUSE

 

[Protection and Indemnity

 

Payment of any recovery that LEX ENDURANCE LTD. (the “Owner”) is entitled to
make out of the funds of the Association in respect of any liability, costs or
expenses incurred by it shall be made to the Owner or to its order unless and
until the Association receives notice from CITIBANK, N.A., LONDON BRANCH (the
“Mortgagee”) that the Owner is in default under the Mortgage, in which event all
recoveries shall thereafter be paid to the Mortgagee for distribution by it to
itself and the Owner, as their respective interests may appear, or order;
provided always that no liability whatsoever shall attach to the Association,
its managers or their agents for failure to comply with the latter obligation
until after the expiry of two (2) business days from the receipt of such notice.

 

The Mortgagee shall be advised:

 

(1)at least fourteen (14) days before cancellation of this insurance may take
effect;

 

(2)of any failure to renew any such insurance at least fourteen (14) days prior
to the date of renewal thereof;

 

(3)of any act or omission or of any event of which the insurer has knowledge and
which might invalidate or render unenforceable in whole or in part any such
insurance; and

 

(4)of any default in the payment of any premium with respect to, or the material
alteration of, any such insurances.]

 

 F-8 

 

 

EXHIBIT 3

 

NOTICE OF ASSIGNMENT OF INSURANCES

 

TO: ___________________________

 

TAKE NOTICE:

 

(a)that by an Assignment of Insurances dated the ___ day of [●] made by us to
CITIBANK, N.A., LONDON BRANCH (the “Assignee”), a copy of which is attached
hereto, we have assigned to the Assignee as from the date hereof, all our right,
title and interest in, to and under all policies and contracts of insurance set
forth in Schedule I hereto which are from time to time taken out by us in
respect of the Bahamian flag vessel [●] (the “Vessel”), Official No. [●](all of
which together are hereinafter called the “Insurances”).

 

(b)that you are hereby irrevocably authorized and instructed to pay as from the
date hereof all payments under:

 

(i)all Insurances, except entries in Protection and Indemnity Associations or
Clubs or insurances effected in lieu of such entries, relating to the Vessel in
accordance with the loss payable clause in Exhibit 1 of the Assignment of
Insurances; and

 

(ii)[all entries in Protection and Indemnity Associations or Clubs or insurances
affected in lieu of such entries relating to the Vessel in accordance with the
loss payable clause in Exhibit 2 of the Assignment of Insurances.]

 

(c)that you are hereby instructed to endorse the assignment, notice of which is
given to you herein, on all policies or entries relating to the Vessel.

 

DATED AS OF THE ____ day of [●].

 

  LEX ENDURANCE LTD.         By       Name:     Title:

 

We hereby acknowledge receipt of the foregoing

Notice of Assignment and agree to act in accordance

with the terms thereof:

 

By       Name:     Title:  

 

 F-9 

 

 

SCHEDULE I

 

INSURANCES

 



 F-10 

 

 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Secured Credit Agreement dated as of 8
January 2018 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among, inter alia, LEX Endurance Ltd. (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and Citibank Europe
plc, UK Branch, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the portions of the Loan (as well as any Notes evidencing such portions of
the Loan) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 

 G-1-1 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
_____ day of ____________.

 

  [LENDER]         By       Name:     Title:

 

 G-1-2 

 

 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Secured Credit Agreement dated as of 8
January 2018 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among, inter alia, LEX Endurance Ltd. (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and Citibank Europe
plc, UK Branch, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 

 G-2-1 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
____ day of _____________.

 

  [PARTICIPANT]         By       Name:     Title:

 

 G-2-2 

 

 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Secured Credit Agreement dated as of 8
January 2018 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among, inter alia, LEX Endurance Ltd. (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and Citibank Europe
plc, UK Branch, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 

 G-3-1 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
_____ day of ______________.

 

  [PARTICIPANT]         By       Name:     Title:

 

 G-3-2 

 

 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Senior Secured Credit Agreement dated as of 8
January 2018 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among, inter alia, LEX Endurance Ltd. (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and Citibank Europe
plc, UK Branch, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
portions of the Loan (as well as any notes evidencing such portions of the Loan)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such portions of the
Loan (as well as any notes evidencing such portions of the Loan), (iii) with
respect to the extension of credit pursuant to the Credit Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 

 G-4-1 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
___ day of __________.

 

  [LENDER]         By       Name:     Title:

 

 G-4-2 

 

 

EXHIBIT H

 

FORM OF SOLVENCY CERTIFICATE

 

[●], 2018

 

To the Administrative Agent:

 

The undersigned, Chief Financial Officer of Lindblad Expeditions Holdings, Inc.,
a Delaware corporation (“Holdings”), hereby certifies on behalf of Holdings and
each of its Group Companies, and not individually, pursuant to [Section
4.02(a)(iii)] [Section 4.02(b)(iv)] of the Senior Secured Credit Agreement dated
as of 8 January 2018 (as amended, supplemented or otherwise modified from time
to time), among, inter alia, LEX Endurance Ltd., a Cayman Islands exempted
company (the “Borrower”), the lender parties from time to time party thereto
(the “Lender Parties”) and Citibank Europe plc, UK Branch, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lender Parties
party thereto (the “Credit Agreement”; terms defined therein, unless otherwise
defined herein, being used herein as therein defined), that:

 

1. I have reviewed the Credit Agreement and have made, or have caused to be
made, such examinations or investigations as are reasonably necessary to enable
me to express an informed opinion as to the matters referred to herein. The
financial information, projections and assumptions that underlie and form the
basis for the certifications made in this Solvency Certificate (a) were made in
good faith and were based on assumptions reasonably believed by the Borrower to
be fair in light of the circumstances existing at the time made and (b) continue
to be fair as of the date hereof. For purposes of providing this Solvency
Certificate, the amount of any contingent liability shall be the amount that, in
light of all of the facts and circumstances existing as of the Closing Date,
represents the amount that would reasonably be expected to become an actual and
matured liability.

 

2. I acknowledge that the Administrative Agent, the Lender Parties and GIEK are
relying on the truth and accuracy of this Solvency Certificate in connection
with the making of Loan under the Credit Agreement.

 

3. Based upon the review and examination described in paragraph 1 above, I
hereby certify, on behalf of the Borrower, and not individually, that as of the
date hereof after giving effect to the Transactions to occur on the Closing Date
and the other transactions contemplated thereby:

 

(a) the sum of the present debt and liabilities (including subordinated and
contingent liabilities) of Holdings and each of its Group Companies, on a
consolidated basis, does not exceed the fair value of the present assets of
Holdings and each of its Group Companies, on a consolidated basis;

 

(b) the present fair saleable value of the assets of Holdings and each of its
Group Companies, on a consolidated basis, is greater than the total amount that
will be required to pay the debt and liabilities (including subordinated and
contingent liabilities) of Holdings and each of its Group Companies as they
become absolute and matured;

 

(c) the capital of Holdings and each of its Group Companies, on a consolidated
basis, is not unreasonably small in relation to their business (taken as a
whole) as contemplated on the Closing Date and as proposed to be conducted
following the Closing Date; and

 

(d) Holdings and each of its Group Companies, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur, debts or
other liabilities including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).

 

[Remainder of Page Intentionally Left Blank]

 

 H-1 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
behalf of Holdings and each of its Group Companies as of the date first set
forth above.

 

  LINDBLAD EXPEDITIONS HOLDINGS, INC.           By       Name:       Title:
Chief Financial Officer

 

 H-2 

 

 

EXHIBIT I

 

FORM OF OPTION SELECTION NOTIFICATION

 

From: LEX ENDURANCE LTD.

 

To: CITIBANK EUROPE plc, UK Branch, as Administrative Agent

 

Dated: ____________ __, 201_

 

Dear Sirs

 

Re: up to US$107,694,892.00 senior secured credit facility dated 8 January 2018
(the “Credit Agreement”) among, inter alia, LEX Endurance Ltd., a Cayman Islands
exempted company (the “Borrower”), the lender parties from time to time party
thereto (the “Lender Parties”), and Citibank Europe plc, UK Branch, as
administrative agent (in such capacity, the “Administrative Agent”). Terms
defined in the Credit Agreement have the same meaning in this Option Selection
Notice unless otherwise specified.

 

This is the Option Selection Notification, given in accordance with Section
2.03(a) of the Credit Agreement. We hereby select [Option 1][Option 2].

 

This Option Selection Notification is irrevocable.

 

Yours faithfully,           Authorized Signatory for   LEX ENDURANCE LTD.,   as
Borrower  

 I-1 

 

 

EXHIBIT J

 

FORM OF CLASSIFICATION LETTER

 

To: [insert name and address of Classification Society]

 

Dated: ____________ __, 201_

 

Dear Sirs

 

Name of Vessel: [___________] (the “Vessel”)

Flag: Bahamas

 

Re: up to US$107,694,892.00 senior secured credit facility dated 8 January 2018
(the “Credit Agreement”) among, inter alia, LEX Endurance Ltd., a Cayman Islands
exempted company (the “Borrower”), the lender parties from time to time party
thereto (the “Lender Parties”), and Citibank, N.A., London Branch, as collateral
agent (in such capacity, the “Collateral Agent”). Terms defined in the Credit
Agreement have the same meaning in this letter unless otherwise specified.

 

We refer to the Vessel, which is registered in the name of the Borrower, and
which has been entered in and classed by [insert name of Classification Society]
(the “Classification Society”).

 

This letter is delivered pursuant to Section 5.27 to the Credit Agreement.

 

We hereby irrevocably and unconditionally instruct and authorize the
Classification Society (notwithstanding any previous instructions whatsoever
that we may have given to the Classification Society to the contrary) as
follows:

 

1.to send to the Collateral Agent, following receipt of a written request from
the Collateral Agent, certified true copies of all original certificates of
class held by the Classification Society in relation to the Vessel;

 

2.to allow the Collateral Agent, at any time and from time to time, to inspect
the original class and related records of the Borrower and the Vessel at the
offices of the Classification Society in [●] and to take copies of them;

 

3.to notify the Collateral Agent immediately in writing if the Classification
Society becomes aware of any facts or matters which have resulted in a
suspension or cancellation of the Vessel’s class under the rules or terms and
conditions of the Borrower’s or the Vessel’s membership in the Classification
Society;

 



 J-1 

 

 

4.following receipt of a written request from the Collateral Agent:

 

(a)to confirm that the Borrower is not in default of any of its contractual
obligations or liabilities to the Classification Society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the Classification Society; or

 

(b)if the Borrower is in default of any of its contractual obligations or
liabilities to the Classification Society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the Classification Society.

 

Notwithstanding the above instructions, the Borrower shall continue to be
responsible to the Classification Society for the performance and discharge of
all its obligations and liabilities relating to or arising out of or in
connection with the contract it has with the Classification Society, and nothing
in this letter should be construed as imposing any obligation or liability of
the Collateral Agent, any other Agent, any Lender Party or GIEK to the
Classification Society in respect thereof. The instructions and authorizations
which are contained in this letter shall remain in full force and effect until
the Borrower and the Collateral Agent together give notice in writing to the
Classification Society revoking them.

 

The Borrower undertakes to reimburse the Classification Society in full for any
costs or expenses that the Classification Society may incur in complying with
the instructions and authorizations referred to in this letter.

 

This letter and any non-contractual obligations connected with it are governed
by New York law.

 

Yours faithfully,           Authorized Signatory for   LEX ENDURANCE LTD.,   as
Borrower  

 

  Acknowledged and agreed:           Authorized Signatory for   CITIBANK, N.A.,
London Branch, as Collateral Agent

 

 J-2 

 

 

EXHIBIT K

 

FORM OF EK GUARANTEE

 

ON DEMAND GUARANTEE (NO. PÅKRAVSGARANTI)

 

(hereinafter the “Guarantee”)

 

Whereas EKSPORTKREDITT NORGE AS (“Eksportkreditt”) has entered into a senior
secured credit facility dated 8 January 2018 (the “Credit Agreement”) in an
amount of up to US$107,694,892.00 (the “Principal Amount”) among, inter alia,
Lex Endurance Ltd., a Cayman Islands exempted company (the “Borrower”),
EKSPORTKREDITT, as a Lender, and CITIBANK EUROPE plc, UK Branch, as
Administrative Agent.

 

Definitions used in the Credit Agreement shall have the same meaning when used
herein.

 

We CITIBANK N.A., London Branch (the “Guarantor”) hereby unconditionally and
irrevocably guarantee, as for our own debt, the due and punctual repayment to
Eksportkreditt of any amount outstanding at any time under the Commercial
Tranche (, plus any related incurred and outstanding

 

(i)interest,

 

(ii)default interest, and

 

(iii)all other amounts

 

payable by the Borrower to Eksportkreditt in accordance with the Credit
Agreement (the Commercial Tranche and items (i) – (iii) above collectively
referred to as the “Guaranteed Amounts”).

 

This Guarantee shall be payable immediately upon written demand (No.
påkravsgaranti).

 

Eksportkreditt may make a written demand under this Guarantee if (i) the
Borrower in the opinion of Eksportkreditt does not fulfil its payment
obligations and/or (ii) any event occurs which in the opinion of Eksportkreditt
after consultation with the Guarantor constitutes an Event of Default under the
Credit Agreement.

 

Following a demand under this Guarantee for the whole or part of the Guaranteed
Amount, the Guarantor has the option to pay its guarantee liability (i) in a
lump sum, or (ii) in the amount of each instalment remaining outstanding under
the Commercial Tranche, together with any other Guaranteed Amounts payable, in
each case of this clause (ii) on the ordinary due date for each instalment. [In
the event that the credit rating of the Guarantor is lower than Baa2 by Moody’s,
BBB by Standard & Poor’s and/or BBB by Fitch (as applicable) at the time of a
demand under the guarantee or any time thereafter, the Guarantor shall not be
entitled to pay its guarantee liability according to item (ii) immediately
above.]7

 

 

 



7 NTD: The additional wording to be included if the bank guarantor’s rating is
below A- (S&P and Fitch)/A3 (Moody’s) at the time the loan agreement is entered
into.

 



 K-1 

 

 

In case of payment in a lump sum, the Guarantor shall compensate Eksportkreditt
for Break Costs for CIRR.

 

The Guarantor agrees that, except for a notice of demand, Eksportkreditt is not
obliged to give notice of any kind hereunder.

 

The Guarantor agrees that any conflict or dispute of whatsoever nature
(including but not limited to any dispute between Eksportkreditt and the
Borrower, or between the Builder and the Borrower) has no impact on the
Guarantor’s obligation to pay under this Guarantee.

 

All payments under this Guarantee shall be made in full without any deduction or
withholding (whether in respect of set off, counterclaim, duties, present or
future taxes, charges or otherwise whatsoever) unless such deduction or
withholding is required by law, in which case the Guarantor shall pay such
additional amount as will ensure that Eksportkreditt receives the amount which
it would have received but for such deduction or withholding.

 

This Guarantee is valid until the Guaranteed Amounts have been paid in full.
Notwithstanding the foregoing, any and all claims must have been made no later
than three (3) months after Latest Maturity Date.

 

This Guarantee shall be governed by and construed in accordance with Norwegian
law, and the Guarantor submits to the jurisdiction of the Norwegian Courts, with
Oslo City Court as due venue.

 

Place__________________ Date_________________

 

  GUARANTOR           (authorized signatory)           (signatures in block
letters)

 



 K-2 

 